   Ambassade de France
     aux Etats-Unis                                                            . rf-~i
                                                                               ~l
                                                                                    -:·
 Ref: Deman.de d'extradition de Mme June HOPKINS SAIA epouse W~S~:;, _ b o                "}. O;i
 N° 2020-0071112                                              • • ..w    '                >       ""1




                          L' Ambassade de France presente ses compliments au Departement
                d'Etat et a l'honneur de lui faire parvenir sous ce pli, avec les pieces de
                justice et leur traduction (le tout en double exemplaire), une demande
                d'extradition formee aupres du Gouvemement americain contre la nommee
                June HOPKINS SAIA, epouse Walsh nee le 21 octobre 1961 a Stionehem,
                Massachussetts (Etats-Unis), de nationalite americaine. L'interesse fait
                l'objet d'un mandat d'arret, delivre le 3 aout 2018, par Mme Virginie VAN
                GEYTE, vice-presidente chargee de l'instruction au tribunal de grande
                instance de Paris pour des faits de tentative d'assassinat.

                          Cette demande accompagnee de sa traduction en langue anglaise, est
                transmise en application du traite d'extradition du 23 avril 1996, entre la
                France et les Etats-Unis d'Amerique, et notamment de l'article 10. Ce
                traite d'extradition a ete amende par le traite d'extradition entre les Etats-
                Unis et l'Union Europeenne du 30 septembre 2004.

                            L' Ambassade de France remercie le Departement d'Etat de bien
                vouloir saisir de cette demande les autorites judiciaires americaines et lui
                faire connaitre la suite qu'elles lui auront reservee.

                            L'Ambassade de France prie, en outre, le Departement d'Etat, de
                bien vouloir inviter les autorites judiciaires americaines a preciser au moment
                de la remise de l'interesse la duree de la detention subie au seul titre
                extraditionnel dans leur pays par le susnomme.




Departement d'Etat
Office of The Legal Advisor
Law Enforcement & Intelligence
Mme Amber Kluesener

Departement de la Justice
Bureau des Affaires Internationales
M. Thomas Burrows



                                                                                              1

                                  EXT-HOPKINS SAIA-00001


    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 1 of 89
   Ambassade de France
     aux Etats-Unis
UNOFFICIAL TRANSLATION


Re: Request for an extradition of Mrs. June HOPKINS SAIA, epouse WALSH



                     The Embassy of France presents its compliments to the Department of State
         and has the honor to transmit, together with court documents and their translation (all in
         duplicate), a request to the American government for the extradition of Mrs. June
         HOPKINS SAIA, epouse WALSH, born on October 21 8\ 1961, in Stionehem,
         Massachussetts, an American national. On August 3rd, 2018, she was issued an arrest
         warrant by Mrs. Virginie VAN GEYTE, the vice-president of the district court of Paris
         (France) for attempted murder.

                   · This request, accompanied by an English translation, is transmitted pursuant
         to the Extradition Treaty between the United States of America and France, with
         Agreed Minute, signed on April 23rd, 1996 (the "1996 Treaty") and the fustrument as
         contemplated by Article 3, paragraph 2 of the Agreement on Extradition between the
         United States of America and the European Union signed on June 25th, 2003, as to the
         application of the Extradition Treaty between the United States of America and France
         signed April 23rd, 1996, signed September 30th, 2004 (the "Instrument").

                     The Embassy of France would be very grateful to the Department of State
        for referring this request to the American judicial authorities and for notifying it of their
        subsequent actions in this regard.

                     The Embassy of France would be most obliged to the Department of State
        for asking the American judicial authorities to specify, at the time of the person's
        release, the length of detention he served for extradition purposes alone.

                  The Embassy of France avails itself of this opportunity to renew to the
        Department of State the expression of its highest consideration./.


                                                               Washington, DC, February 5th, 2020

Department of State
Mrs. Amber KLUESENER
Supervisory Paralegal Specialist
Office of The Legal Advisor - Law Enforcement & Intelligence

Department of Justice
Mr. Thomas BURROWS
Office of International Affairs


                                             EXT-HOPKINS SAIA-00002


              Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 2 of 89
                                               ~-,
                                              I L'~:.:i:=~ jI
                                               Lib~rll • E1alitl • Fmt~rnill '
                                               R!PUBUQUE FRAN<;AISE




                                              I
                                                   DE             OF.S
                                                  AFFAIRES F.TRANUF.RF.S     I

        DIRECTION DES FRANCAIS A. L'ETRANGER                                                  Paris, le   2 8 JAN. 2020
         ET DE L'ADMINISTRATION CONSULAIRE

             SERVICE DES CONVENTIONS,                                                 Le ministre de l'Europe
   DES AFFAIRES CIVILES ET DE L'ENTRAIDE JUDICIAi RE                                 et des Affaires etrangeres
                                                                                                 a
MISSION DES CONVENTIONS ET DE L'ENTRAIDE JUDICIAIRE                              Monsieur l'ambassadeur de France
                                                                                          aux Etats-Unls
             Affaire suivie par: Anne BERNIER
    Telephone: 014317 90 12 • Telecopie: 014317 97 58
                                                                                          WASHINGTON
          Courriel : anne.bemier@diplomatie.qouv.fr
                        PJ: 1 dossier

   FAE/SAEJ/CEJ n° 2020-     /t() S~()t,~



       Objet: Demande d'extradition fonnee par les autorites fran¥aises aupres des autorites
americaines, a l'encontre de la nommee June HOPKINS SAIA epouse WALSH. ressortissante
americaine nee le 21 octobre 1961 a Stionehem {Etats-Unis).

        Ref. : Dossier n° 25440-A
               Notre courrier n° FAE/SAEJ/CEJ 2019-0412087 du 4 juillet 2019

        En complement de notre courrier cite en reference et a la demande du ministere de la
Justice, le Departement vous prie de bien vouloir trouver ci-joint, avec les pieces de justice, une
demande a destination des autorites americaines en vue de !'extradition de la nommee
June HOPKINS SAIA epouse WALSH, nee le 21 octobre 1961 a Stionehem, Massachussetts
(Etats-Unis), de nationalite americaine.

        L'interessee est recherchee sur le fondement d'un mandat d'arret decerne le 3 aout 2018
par Mme Virginie VAN GEYTE, vice-presidente chargee de !'instruction pres -le tribunal de
grande instance de Paris pour des faits de tentative d'assassinat commis le 17 fevrier 2015 sur
les personnes de Gregoire LAUTISSIER et de Frederique LAUTISSER epouse VARENNES.

       Cette demande est formee sur le fondement du traite d'extradition bilateral franco-
americain du 23 avril 1996 ainsi que de l'accord d'entraide en matiere penale entre l'Union
europeenne et les Etats-Unis d'Amerique du 25 juin 2003.

       Le Departement vous serait reconnaissant de bien vouloir informer les autorites
americaines de ces elements et leur remettre cette demande dans les meilleurs delais.

        Le Departement vous remercie en outre de bien vouloir lui faire connai:tre la.suite que les
autorites requises auront reservee a cette deniande et d'inviter ces dernieres a preciser la duree
de la detention subie au seul titre extraditionnel dans leur pays par la susnommee./.




                                           Marc HALTEAU
                                     Chef du pole entraidejudiciaire
                                            EXT-HOPKINS SAIA-00003


         Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 3 of 89
                                                                               Paris, le 24 janvier 2020

                                                                             Paris, January 24th, 2020




                                                   La garde des sceaux,
                                                   ministre de la justice/
Reference a rappeler:                              The Minister ofJustice
N°25 440-A                                         Keeper of the Seals


Dossier suivi par :                                a/to
Caius REHMAN-FAWCETT
~:aius.rehman-fawcett@justice.gouv.fr

                                                   Monsieur le Minsitre de la Justice
                                                   des Etats-Unis d' Amerique/
                                                   The Attorney General ofthe United States ofAmerica




                Je soussigne, Caius REHMAN-FAWCETT, membre du bureau de l'entraide penale
intemationale, atteste que les pieces ci-jointes sont produites a l'appui de la demande d'extradition
lormee aupres du Gouvemement des Etats-Unis d' Amerique a l'encontre de Madame June HOPKINS
SAIA epouse WALSH, nee le 21 octobre 1961 a Stionehem (Etats-Unis), de nationalite americaine.



                  I, the undersigned, Caius REHMAN-FAWCETT, member of the Office for Mutual
Legal Assistance in Criminal Matters, certify that the documents attached hereto are provided in
mpport of the request made to the Government of the Unites Stated of America for the extradition of
1\,fs June HOPKINS SAIA, born on October      2r1
                                                  1961, in Stionehem (United-States), of American
nationality.




                                                                        P/Le Chef du bureau
                                                                  de l'entraide penale intemationale
                                                          On behalf of the Head of the Office for Mutual
                                                                 Legal Assistance in Criminal Matters




                                        EXT-HOPKINS SAIA-00004


        Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 4 of 89
••




                            EXT-HOPKINS SAIA-00005


     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 5 of 89
                                 1.KltlUNAL JUU1L1A1.K.h Uh PAK!~



                            LE PROCUREUR DE LA REPUBLIQUE

                                                   a
        TOUTES AUTORITES JUDICIAIRES COMPETENTES DES ETATS-UNIS
                              D'AMERIQUE

                                  DEMANDE D'EXTRADITION

0 B J E T: demande d'extradition visant la nommee June HOPKINS SAIA.


REFERENCE: 6 EXT 19


                J' ai l 'honneur de solliciter fonnellement des autorites americaines, a l 'appui des
pieces jointes, !'extradition de June HOPKINS SAIA, dont l'arrestation provisoire est intervenue le
9 decembre 2019 en Caroline du Nord aux Etats-Unis.

              I - Identite de la pcrsonne :


              - Norn : June HOPKINS SAIA, epouse et veuve WALSH
              - Passeport americain : WALSH June Hopkins-Saia, no 454331959, delivre le
                 26.02.2009 et valable jusqu'au 25.02.2019
              - Nee le 21 octobre 1961 a Stionehem, Massachussetts - Etats-Unis
              - Mere de Brendan LAUTISSIER, dit Brendan WALSH
              - Pille de HOPKINS SAIA William et JOHNSON Shirley
              - Sexe: Feminin
              - Nationalite : americaine
              - Adresse en France :
                 60 rue Guy Moquet
                 75017 PARIS

              - Derniere adresse connue: (novembre 2018)
              - 3818 PEMBROKE ROAD
              - WINSTON SALEM NORTH CAROLINA 27106
                 Adresse precedente
              - 2764 PLEASANT ROAD Suite ou apprt 10556
                                                                                "    //
              - FORT MILL SOUTH CAROLINA 29708
                                                                                    'o/
                                                                             ·NE VARIETUR
                Autre adresse
              - 71 Hillcrest Drive Laconia - New Hampshire - Etats-Unis


              II - Les faits :

              - date des faits : 17 fevrier 2015



                                     EXT-HOPKINS SAIA-00006


       Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 6 of 89
               - lieu des faits : Chatou (78 Yvelines) le 17 fevrier 2015
               - degre de participation: auteur d'une tentative d'assassinat au prejudice de
                  LAUTISSIER Gregoire et de LAUTISSIER Frederique, epouse VARENNES le
                  17 fevrier 2015.

Expose des faits :

Les faits du 20 aout 2010: (pour memoire concernant le dossier de Brendan LAUTISSIER)

Apres un premier depot de main courante le 23 aout 2010, Gregoire LAUTISSIER deposait plainte,
le 27 aout 2010, aupres du commissariat du 11 eme arrondissement de Paris.

Au cours de sa deposition, il expliquait avoir eu, il y a une vingtaine d'annees, une relation
sentimentale avec Mme June WALSH (devenue par la suite June HOPKINS SAIA), citoyenne
americain mariee a Mark WALSH. De cette union etaient nes deux fils Brendan WALSH-
LAUTISSIER ne le 7 janvier 1992 en Californie, et Austin WALSH-LAUTISSIER, ne le 05 mars
1994 en Califomie. Gregoire LAUTISSIER a reconnu ses deux enfants alors que son ex-compagne
etait enceinte. D'apres ses declarations, June WALSH, enceinte de six mois de Ieur premier enfant
Brendan, est rentree aux Etats-Unis, en 1991, annon~ant au moment de partir de France, son
intention de divorcer de son mari Mark WALSH et de rejoindre Gregoire LAUTISSIER a l'issue.
Elle a finalement renonce a cette separation pour rester avec son mari et a donne a son enfant
Brendan le nom de famille de son mari WALSH. Au printemps 1993, elle est revenue en France en
disant a Gregoire LAUTISSIER, toujours selon ses dires, qu'elle avait divorce et qu'elle souhaitait
faire sa vie avec lui. Elle est retombee enceinte assez rapidement en 1993 et est repartie aux Etats-
Unis avec Brendan en fin d'annee 1993 sans prevenir ni donner d'explications a Gregoire
LAUTISSIER. Debut d'annee 1994, avant la naissance d 'Austin, June WALSH aurait annonce a
Gregoire LAUTISSIER sa volonte de ne plus se marier avec lui et de rester avec son epoux Mark
WALSH.

Gregoire LAUTISSIER precisait n'avoir eu pratiquement aucun contact avec ses enfants depuis
1993 et qu'une reprise de contacts s'etait operee en 2009. En septembre 2009, June WALSH etait
venue presenter le deuxieme fils de leur union Austin. Elle avait fait part, a ce moment la, de
difficultes financieres a Gregoire, qui aurait accepte de lui verser l 000 dollars par mois jusqu'en
juin 2010. L'annee suivante, en juin 2010, June WALSH, accompagnee de leur fils aine Brendan,
est revenue en vacances en France. Gregoire LAUTISSIER indiquait avoir laisse a leur disposition
son appartement parisien situe 55 bd de Charonne a 75011 PARIS, lui-meme etant alle chez sa
propre mere durant cette periode. La duree de ces vacances a ete confinnee par l'ambassade des
Etats-Unis : les denommes LAUTISSIER Brendan et June WALSH sont arrives en France par la
compagnie Air France vol n°337 BOSTON/Charles de Gaule le 15 juin 2010 et ont quitte la France
le 25 aout 2010 par Air France vol n°332 Charles de Gaule/ BOSTON.

Le 20 aout 2010, alors qu'il avait constate que June HOPKINS SAIA avait pris a son domicile des
documents importants (dont son avis d'imposition, ses papiers relatifs a l'impot sur Jes grandes
Fortunes (ISF) et Jes actes de donation et de succession suite au deces de son pere en octobre 2008)
et qu'il en discutait vivement avec elle, ii a declare que Brendan lui avait tendu deux documents
qu'il Jui avait demande de signer (des engagements d'hebergement). Gregoire LAUTISSIER
poursuivait son audition en indiquant avoir repondu a son fils qu'il les lirait d'abord et Jes Iui
rendrait ensuite tout en continuant a se quereller avec June, il avait alors senti un liquide s'ecouler
dans son dos et entendu le bruit d'un briquet a deux reprises. Se retoumant vers son fils, ii disait
avoir vu celui-ci un briquet a la main essayant de l'allumer sur lui et comprenant que son fils
Brendan tentait de mettre feu a !'essence dont il l'avait asperge, il racontait lui avoir porte un coup
pour qu'il lache le briquet. 11 continuait son recit en expliquant que son frere Antoine
LAUTISSIER, revenu de la cuisine, les avait alors separes mais aussitot B~endan s'etaitjete derriere


                                                        ~hmadGHAnB1 / ~             NE VARIETUR

                                   EXT-HOPKINS SAIA-00007


  Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 7 of 89
le canape ou se trouvait sa mere et s'etait saisi d'un petit sabre japonais. Brendan LAUTI.S.Slt:K etait
immediatement ceinture et plaque au sol par son oncle Antoine LAUTISSIER qui le desannait
scion le recit de la victime Gregoire LAUTISSIER. Sur ce, sur les conseils de son frere Antoine
Gregoire LAUTISSIER se recluait dans sa charnbre apres avoir neanmoins ote son tee-shirt imbibJ
d'essence et s'etre lave. Antoine LAUTISSIER demandait a June et a Brendan de faire Jeurs valises
pour quitter l'appartement, ii Jes accompagnait a l'hotel IBIS de la Porte de Berey cote Charenton en
reglant quatre nuits d'avance.

Durant ces faits, la victime soulignait l'absence de reaction de la mere de Brendan qui etait restee
silencieuse « June s'est levee du canape sans rien dire » mais aussi le mutisme de Brendan qui
n'avait pas ouvert la bouche.

II a egalement precise que June voulait que Brendan reste a Paris pour s'inscrire a l'Universite
Americaine de Paris (ce qui a ete verifie aupres du doyen de l'Universite Americaine de Paris) et
qu'il etait convenu que Brendan serait heberge au domicile de son pere.

Gregoire LAUTISSIER precisait que l'essence dont ii avait ere asperge provenait d'une bouteille
d'un litre << special barbecue » dont il ignorait la provenance. II rapportait une bouteille de l 000 ml
en plastique portant une etiquette mentionnant « liquide d'allumage » de marque LANDMANN. II
ajoutait qu'H n'avait pas d'appareil a barbecue et que ni Brendan ni sa mere n'etaient fumeurs et que
le briquet qui avait ere utilise ne Jui appartenait pas. 11 avait ete casse lors de sa chute et avait ete par
la suite jete a la poubelle. Il ignorait egalement la provenance et la presence a son domicile du sabre
qu'il remettait aux enqueteurs. Ce couteau japonais, d'une longueur de 40 cm environ au total,
presente dans un fourreau noir, etait muni d 1une lame de 27cm. La boutei11e comme le sabre
japonais ont ete places sous scenes.

Les declarations de Gregoire LAUTlSSIER ont ete corroborees par celles de son frere Antoine
LAUTISSIER. Ce demier dans son audition du 30 novembre 2010 (l'interesse travaillait a l'epoque
en Indonesie en qualite d'ingenieur) racontait que le jour des faits « on voulait discuter de l'avenir
universitaire de Brendan », << on a dejeune a la Nation et on a poursuivi la discussion chez mon
frere », « arrive a l'appartement, June m'a indique vouloir avoir une discussion avec Gregoire sans
que je sois la et je Jui ai repondu que je restais». II a raconte comment la discussion s'etait
envenimee entre June et Gregoire, qu'il etait alle vider un cendrier a la cuisine et qu'a son retour, ii
avait vu son frere debout devant Brendan avec le poing anne, qu'il Jes avait separes et qu1au
moment ou ii avait fait assoir son frere sur le canape « Brendan s'est precipite derriere l'autre
extremite du canape d'ou ii a sorti un couteau japonais qu'il avait deja deguene ». « Voyant cela, je
l'ai ceinture par l'arriere et maintenu au sol et je lui ai retire le couteau des mains, pendant ce temps,
June n'a eu aucune reaction. Elle est restee silencieuse et assise». Ce faisant, elle n'avait pas cherche
a prevenir Gregoire. II a relate aussi avoir vu son frere le tee-shirt trempe et avoir senti wie forte
odeur d'essence et a precise avoir retrouve un burin, dont son frere se servait pour faire des travaux
clans sa salle de bains, dans le salon alors qu'il n'avait rien a faire clans la piece. II a aussi rapporte
un echange avec June durant le trajet a l'hotel Ibis, June lui ayant demande si ils allaient intenter
une action en justice et ayant pretendu que Je bidon d'essence avait ete utilise pour remplir le
briquet de Brendan, ce qui Jui avait paru etrange puisque Brendan ne fumait pas.

Par ailleurs, les interrogatoires de la mere de la victime Odile CHAMBON, veuve LAUTISSIER et
de sa sreur Frederique LAUTISSIER epouse VARENNES accreditent la version des faits decrite
par la victime Gregoire LAUTISSIER.

Enfin, un temoin, cite par la victime, M Cyrille HESSE, a declare dans la deposition recueillie par
les policiers le 11 novembre 2011, etre venu voir M Gregoire LAUTISSIER en fin de joumee le 20
aout 2010. ll a decrit la victime comme « completement panique », avoir senti une forte odeur
d'essence, et avoir vu des taches sur le canape et sur le mur gauche dans la piece principale et a


                                                  Ahmad GHAZI.EH   fj   f\
                                                                        /'I /
                                                                             .


                                                                                 NE VARIETUR

                                    EXT-HOPKINS SAIA-00008


 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 8 of 89
confirme que ]a victime lui avait declare « avoir failli creve, avoir failli brute ». JI avait aussi vu le
frere de la victime Antoine LAUTISSIER entrer dans l'appartement relatant avoir raccompagne a
l'hotel June et Brendan. II a egalement affirme que les deux freres lui avaient montre la bouteille
d'essence que le fils avait renversee sur son pere Gregoire et le sabre et qu'ils avaient decrit la scene
de la maniere suivante : apres que Gregoire ait donne un coup de poing a Brendan, celui-ci avait
cherche un sabre japonais et qu'Antoine etait intervenu.

Le retentissement psychologique sur la victime Gregoire LAUTISSIER, sans antecedent
psychiatrique, avait ete evalue a l'epoque soit le 6 septembre 2010 a 5 jours d'Incapacite Totale de
Travail par le service des Urgences Medico Judiciaires de l'Hote] Dieu. Depuis ces evenements, la
sa:ur de la victime a indique que son frere Gregoire LAUTISSIER etait tombe dans une grave
depression, necessitant un traitement medicamenteux permanent qui avait entraine une invalidite,
etat reconnu par !'administration publique. Elle a aussi precise que son fo~re Gregoire avait trouve
refuge chez el1e et sa mere depuis cette tentative d'homicide ason encontre.

Demeurant introuvable et a la suite du signalement de la presence au printemps 2014 de Brendan
LAUTISSIER et de sa mere June HOPKINS SAIA a proximite du domicile de Gregoire
LAUTISSIER (qui avait ernmenage a Chatou chez sa sa:ur Frederique VARENNES), un mandat
d'arret etait delivre le 14 mai 2014 contre Brendan LAUTISSIER. La juge d'instruction lui a
d'ai11eurs demande il n'avait pas utilise son nom de famille WALSH pour pouvoir echapper au
mandat d'arret international. Ce mandat d'arret a ete notifie a Brendan LAUTISSCER le 6 mars 2015
par le chef d'etablissement de la maison d'arret de Bois d'Arcy. Ce premier mandat d'arret europeen
a done ete execute.

lnterroge par ]a juge d'instruction en charge du dossier a la suite de son arrestation le 18 fevrier
2015, Brendan LAUTISSIER a nie Jes faits de tentative d'homicide sur ascendant du 20 aoOt 2010.
II expliquait a lajuge d'instruction que l'origine de la dispute entre son pere et sa mere en aoiit 2010
etait le refus de son pere d'assumer sa patemite notamment au regard des depenses financieres. 11
indiquait que sa mere avait quitte son pere car ce]ui-ci etait violent. 11 confirmait qu'il envisageait
des etudes en France a ce moment la et qu'il comptait resider chez son pere. Il ne voyait pas de
probleme a ce que sa mere fasse des photocopies de documents appartenant a son pere et disait que
ce dernier avait donne son autorisation a Ia reproduction de documents lui appartenant. 11 expliquait
que les documents qu'il avait donnes ason pere asigner le jour des faits etaient en relation avec son
passeport franyais. Par ailleurs, il expliquait qu'il se pouvait qu'une bouteille de liquide inflammable
et wi briquet se trouvassent dans l'appartement le 20 aout 20 IO et qu'il les ait touches mais ii niait
les faits qui Jui etaient reproches. 11 imputait les declarations et la plainte de son pere a son encontre
par son souhait de ne pas faire face a ses responsabilites patemelles. De meme il justifiait le
temoignage de son oncle par l'emprise de celui-ci sur son pere. Par ailleurs, ses explications sur la
presence du sabre ont varie. 11 affirmait dans un premier temps que le sabre etait factice et qu'il
s'agissait d'un jouet et niait l'avoir utilise le 20 aout 2010. A la question « vous ctes-vous empare
d'un sabre ? » Il repondait : « [1 y avait un sabre mais en fait c'est un jouet. J'aime bien frequenter
les salons japonais. C'est factice, c'est un jouet. ». A la question « Votre pere a remis aux
enqueteurs un couteau japonais avec une Jame de 28 cm et un fourreau noir tachete de rouge et qui
n'est pas du tout une replique. Qu'en est-ii ? » , ii repondait tout de suite apres « la lame est bien en
metal mais elle n'est pas aiguisee ». « Ce n'est done pas un objet en plastique issu d'une panoplie ? »
« non, c'est bien un objet en metal . »

Entin, la juge d'instruction Jui a presente ce jour la deux photos que sa mere avait publiees sur
Facebook la veille des faits du 20 aout 2010 : la premiere representant un tableau de Gerard
LAUTISSIER avec la mention « Gerard, l'ignoble, mentir » (le pere de Gregoire LAUTISSIER se
prenommait Gerard) et la deuxieme representant une chambre avec ]a mention « la chambre de se
venger ». II a d'abord repondu « pour moi ~a n'evoque rien mais je pense qu'une
                                                                          r,
                                                                                fois que mon pere

                                                                                /'   /
                                                        Ahmad GIIA1\IH
                                   EXT-HOPKINS SAIA-00009
                                                                         Ji ,            NEVARIETUR



 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 9 of 89
nous a jetes dehors ma mere est f'achee avec mon pere ». La juge d'instruction Jui a fait remarquer
que ces photos avaient ete pub]iees la vei lie de la dispute soit le 19 aout 20 Io.

La juge d'instruction ayant fait part de son etonnement de ne pas avoir reussi a l'arreter malgre un
mandat d'arret international delivre le 14 mai 2014, Brendan LAUTISSIER a egalement explique au
cours de cet interrogatoire du 26 mai 2015 qu'il avait voyage pour voir son frere en Angleterre et   a
Amsterdam pour son anniversaire entre le 14 mai 2014 et la date de son arrestation le 19 fevrier
2015 en precisant qu'avant 2009, son identite etait Brendan WALSH.


Procedure aupres du jue;e aux affaires familiales :

Le 15 decembre 2011, le juge aux affaires familiales du TOI de Paris, saisi d'une demande,
introduite le 29 mars 2011 par June HOPKINS SAIA epouse WALSH, rendait un jugement fixant
la contribution de M. LAUTISSIER a hauteur de 230 euros par mois et par enfant.

L'enguete snr le deds de Mark WALSH, l'epoux de June HOPKINS SAIA

Le 6 decembre 2011, le juge d'instruction etait avise par le conseil de Gregoire LAUTISSIER du
deces de Mark WALSH epoux de Mme WALSH, qui communiquait des coupures de presse faisant
etat de la decouverte le 18 octobre 2011 de son corps sans vie au domicile familial. L'enquete avait
conclu a une mort accidentelle consecutive a un traumatisme cranien a la suite d'une chute d'une
echelle situee dans un garage.


Demande d'entraide du iuge d'instruction francais aux autorites americaines

Le 13 novembre 2012, le juge d'instruction formulait une demande d'entraide aux autorites
americaines afin qu'il soit procede a l'audition de Mme WALSH et de ses fils Brendan et Austin
mais aussi afin de recueillir toute information utile sur les circonstances du deces de Mark
WALSH.

Retour de cette demande le 13 novembre 2013 :

Un rapport de police en date du 18 octobre 2011 sur la decouverte du corps de M. WALSH faisait
apparaitre des suspicions sur les circonstances de sa mort . II avait ete decouvert allonge sur le dos
dans son garage presentant une blessure « significative » a la tete. Une plaie par balle n'etait pas
exclue compte tenu des eclats de crane sur le sol. Une echelle etait en partie appuyee contre une
table. De la matiere cerebrate etait constatee sur un appareil de type moteur situe sur un bane :mus
l'echelle. II etait constate du sang coule sous Je cote gauche ce qui ne paraissait pas coherent avec
l'emplacement du corps. Trois empreintes partielles de pieds etaient visibles dans le sang qui menait
vers la porte du garage.

Venqueteur, en charge de l'audition de Brendan LAUTISSIER, notait un changement d' attitude du
jeune honune qui « commenvait a begayer »eta s'exprimer avec une certaine nervosite lorsqu'il le
questionnait sur le deces de son beau-pere. Brendan LAUTISSIER avait refuse de se soumettre aun
test polygraphe (detecteur de mensonge).

A la suite du deces de son marl, Mme WALSH a peryu 300 000 dollars issus de deux contrats
d'assurance-vie. Les investigations patrimoniales montraient que June et Mark WALSH avaient
pris une hypotheque sur leur maison un mois avant le deces de ce dernier. Un mois apres le deces
de son marl, Mme WALSH changeait de nom sur son compte Facebook en se designant sous le
nom de June HOPKINS SAIA.                                                lI :   I
                                                                                I


                                                                                    NE VARIETUR


                                 EXT-HOPKINS SAIA-00010


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 10 of 89
Le FBI avait egalement mene des investigations sur la famille WALSH. Interroge, un voisin de la
famille WALSH, faisait part des rumeurs du voisinage qui trouvaient Mme WALSH et ses fils
« etranges ».

L'enqueteur du FBI estimait que les circonstances de la mort de Mark WALSH devaient etre
« davantage fouillees ». Il transmettait        a ce   titre son rapport aux services de police Iocaux
initialement charges de l'enquete.

Les faits du 17 fevrier 2015 : Le 17 fevrier 2015, Gregoire LAUTlSSIER et sa sreur Frederique
LAUTISSIER, ep VARENNES etaient victimes d'une tentative d'assassinat.

Tentative d'assassinat sur Frederique LAUTISSIER. ep VARENNES
Le 17 fevrier 2015 a 19h15, alors qu'elle rentrait a son domicile au IO alJee Edmond Flamand a
Chatou (78), Frederique V ARENNES subissait une violente agression. Ainsi, alors qu'elle se
trouvait sur le trottoir face au portail de son pavillon, elle recevait un violent coup a l'arriere du
crane, qui lui faisait perdre l'equilibre et se retrouver au sol, face a un individu casque avec le bas
du visage dissimule par un foulard qui tentait de l'etrangler. Une seconde personne intervenait pour
aider le premier agresseur et mettre fin a la resistance de Madame VARENNES (qui avait mordu Ja
main du premier agresseur). Cette demiere subissait une seconde tentative d'etranglement. Elle
apercevait derriere son premier agresseur une femme egalement grimee qui passait un lien a son
complice qui essayait de le lui passer autour du cou sans succes. Alertes par les eris de Madame
V ARENNES, deux passants intervenaient et mettaient ainsi en fuite les deux agresseurs.

Tentative d'assassinat sur Gregoire LAUTISSIER
Gregoire LAUTISSIER, residant chez sa sreur Frederique VARENNES, sortait fortuitement du
pavillon au meme moment et avait constate que sa sreur gisait gemissante au sol. Elle lui avait alors
raconte avoir ete agressee par« les Americains ». Parti a leur recherche avec l'aide d'un voisin, ii
apercevait son ex-compagne et leur fils. Le sachant responsable de l'agression de sa samr, il lui
avait porte un coup de poing au visage. Une bagarre s'en etait suivie et ii se trouvait alors lui-meme
pris a parti par les deux agresseurs devant la residence Sequora. La femme essayait de lui crever les
yeux en lui enfon9ant ses doigts dans les deux yeux et le griffait pendant que l'homme essayait de
l'etrangler avec un lien. La-encore, l'intervention d'un ternoin exterieur pour le liberer alors qu'il
s'etouffait, obligeaient Ies assaillants a prendre la fuite. II etait reste au sol « tres choque ». Les
agresseurs etaient vus repartir apied en possession d'une grosse valise.

Identite des assaillants
Gregoire LAUTISSIER declarait immediatement apres les faits aux enqueteurs avoir reuss1 a
enlever le bonnet de la femme et a degager l'echarpe qui lui dissimulait le visage et avoir reconnu
son ex-compagne June WALSH et avoir constate que l'autre agresseur n'etait autre que son fils
Brendan LAUTISSIER. Frederique V ARENNES confirmait ces identites et disait avoir eu
immediatement des soup~ons sur ses agresseurs quand elle les avait entendus s'exprimer en anglais.
Elle avait d'ailleurs dit a son frere, lorsqu'il etait sorti alerte par ses eris et qu'elle etait a terre, avoir
ete agressee par << les americains ». Un descriptif etait recueilli par les enqueteurs en arrivant sur
place : un homme type caucasien, 35/40 ans, mal rase, cheveux blonds. plutot bedonnant et
mesurant environ lm75, porteur d'un manteau ou d'une veste sombre et avec une valise a roulette
bleu ou grise. Pour la femme type caucasienne, cheveux blonds et porteuse d'une doudoune. bleu
ciel. Les deux possedaient un fort accent anglo-saxon et ne s'exprimaient qu'en anglais. Un des
temoins de la scene. Patrice COISNON ayant sauve la premiere victime Frederique Varennes, avait
declare, lors de son audition le 19 fevrier 2015, qu'il avait pris l'agresseur C par Jes epaules (C etait
agenouille en train de maintenir les jambes de la victime avec ses mains), l'avait projete en arriere,
celui-ci retombant sur les fesses et « c'est a ce moment la que j'ai aper~u son visage et que j'ai
constate qu'il s'agissait d'une femme dont la capuche serree lui etirait,Je visage. C'etait une femme


                                                    Ahm,~ r,HAZlEII            [   ~   '   NE VARIETIJR


                                      EXT-HOPKINS SAIA-00011
                                                                        Ii \j'
                                                                           1




 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 11 of 89
 plutot de petite t.aille, lm60 a lm65, corpulence plutot ronde, porteuse de vetements sombres et
 d'une doudoune. Je n'ai pas vu ses cheveux ». Concernant l'agresseur 8, ii declarait ne pas avoir vu
 son visage car« sa tete etait couvert d'un vetement». Un autre temoin Bruno COUZIN, le cycliste
arrive le premier sur Jes lieux des faits, a declare que Jes deux agresseurs etaient casques lors de la
premiere agression et qu'ils avaient ote leur casque )ors de la seconde agression. IJ declarait que
l'agresseur A tent.a.it d1immobiliser Jes jambes de C qui se debattait afin de se degager « J'ai constate
que A etait une femme de par son allure feminine et sa physionomie »«A, porteuse de son casque,
portait egalement un passe montagne qui lui couvrait le visage jusqu'au nez, seuls ses yeux etaient
visibles » ; puis « A et B se sont mis a discuter dans une langue que j'ai reconnu comme etant de
l'anglais ». Puis, plus tard racontant le deroulement de la scene, « A est venue vers moi je lui ai
baisse son passe montagne et j'ai pu distinguer le visage d'une femme caucasienne ». Un autre
temoin, Jean-Baptiste ASSANI, a raconte arriver sur les lieux de la deuxieme tentative d'assassinat
celle perpetree sur la personne de Gregoire LAUTISSIER et avoir vu « un homme de lm70,
enrobe, age d'environ 40 ans, mal rase, porteur d'un bonnet style peruvien de couleur clair, qui se
degageait de l'emprise qu'il avait sur un homme, a savoir un homme, age de 50 ans environ, barbu,
tumefi.e, allonge au sol et gemissant ». « Puis j'ai vu unjeune homme, age de 25 ans environ (Bruno
COUZIN), qui maintenait une femme su sol, il etait allonge sur elle pour faire en sorte qu'elle ne
puisse pas se relever et partir ». «Concernant la femme, ii s'agissait d'une femme, de I m60 environ,
corpulence moyenne, cheveux blonds mi-long, age d'environ 40 a 50 ans. Elle portait un anorak
blcu clair. »

Les constatations medico-legales faites par les sapeurs-pompiers et Jes effectifs du commissariat de
police de Saint-Germain-en-Laye intervenus sur le lieu des faits le 19 fevrier 2015, faisaient
ressortir pour Madame V ARENNES la bouche en sang et des traces rougeatres sur le cou
compatibles avec les gestes d'agression decrits. Le certificat medical constatait un hematome
occipital de 2cm de diametre, un ecytheme avec dermabrasion lineaire du cou, un redeme de la levre
gauche, une abrasion de 1cm sur l'arete du nez, des ecchymoses sur la main gauche et une fissure
osseuse du pouce gauche. Mme VARENNES etait en etat de choc et au bord des larmes. M
Gregoire LAUTISSIER, hagard, avait de nombreuses ecchymoses au visage et notamment au
niveau des deux orbites oculaires ainsi que des dermabrasions lineaires multiples compatibles avec
des griffures. Le certificat medical relevait aussi des abrasions lineaires et des erythemes du cou
                                                                                           a
ainsi qu'un hematome au dos de la main gauche. Les deux victimes etaient transportes l'hopital de
Poissy (78) et se voyaient delivrer une interruption temporaire de travail de trois (3) jours.

Les constatations materielles et les conclusions genetigues

Sur le lieu de la premiere agression, a savoir celle perpetree sur la personne de Frederique
V ARENNES. un bout de gants en latex de couleur noire a ete decouvert sur le trottoir devant le
domicile des victimes (CONSTAT HUIT).
Sur le lieu de Ia seconde agression, c'est-a-dire dans Ia residence Sequoia a Chaton, etaient trouves
eparpilles un cable electrique blanc agremente de deux nci:uds d'une longueur de 136 cm
(CONST AT UN), une touffe de cheveux arrachee a Gregoire LAUTlSSIER (CONST AT DEUX),
un tour de cou en laine (CONSTAT CINQ), un morceau de tissu (CONSTAT QUATRE). Un
prelevement par ecouvillon effectue sur les traces rougeatres sur la bande de tissu constituait le
CONSTAT TROIS.
Une paire de gants de couleur noire et bleue a ete decouverte dans un sac en tissu de marque
Monoprix (FOUILLE WJ NEUF).

Tous ces elements etaient tous places sous scelles et analyses.
II result.a.it ainsi du rapport d'expertise genetique que:

- L'ADN de Brendan LAUTISSIER etait caracterise a partir des echantillon~ suivants:
• l'ecouvillon 2 passe sur le cable electrique sous scelle CONSTAT UN;


                                                                                      Ni VAKli H,R

                                    EXT-HOPKINS SAIA-00012


  Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 12 of 89
• l'ecouvillon passe sur la trace de sang decelee sur le tour de cou sous scene ~UJ'lli'.'.) 1 ~ 1 \..,u...,,.t;
• l'ecouvillon passe sur l'extremite des doigts des gants sous scelle FOUILLE WJ NEUF;

- L'ADN de Gregoire LAUTISSIER etait caracterise a partir:
• des 4 bulbes de cheveux extraits de la touffe de cheveux sous scelle CONSTAT DEUX ·
                                                                                      '
• de l'ecouvillon passe sur la trace de sang reperee sur la bande de tissu sous scene CONSTAT
QUATRE

-L'ADN de June HOPKINS SAIA etait caracterise a partir de l'ecouvillon passe a l'interieur du bout
de gant sous scelle CONSTAT HUIT.

-L'analyse de l'ecouvillon passe sur la surface exterieure du bout de gant sous scene CONSTAT
HUIT pennettait de mettre en evidence un melange comp1exe compose de l'ADN de Frederique
VARENNES et de l'ADN de June HOPKINS SAIA en presence de traces non caracterisables
d'autres ADN.

- Les caracteristiques genetiques de melanges complexes d'au moins trois ADN, compatibles avec
la presence de J'ADN de Frederique VARENNES, etaient mises en evidence a partir des
ecouvil1ons 1 et 3 passes sur Je cable electrique sous sceJle CONSTAT UN. Au regard de la
complexite de ces melanges, aucune autre interpretation n'etait possible.

-Aucun ADN nucleaire exploitable n'a pu etre caracterise sur l'ecouvillon sous scelle CONSTAT
TROIS.

Ces conclusions demontraient la presence sur Jes lieux de June HOPKINS SAIA et de
Brendan LAUTISSIER et de leurs intentions criminelles.


Les auditions des temoins:

Plusieurs temoins etaient auditionnes.

Marc RASCOUSSIER expliquait qu'en stationnant son vehicule vers 19h dans le parking
exterieur de la residence « Sequoia », ii avait aperr;;u des personnes dont les visages etaient
camoufles penetrer dans un double garage de l'immeuble. Pensant qu'il s'agissait de jeunes qui
s'amusaient, il n'avait pas prete plus attention a eux.

Patrice COISNON circulait en deux-roues allee Edmond Flamand lorsque son attention etait
attiree par un cri de detresse. En s'approchant, ii constatait qu'une femme se trouvait au sol
agressee par deux individus. Un autre temoin, lui avait demande de l'aide pour faire liicher prise
aux agresseurs tandis que la victime criait qu'ils etaient en train de la tuer.

II avait pu, en effet, constater que l'un des deux individus etait agenouillee en train de lui maintenir
les jambes avec ses mains tandis que le second individu se tenait au-dessus d'elle, du cote de sa
tete, les genowc appuyes sur ses epaules et ses mains appuyees sur son cou.
Ace moment-la, il avait projete en arriere l'individu qui lui maintenait les jambes realisant alors
qu'il s'agissait d'une femme portant une capuche serree. Elle etait tombee sur les fesses et avait
sorti de sa poche « une corde avec un nreud coulant » qu'elle avait tendu a son comp1ice dont le
visage etait masque par un vetement. Ce demier s'etait empare de la corde en echangeant avec elle
dans une langue etrangere. Ils avaient ensuite pris la fuite en prenant le temps de recuperer une
valise. II etait parti a leur rechercbe dans la direction de la residence« Sequoia» et avait decouvert
sur le trajet qu'un homme avait aussi ete agresse par ces personnes.


                                                         Ahmad GHAZLEH
                                                                                            NE VARll=TI IP


                                      EXT-HOPKINS SAIA-00013


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 13 of 89
agresser par deux individus porteurs de casque de moto.

Une femme dont le visage etait dissimule par un passe-montagne immobilisait la victime en Jui
tenant Jes pieds tandis que le second agresseur qui se trouvait au niveau de sa tete « ecrasait » son
cou avec l'un de ses genoux.

La victime appelant a l'aide, il avait interpelle les individus en leur demandant de la Hieber. Les
deux agresseurs avaient alors commence a discuter entre eux en anglais. Voyant qu'ils ne lui
repondaient pas, i1 avait tente en vain de degager l'individu qui appuyait sur le cou de Ia victime. 11
les avait aJors menaces de faire appel a la police mais 1a dame lui avait retorque en anglais qu'il
pouvait le faire et que ~a ne la derangeait pas. 11 avait alors baisse son passe-montagne lui
permettant ainsi de distinguer son visage.

Impuissant, ii avait crie   a l'aide et c'etait ace moment-la que M. COISNON etait arrive et avait fait
appel a la police.

II avait de nouveau bouscule l'individu qui se tenait au cou de la victime, le destabilisant
suflisamment pour permettre a celle-ci de se degager de son agresseur qui s'etait releve en tenant
entre les mains« un cable clair double de 30 cm environ». II s'etait ensuite dirige pour recuperer
une valise posee a proximite, rejoint par sa complice qui s'etait interposee pour l'empecher de
porter secours a la victime.

Gregoire LAUTISSIER etait alors sorti de chez lui, ii lui avait demande de s'occuper de la victime
tandis qu'il reprenait son velo pour aider M. COISNON a poursuivre les mis en cause en fuite. Ce
demier lui indiquait en revenant sur ses pas, qu'ils s'etaient refugies dans la residence« Sequoia».
                                                a
Il avait alors laisse son velo pour se diriger son tour vers la seule sortie de la residence. Il avait
alors entendu des rales dans l'allee et vu que l'individu de sexe masculin qui avait agresse Mme
VARENNES saignait du nez et qu'il ne portait plus de casque. Il se tenait acalifourchon au-dessus
de Gregoire LAUTISSIER et etait en train de l'etrangler avec un cable tandis que sa complice qui
n'etait egalement plus casquee « cherchait a gener » M. LAUTISSIER qui suffoquait et dont un
filet de sang s'echappait de la bouche.

M. COUZIN avait cherche a ecarter l'individu en vain en martelant avec son poing ses bras et son
visage mais ce demier refusait de lacher prise et continuait d'etrangler M. LAUTISSJER.

11 avait alors repousse sa complice en la projetant au sol puis il etait revenu a la charge sur
I' agresseur en lui portant des coups de genou clans les cotes. Ce dernier finissait enfin par la.cher
prise au moment ou plusieurs personnes arrivaient. II s' etait ensuite re levee pour recuperer une
valise tandis que sa complice ne cessait de« l 'oppresser ». II avait fini par la maintenir au sol en
attendant l'arrivee des forces de l'ordre mais voyant que son complice revenait vers eux et que les
temoins presents pensaient qu'il agressait une femme. ll l'avait laisse s'echapper. Elle avait ensuite
pris la fuite avec son comparse tandis qu'il mettait M. LAUTISSIER a l'abri.

M. COUZIN indiquait qu'il etait blesse ala main droite et aux deux genoux et qu'il avait ete surpris
de constater que les agresseurs n'avaient plus les casques de moto sur eux.

Jean-Baptiste ASSANI avait ete alerte par des eris au secours alors qu'il se trouvait chez un de ses
amis rue des Landes a Chatou. II etait alors sorti du pavilion et en s'engageant sur le chemin
d'acces de la residence« Sequoia» il avait vu un homme enrobe se degager de l'emprise qu'il avait
sur un autre individu, age d'une cinquantaine d'annees, qui se trouvait allonge au sol, le visage
tumefie et gemissant. Le premier individu avait ramasse des affait:fs au sol et recupere une grosse
vali,e no~                                                          d! .
                                              Ahm~d GHAZLEH
                                                                       1  NE VARI
                                                                                    ETUR


                                     EXT-HOPKINS SAIA-00014


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 14 of 89
Au meme moment, un jeune homme maintenait une femme au sol et l'interpellait en Jui demandant
d'appeler Ia police et de retenir l'homme a Ia valise parce qu'une femme avait ete precedemment
agressee.
II avait alors demande a l'homme enrobe ce qui s'etait passe mais ce demier Jui avait repondu dans
                                                                  a
une langue etrangere. La femme maintenue au sol avait reussi se degager et s'etait precipite vers
l'homme a la valise et ils avaient quitte les lieux ensemble.

Patrick ROUSSIES etait egaiement alerte par la voix d'un homme appelant « au secours, aidez-
moi !». II sortait immediatement de son domicile, ii apercevait un homme immobile au visage
tumefie ainsi qu'unjeune homme maintenant au sol une femme blonde d'une quarantaine d'annees
qui parvenait a se degager et a rejoindre un homme d'environ 30 ans qui tirait une grosse valise a
roulettes. II les avait brievement suivis avec un voisin alors qu'ils quittaient les lieux en marchant
d'un pas rapide.

Frederique VARENNES indiquait aux enqueteurs que son frc~re etait regulierement menace par son
ex-compagne et son propre fils. D'ailleurs, elle ajoutait qu'au printemps 2014, son mari avait surpris
la presence de ces deux personnes dans la rue de son domicile circulant au volant d'une vehicule
Peugeot Cl immatricule CZ 258 BNOl. Un mandat d'arret international avait alors ete emis le 14
mai 2014 par le juge d'instruction, charge de l'instruction sur la tentative d'homicide sur ascendant
dont avait ete victime Gregoire LAUTISSIER de la part de son fils Brendan le 20 aout 2010.

Le conseil de Gregoire LAUTISSIER avait a l'epoque (courrier en date du 12 mai 2014) infonne le
juge d'instruction des manreuvres d'intimation dont son client faisait l'objet. Sept affiches, lettres et
autre attestation de suicide avaient ete placardees plusieurs nuits de suite sur la porte de son
domicile parisien situe dans le 1 leme arrondissement, dont il avait laisse Iajouissance a son filleul.
Le caractere malveillant des documents remis etaient manifestes. 11 etait notarnrnent inscrit sur
l'une de ses affiches « Gregoire va aux Etats-Unis mars 30-31, 2014 essayer de tuer la mere de
ses fils encore!>>, celles-ci semblaient dans leur ensemble accuser Gregoire LAUTISSIER et ses
cornplices de vouloir attenter a la vie de la mere de ses fils, il etait a de multiples reprises qualifie
de « monstre », « coupable », promis a la« prison » et « l'en;fer ». Sur une autre af:fiche on pouvait
lire « sauter du balcon » ou un autre document etait intitule « Lettre de suicide » qui commenyait
par « Moi, Gregoire LAUTISSIER, etant sain d'esprit, souhaite etre tenu responsable de mes
nombreuses atrocites ».

L'inscription de Brendan LAlITISSIER et sa mere June HOPKINS SAIA au Fichier des
Personnes Recherchees a permis leur interpellation alors qu'ils tentaicnt de quitter la France
le 18 fevrier 2015 pour se rendre au Royaume-Uni par la Police de l'Air et des Frontieres de
Coquelles (62).

Entendus, June HOPKINS SAIA et son fils Brendan LAUTISSIER ont conteste les faits et ont
essaye de renverser les roles.

L'audition de Brendan LAUTISSIER

II racontait qu'a la suite du deces de son beau-pere survenu en 2011 « a cause du diabete », sa mere
avait fait le choix de venir s'installer, courant 2012, en France ou Jes frais de scolarite etaient moins
eleves qu'aux Etats-Unis. Ils avaient dans un premier temps vecu dans des hotels avant d'occuper
l'appartement dans lequel ils residaient toujours. II avait profite de sa presence en France pour
obtenir une CNI et un passeport franc;ais.




                                            Ahmad GHAZLEH
                                                                           NEVARIETUR


                                    EXT-HOPKINS SAIA-00015


 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 15 of 89
- - - --- -..-----.... - .... _.. ... , ,,,_ .. r· .. _, ....... ,,   ~   .."""   u...... U'-'"'V""   'l'J..u u.,   1"'u.ul,\, ,3U1   .:,vu   JJlll;;lt;; c;t 1c::~ u1c11c1L;t;iS pcsanL sur
sa ~am1lle. Pour ce faire, il avait, en fevrier 2013, depose devant la porte de son appartement un
petit lecteur MP3 dote d'un micro camoufle ans un mouchoir papier.

II affirmait comme sa mere disposer d'une douzaine enregistrements audio sur son
ordinateur demontrant que son perc projetait de se rendre aux Etats-Unis pour «casser le cou
asa mere» et « la jeter d'un immeuble » en faisant croire a un accident. II reconnaissait que ne
comprenant pas tres bien le fran~ais c'etait sa mere qui lui avait traduit les conversations
en registrees.

11 l'avait ainsi accompagnee a Chaton (78) pour avoir une discussion avec Mme VARENNES et lui
demander de mettre un terme a ses menaces, mais cette derniere avait violemment reagi en
apprenant qu'ils etaient en possession de preuves compromettantes et elle avait porte un coup de
poing au menton de sa mere qui avait riposte en la repoussant. Sa tante etait tombee en arriere en se
cognant la tete, ii s'etait alors agenouille pres d'elle pour l'aider mais voyant gue celle-ci tentait de
se reJever pour se battre il J'avait maintenue au sol pour proteger sa mere.

Un voisin etait alors intervenu l'incitant a Jacher prise. 11 avait tente de quitter les lieux avec sa
mere pour eviter que la situation ne s'envenime, mais son pere les avait pourchasses et J'avait
frappe d'un coup de poing au visage avant de lui assener plusieurs autres coups. Sa mere s'etait
interposee en l'attaquant au niveau des yeux et ii avait fini par tomber en arriere. PJusieurs voisins
et amis de son pere les avaient rejoints pour en decoudre aussi, n'etant pas venu pour se battre il
avait pris la fuite avec sa mere.

11 ignorait la provenance du cable electrique decouvert sur le lieu des faits ainsi que celle du bout de
gant de latex dechire. Le cache-col saisi etait en revanche bien le sien.

ll contestait toute tentative d'etranglement sur son pere ou sur sa tante.

L'audition de June HOPKINS SAIA
La mere de Monsieur Brendan LAUTISSIER, June HOPKINS SAIA a reconnu qu'elle s'etait
rendue avec son fits le 17 fevrier 2015 devant le domicile de Mme VARENNES pour l'attendre de
retour de son travail pour s'entretenir avec elle. Elle expliquait qu'elle entendait Jui demander
d'arreter de la menacer elle et ses fils. Elle voulait l'avertir qu'elle detenait des preuves du projet
qu'elle (Mme VARENNES) avait orchestre avec son frere Gregoire et d'autres membres de leur
famille pour les eliminer. June HOPKINS SAIA a reconnu disposer d'enregistrements sonores sur
son ordinateur provenant de dispositifs d'ecoute qu'elle avait places sur le palier de l'appartement de
son ex-compagnon, Gregoire LAUTISSIER et a precise etre revenue une quinzaine de fois pour
assurer la maintenance et le remplacement de ces dispositifs d'ecoute. Elle admettait avoir ete
enervee face a !'attitude de Frederique V ARENNES qui avait refuse de lui parter, l'avoir poussee la
faisant chuter. Elle reconnaissait neanmoins qu'elle portait bien un casque de moto rnais expliquait
que c'etait pour se proteger de Frederique V ARENNES qui planifiait de la tuer pour « faire plaisir
a son .frere ». Elle admettait cependant que celle-ci ne s'etait jusqu'alors jamais montree violente a
son egard l'accusant neanmoins d'etre une sociopathe comme le reste de sa famille. EJle
reconnaissait porter des gants tout comme son fils. Elle ajoutait qu'elle n'avait jamais maintenu les
jambes de Mme VARENNES alors qu'elle se trouvait au sol et n'avait rernis aucun lien a Brendan.
La presence de 1' ADN de son fils sur le cable saisi par les enqueteurs etait fortuit.
Avant d'admettre avoir pousse Frederique VARENNES, June HOPKINS SAIA avait explique lors
de ses premieres declarations en garde a vue, que Mme V ARENNES s'etant retoumee brusquement
etait tombee toute seule par terre, que son fils avait voulu lui toucher le visage pour la rassurer.
Apeuree et paniquee, Mme V ARENNES avait porte un coup de pied au niveau du menton de Mme
WALSH et avait mordu la main de son fils. Puis un homme s'etait approche d'eux en demandant ce



                                                                                                                                                        ·NE VARfETUR


                                                                      EXT-HOPKINS SAIA-00016


  Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 16 of 89
qui se passait. La mere de Brendan LAUTISSIER avait repondu que Mme VARENNES avait fa.it
un malaise. L'homme leur avait demande de s'ecarter et avait dit qu'il allait appeler la police.

Autres elements : Ecoutes, eriregistrements audiovisuels et reperages, exploitations telephonigues

Lors de la fouille du sac a main de Mme HOPKINS SAIA avait ete decouvert un post-it avec des
mentions manuscrites s'apparentant a des immatriculations et modeles de vehicule. Apres
recherches, il apparaissait que les 4 references rapportees correspondaient a deux vehicules au nom
de l'epoux de Mme VARENNES, un vehicule au nom de Gregoire LAUTISSIER et le demier au
nom de son pere Gerard LAUTISSIER .

Au cours de sa garde a vue, Mme HOPKINS SAIA avait indique avoir place a pJusieurs reprises
des dispositifs de captation audiovisuelle et sonores dans w1e grille d'aeration a cote de la porte
d'entree de l'appartement de Gregoire LAUTISSIER. Sur place, M. POTIN, le gardien de
l'immeuble remettait aux enqueteurs trois appareils de ce type decouverts dans le conduit d'aeration
situe sur le palier dudit appartement. Le gardien precisait avoir vu a cet etage a de nombreuses
reprises une femme blonde accompagnee d'un jeune homme aux cheveux longs et Jes avoir surpris
en train d'installer leurs dispositifs sur une grille d'aeration. 11 s'etait contente a chaque fois de les
mettre dehors sans prevenir M. LAUTISSIER ni les services de police.

Le service regional de l'informatique et des traces technologiques de la DRPJ remettait un rapport
sur !'analyse des telephones de Mme HOPKINS SAIA et de son fils Brendan. II etablissait
notamment que le telephone de ce dernier comportait un sous dossier «VIDEOS» dont le contenu
s'apparentait a des reperages du domicile de Mme VARENNES et de son vehicule ainsi que des
enregistrements audiovisuels de l'environnement du domicile parisien de Gregoire LAUTISSIER.

Une perguisition etait realisee dans l'appartement parisien occupe par Mme HOPKINS SAIA et
Brendan LAUTISSIER.

II y etait notamment decouvert un feuillet supportant des mentions manuscrites « Greg, vous etes
un meurtrier ! Maintenant vous essayer de tuer de nouveau ( ... ) ». ainsi qu'un autre feuillet sur
lequel figurait les adresses de Mme VARENNES et de Gregoire LAUTISSIER.

Dans le placard de la chambre de Brendan, ii etait trouve deux combinaisons noire et une perruque
d'homme et un pistolet a billes. Sous le lit de Mme HOPKINS SAIA. ii etait decouvert une housse
noire contenant une grande pelle dejardin.

La perquisition se poursuivait dans la cave dans laquelle etait saisie une valise contenant du
materiel de type militaire (veste de l'armee et filet de camouflage), divers outils (une scie, une
hache, une machette, des lunettes de protection, des gants, un rouleau de cordelette et du materiel
de captation video et audio similaire a celui remis par M. POTIN, le gardien de l'immeuble de
Frederique VARENNES a Chatou).

                                                    ***
Les temoignages concordants de Marc RASCOUSSIER, Patrice COISNON, Bruno COUZIN. Jean-
Baptiste ASSANI. Patrick ROUSSIES corroboraient les declarations de Mme Frederique
V ARENNES et de Gregoire LAUTISSIER sur les faits et les deux tentatives d'assassinat commises
par June HOPKINS SAIA et Brendan LAUTISSIER. Ces temoib,nages circonstancies attestent des
gestes d'etranglement sans equivoque sur les victimes, notamment a !'aide « d'une corde », etant
rappele qu'un cable electrique a ete retrouve sur le lieu des faits apres la fuite des agresseurs,
supportant non seulement l'ADN de Mme V ARENNES, mais egalement celui de Monsieur
Brendan LAUTISSIER. Ces temoignages ainsi que les discordances ,entre les versions sur les faits
                                                                    '
                                                                        "1 / I NE VARIETUR
                                              llhm:1rl r,~A71.EH



                                    EXT-HOPKINS SAIA-00017


 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 17 of 89
:sur un cenam nomore de points au cours de leurs differentes auditions (Mme Jtine HOPKINS~
SAIA a d'ailleurs reconnu avoir menti lors d'une deuxieme audition). Les constatations medico-
Jegales et les resultats de !'expertise genetigue concordent et correspondent a Ia description precise
des faits tels que retenus dans la procedure. Tous ces elements attestent de la presence de
Monsieur Brendan LAUTISSIER sur le lieu des faits et corroborent Jes gestes criminels
decrits par Jes victim.es et par les temoins de la scene.

L'enquete policiere ainsi que celle menee par la juge d'instruction ont permis de demontrer
que Brendan LAUTISSIER avait tente de tuer son pere Gregoire LAUTISSIER le 20 aout
2010 (tentative d'homicide sur ascendant) et que Mme June HOPKINS SAIA et son fils
Brendan LAUTISSIER ont volontairement et de fa~on premeditee tente de porter atteinte a
la vie de Mme Frederique VARENNES et de Mr Gregoire LAUTISSIER (tentatives
d'assassinat) le 19 fevrier 2015.


                 Ill - Les qualifications :

                 Les faits ci-dessus exposes du 17 fevrier 2015 constituent les infractions suivantes :
                     1
      •   TENTATIVE D ASSASSINAT DE    LAUTISSIER GREGOIRE         ET DE   LAUTISSIER FREDERIQUE. EPOlJSE
          VARENNES       LE   17 FEVRIER 2015

               Faits prevus et reprimes par Jes articles 121-4, 121-5, 132-71-1, 221-3 al I, 221-1,
221-4, 221-8, 221-9, 221-9-1 et 221-11 du Code penal.

                 La tentative d'assassinat est punie de la reclusion criminelle a perpetuite.

                 Le mandat d'arret delivre par un juge d'instruction est prevu par les articles 122, 123
et   131 du code de procedure penale.


                 IV - La procedure       ~


Une infonnation judiciaire a ete ouverte par le parquet de Paris du chef de tentative d'homicide sur
un ascendant le 24 juin 2011.
Le 13 novembre 2012, le juge d'instruction formulait une demande d'entraide aux autorites
americaines afin qu'il soit procede a !'audition de Mme WALSH et de ses fils Brendan et Austin
mais aussi afin de recueillir toute information utile sur les circonstances du deces de Mark
WALSH.
Le 12 rnai 2014, le conseil de Gregoire LAUTISSIER informait le juge d' instruction des
manreuvres d'intimidation dont son client faisait l'objet. Sept affiches, lettres et autre attestation de
suicide avaient ete placardees plusieurs nuits de suite sur la porte de son domicile parisien au 55, bd
Beaumarchais a Paris I I dont ii avait laisse la jouissance a son filleul. D'autre part, le rnari de sa
sceur avait surpris ala meme periode Mme WALSH et son fils Brendan circulant dans la rue de son
domicile a Chatou au volant d 'un vehicule Peugeot C 1 immatricule CZ 258 BNO 1.

Le 14 mai 2014, le juge d'instruction decernait un mandat d'arret international                a l'encontre de
Brendan LAUTISSIER.


                                                4hmad GHAZI.EH   t!) ,'       ·NE VARll::IUK




                                        EXT-HOPKINS SAIA-00018


 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 18 of 89
Le 20 fevrier 2015, le parquet de Versailles ouvrait une informationjudiciaire a l'encontre de June
HOPKINS SAIA et de Brendan LAUTISSIER du chef de tentative d'assassinat au prejudice de
Gregoire LAUTISSIER et de sa sreur Frederique LAUTISSIER epouse V ARENNES.

Les faits de fevrier 2015 sont a rapprocher des premiers faits de tentative d'homicide sur ascendant
en date du 20 aout 20 IO et ont ainsi ere joints a la procedure initiale de 20 t 0. Par ordonnance du 5
juin 2015, le juge d'instruction de Versailles se dessaisissait du dossier au profit du juge
d'instruction de Paris, en charge de l'instruction du dossier d'information ouvert en 2010 suite a la
premiere tentative d'bomicide sur ascendant dont Gregoire LAUTISSIER avait ete victime.

Interpelles le 20 fevrier 2015, Brendan LAUTISSIER et June HOPKINS SAIA ont ete places en
detention provisoire jusqu'au 19 fevrier 2018, date a Iaquelle ils ont ete liberes et places sous
contr61e judiciaire. Ne repondant plus aux convocations, le juge d'instruction a emis un
mandat d'arret aleur encontre le 3 aout 2018. Le Procureur de la Republique de PARIS a emis
et diffuse un mandat d'arret europeen le 21 decembre 2018. Cette information judiciaire est
aujourd'hui suivie par Je juge d'instruction Dimitri DUREUX,Tribunal de Grande Instance de Paris.

Localises aux Etats-Unis, Jes autorites judiciaires fran~aises ont fait parvenir aux autorites
judiciaires americaines une demande dtarrestation provisoire pour Brendan LAUTISSIER le
23 avril 2019 et pour June HOPKINS SAIA le 25 juin 2019. A la suite, les deux interesses ont
ete arretes sur le territoire des Etats-Unis le 9 decembre 2019.

11 faut egalement preciser que durant son incarceration June HOPKINS SAIA a tente de s'evader de
la maison d'arret des femmes de VersailJes dans la nuit du 12 au 13 juiJlet 2016 en otant Jes
barreaux des wc de sa cellule avec des bouteilles d'eau congelees. June HOPKINS SAIA a encore
des sequelles dues a de multiples fractures du bassin et du sacrum.

Mme June HOPKINS a indique avoir fait un recours devant la CEDH pour elle-meme et son fils
Brendan LAUTISSIER. Apres recherche, aucun dossier n'est enregistre a ce nom dans nos
archives. II en est de meme sur le site HUDOC de la Cour europeenne, qui repertorie !'ensemble
des affaires pendantes ou tenninees devant la Cour.


               V -Prescription

En application de !'article 7 du code de procedure penale, l'action publique pour les faits de
tentative dthomicide sur ascendants et tentatives d'assassinat se prescrit par 20 ans a compter du
jour ou !'infraction a ete commise depuis la loi du 27 fevrier 2017. Auparavant, avant l'entree en
vigueur de cette loi, J'ancien article 7 prevoyait un delai de prescription de dix ans a compter du
jour oil. le crime avait ete commis. Si au moment de l'entree en vigueur de la Joi du 27 fevrier 2017,
soit le ler mars 2017, la prescription n'etait pas acquise pour les faits denonces, les nouveaux. delais
de prescription s'appliquent de droit. (art 4 de la Joi n°2017-242 du 27 fevrier 2017).

Par ailleurs, le delai de prescription est interrompu par les actes d'enquete et de poursuite (article 9-
2 du Code de procedure penale).

A la date du 1O janvier 2020, l'action publique n'est pas prescrite pour les faits reproches a Brendan
LAUTISSIER exposes dans cette demande d'extradition tant pour les faits du 20 aout 2010 que
ceux du 17 fevrier 2015. De plus, de nombreux actes comme l'emission d'un mandat d'arret sont
venus interrompre le delai de prescription de l'action publique. L'enquete se deroule de maniere
continue depuis le 24 juin 2011 sous la direction de plusieurs juges d'instruction. Les faits ne
sont pas prescrits.

                                                    Ahmad GHAZLEH ,
                                                                                  ·NE VARIETUR


                                  EXT-HOPKINS SAIA-00019


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 19 of 89
acte interruptif de prescription.

                                                  ***
La demande d'extradition de June HOPKINS-SAIA est sollicitee sur le fondement du traite
bilateral franco-americain du 23 avril 1996 et de l'accord entre l'Union Europeenne et Jes
Etats-Unis d'Amerique du 25 juin 2003.

Je vous prie de bien vouloir trouver sous ce pli la copie du mandat d'arret du juge d'instruction en
date du 3 aout 2018, la copie du mandat d'arret europeen en date du 21 decembre 2018, la copie de
la demande d'arrestation provisoire du 25 juin 2019, la copie des textes de repression relatifs aux
faits reproches, la copie des traites d'extradition ainsi que la copie du passeport de June HOPKINS-
SAIA.



A PARIS, le 13 janvier 2020


                                    p/LE PROCUREUR DE LA REPUB
                                    Jean-Marc COQUENTIN
                                    Procureur de la Republique Adjoint




liste des pieces jointes :

   • copie conforme du mandat d'arret du juge d'instruction en date du 3 aout 2018,
   • copie conforme du mandat d'arret europeen en date du 21 decembre 2018,
   • copie conforme de la demande d'arrestation provisoire du 25 juin 2019,
   • copie des textes de repression relatifs aux faits reproches,
   • copie des traites d'extradition,
copie du passeport americain de WALSH June Hopkins-Saia




                                                                          NE VARlETUR




                                      EXT-HOPKINS SAIA-00020


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 20 of 89
f~-~· ,. \~"\:;~-·.
   ~
       ..,.   •:
                   '
                   .•
                        1•


       : ~. ·'          .

                                                                                               ,)   1 -;-




                                                                                                                  :·f( .!?.~
                                                                                                                                 'a.       ·"z
                                                                                                                       :, ,i., '."",:..~

                                                                                                                  t:/·..., ~:\ ·~ '




                                                                                                                                                   .if

                                                                                                                           ...;.~,.         \ ;;..,-··
                                                                                                                                                 ,{ ~




                             t,•·   .-~
                                    · .,,t.




                                                                      EXT-HOPKINS SAIA-00021


                                              Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 21 of 89
Cour d' Appel de Paris                                       District Court of Paris
Tribunal Judiciaire de Paris                                 Judicial Tribunal of Paris
                                         From
Le Procureur de la Republique                                The Chief Prosecutor
                                         To
      All Relevant Judicial Authorities of the UNITED STATES of AMERICA
                             EXTRADITION REQUEST
OBJECT: Request for extradition against June HOPKINS SAIA
REFERENCE:6EXT19


       I am honored to formally address to the American Authorities, in support of the
annexed documents, the extradition of June HOPKINS SAIA, whose preventive arrest took
place on December 9, 2019 in North Carolina, The U.S.A.
          I.   Identity of the person:
          Name: June HOPKINS SAIA, married and widow of WALSH
          American Passport: WALSH            June   Hopkins-Saia,    n°   454331959,      issued
          02.26.2009, expires 02.25.2019
          D.O.B. October 21, 1961 in Stionehem, Massachusetts, U.S.A.

          Mother of Brendan LAUTISSIER aka Brendan WALSH
          Her father: William HOPKINS SAIA, her mother: Shirley JOHNSON
          Gender: Female
          Nationality: American
          Address in France:             Copie certifiee onforme
          60 rue Guy Moquet                                                 Ahmad GHAZLEH
          75017 PARIS                                                               '),i
                                                                                  I '




                                                                            NE VARIETUR
         -     3818 PEMBROKE ROAD
         -     WINSTON SALEM NORTH CAROLINA 27106


               Former address
         -     2764 PLEASANT ROAD, SUITE or APPARTMENT 10556

                                              1


                                    EXT-HOPKINS SAIA-00022


     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 22 of 89
            -   FORT MILLA SOUTH CAROLINA 29708


                Other address
            -   71 HILLCREST DRIVE LACONIA- NEW HAMPSHIRE-UNITED SATES
                OF AMERICA

                                                              Copie certifiee conforme



II-The Char~es:                                               ~~~:,co-··
                                                              ~ ; /:··· ···
                Date of the perpetrated acts: February 17, ~ - -
            -   Place of the perpetrated acts: Acts of February 17, 2015 in Chatou (78
                Yvelines)
           -    Degree of participation: Perpetrator of the attempted of which is victim
                Gregoire LAUTISSIER and Frederique VARENNES nee LAUTISSIER in
                February 17, 2015.
Statement of facts:
The events of Aui:ust 20, 2010: (reminder of the case file Brendan LAUTISSIER)
August 23, 2010 Gregoire LAUTISSIER filed a police blotter report, he then filed a
complaint August 27, 2010 at the police station of the 11th district of Paris.
In his complaint, he explained that he had a love relationship, twenty years ago, with Mrs.
June WALSH (Named later on as June HOPKINS SAIA), American citizen married to Mark
WALSH. From their union, two sons were born, Brendan WALSH-LAUTISSIER born
January 7, 1992 in California and Austin WALSH-LAUTISSIER, born March 05, 1994 in
California. Gregoire LAUTISSIER recognized both his children, even before their birth
during pregnancy. According to his declarations, June WALSH, left to the U.S.A. as she was
six-month pregnant of Brendan, in 1991, she announced while leaving France her will to get
divorced from her husband Mark WALSH and to get back to live with Gregoire
LAUTISSIER afterwards. She then dropp~d her decision of separation and decided to stay
with her husband, then gave the family name of her husband WALSH to Brendan. In spring
1993, she came back to France announcing to Gregoire LAUTISSIER, as he declared, that she
had her divorce and that she wanted to live with him. She then got pregnant again fast in
1993, she left right afterwards, end of 1993, to the United-States with Brendan without prior
notice and without any explanation given to Gregoire LAUTISSIER. Beginning 1994, before
Austin was born, June WALSH had announced to Gregoire LAUTISSIER her will to drop
marriage with him and to stay with her husband Mark WALSH.
Gregoire LAUTISSIER explained that he practically never had any contact with his children
since 1993 and that it was in 2009 only that contacts started between them. In September
2009, June WALSH came over to show Austin their second son to his father. Back then, she
mentioned to Gregoire that she is going through financial difficulti, s, Gr 'goire then started
                                               2                                   "I    '
                                                    Ahmad GHAZLEH
                                     EXT-HOPKINS SAIA-00023                   - :            NE VARIFI lJI'<
                                                                               \    ;,
      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 23 of 89
transferring an amount of 1000 dollars on a monthly basis until June 2010. The year after, in
June 2010, June WALSH came back for vacation in France with their elder son Brendan.
Gregoire LAUTISSIER declared leaving the apartment at their disposal in 55 boulevard de
Charonne, 11 111 District of Paris, taking into consideration that he was present at his mother's
house during this period. The duration of this vacation was confirmed with the embassy of the
United States: Brendan LAUTISSIER and June WALSH arrived to France on flight n°337 Air
France from Boston to Charles de Gaule on June 15, 2010 and left France August 25, 2010 on
flight n°332 Air France from Charles de Gaule to Boston.

 August 20, 2010 Gregoire LAUTISSIER realized that June HOPKINS SAIA had taken
 important documents from his home (documents including his taxation notice, documents in
 relation taxes on big fortunes ISF and donation and succession of his father's death in October
 2008) and as the discussion with her was getting sharp, Brendan presented to him two
 documents and asked him to sign them (Undertaking of accommodation). Gregoire
LAUTISSIER added that he answered his son that he shall read these documents before
giving them back to him. He was still quarrelling with June when he felts a liquid dropping on
his back and heard a noise of a lighter clicking twice. He then looked back at his son only to
see him holding a lighter and trying to set him ablaze. He understood that his son Brendan
tried to set him on fire using gasoline that he sprayed him with. He then dealt a blow towards
him in order to make him drop the lighter. He also explained that his brother Antoine
LAUTISSIER came back at that moment from the kitchen in order to separate them, but
Brendan had already moved to get a small Japanese sword from behind the sofa where his
mother was sitting. Brendan LAUTISSIER was immediately grasped around the waist and
brought down to the ground by his uncle Antoine LAUTISSIER who disarmed him according
to the declarations of the victim Gregoire LAUTISSIER. Based on all of this, and as advised
by his brother Antoine, Gregoire LA UTISSIER isolated himself in his room after having
removed his tee-shirt soaking with gasoline and washed himself. Antoine LAUTISSIER asked
June and Brendan to pack their things to leave the apartment. He then escorted them to IBIS
Hotel at Porte de Berey near Charenton and paid for four nights for them in advance.

The victim highlighted the fact that during these events, Brendan's mother did not show any
reaction and remained silent "She stood up.leaving the sofa without saying a word", he also
highlighted the silence of Brendan who did not say a word.

He also detailed that June wanted Brendan to stay in Paris to enroll in the American
University of Paris (this was verified with the Dean of the American University of Paris) and
it was agreed that Brendan would be accommodated at his Father's house.

Gregoire LAUTISSIER added that the gasoline which he was sprayed with came from a lliter
bottle "special barbecue" whose origin is unknown for him. He reported that a plastic bottle of
1000 ml depicting a label on which is read "starting fluid" (inflammable liquid) brand label
LANDMANN. He added that he does not have any barbecue machine and that neither
Brendan nor his mother were smokers, moreover the lighter he used did not belong to him.
The lighter was smashed when he fell and was later on thrown in the bin. He also stated that
he ignored the presence of the sword in his house and where it came from, he handed it to the
investigators. This Japanese knife was 40cm long. It was in a black sheath and a 27 cm blade.
The bottle and the sword were..!'?.!~ pl1:1,ced under seals; -·· --·
                          C;pie certifiee c . f.orme                            t~
                                                                           . n., ..
                                                                                1
                                          '1(1 ~ ~ .             d GHAZLEH     Cy'   NE VARIETUR
                                    EXT-HOPKINS SAIA-00024

                                          \     ---:-!~-~?1i'i
      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 24 of 89
                                                                             ii/ I
 Gregoire LAUTISSIER's declarations were confirmed by his brother Antoine LAUTISSIER.
 The latter stated in his hearing November 30, 2010 (knowing that he was working in
 Indonesia at that time as an engineer) that on the day the events took place "a discussion
 regarding Brendan's future at university was supposed to happen", "we had lunch in Nation
 and carried on the discussion at my brother's", "once at the apartment, June told that she
 would like to have a discussion with Gregoire alone without my presence but I answered her
 that I am staying." He mentioned how the conversation got stirred between June and
Gregoire, that he went at a moment to the kitchen to empty an ashtray only to come back to
the room, to hind his brother facing Brendan trying to punch him in the face. He then
separated them, and right after he made his brother sit down on the couch "Brendan ran
towards the other end of the couch where he grabbed a Japanese knife that he had already
unsheathed." "when I saw this, I grabbed him with my arms around his waist from behind and
tried to fix him on the ground and succeeded to remove the knife from his hands, meanwhile,
June did not show any reaction. She remained silent as she was sitting". Doing so, she did not
even warn Gregoire. He also stated seeing his brother with his tee-shirt soaking wet and that a
heavy smell of gasoline was in the air. He also stated that he spotted a chisel that his brother
used for work in the bathroom and in the living room, this chisel was not supposed to be in
that room. He also reported a conversation with June which took place on the way to the Ibis
hotel when June asked him if they will be filing a lawsuit pretending that the gasoline can was
used to fill Brendan's lighter, which he found strange because Brendan does not smoke.
Moreover, the hearings of the victim's mother Odile CHAMBON widow of LAUTISSIER,
and of his sister Frederique VARENNES nee LAUTISSIER substantiate the version as
descried by the victim Gregoire LAUTISSIER.
Finally, one witness, named by the victim, Mr. Cyrille HESSE, declared in his statement
before the police November 11, 2011 that he passed by to see Mr. Gregoire LAUTISSIER at
the end of the day August 20, 2010. He described the victim as "completely in panic" and
smelled a strong smell of gasoline, he also saw spots on the couch and on the left wall of the
main room, he also confirmed that the victim had declared to him "to have escaped death and
to have escaped fire". He had seen also the victim's brother Antoine LAUTISSIER who
entered the apartment and mentioned escorting June and Brendan to the hotel. He also
affirmed that both brothers showed him the bottle of gasoline that the son had spilled on his
father Gregoire in addition to the sword and that they described the scene as follows: After
Gregoire punched Brendan, the latter fetched a Japanese sword but Antoine intervened.
Psychological repercussions on the victim Gregoire LAUTISSIER, individual without
psychiatric history, was evaluated at that time, September 6, 2010 and was allowed 5 days of
complete disability by the Medical Legal Unit at the Hotel Dieu. Since these events, the
victim's sister indicated that her brother Gregoire LAUTISSIER has known a very serious
depression which required permanent medical treatment which caused disability, a state
recognized by the public administration. She also precised that her brother Gregoire found
shelter at her place and her mother since the attempted homicide perpetrated against him.
Both Breekan .LAUTI~f;JJ;:R and his mother June HOPKINS SAIA being unfound, taking
into acco             Qi@£t&ttiJ:tEUrefr      ~€near the house of Gregoire LAUTISSIER (who had
                                             ' ' ique VARENNES) in spring 2014, an arrest warrant was
                                              ~     "LAUTISSIER. The Investigating Judge asked him
         ~.· . .
                                            J                                ,1 n
        ~·-·-,·~ ....
        r_- t·· ..
            i... ·        ~~-
                     • •-::. .-   ---- ._
                                            Z .
                                   .·~~~..·5·           4                 /f       .NE VARIETUR
                                                         Ahmad GHAZLEH      -v
         h~~I~!~r·~-t:~ *-                  EXT-HOPKINS SAIA-00025


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 25 of 89
 whether he used his family name WALSH in order to escape the International Arrest Warrant
 against him. This arrest warrant was notified to Brendan LAUTISSIER March 6, 2015 by the
 Chief-supervisor of the Prison of Bois d' Arey. This first European Arrest Warrant was
 therefore executed.
 Brendan LAUTISSIER denied the accusation of attempted homicide on an ascendant
 perpetrated in August 20, 2010, before the judge in charge of investigation in the case after his
 arrest February 18, 2015. He explained to the investigating judge that the origin of the dispute
 between his father and mother in August 2010 was because his father refused to assume
paternity especially concerning financial expenses. He also indicated that his mother had left
 his father because he was violent. He added that he was planning to study in France and to
 stay at his father's. He did not see anything wrong that his mother made photocopies of
documents which are his father 's property stating that the latter had given his authorization so
that copies can be made from his documents. He stated that the documents which he gave to
his father to sign on the day of the events concerned his French passport. Moreover, he stated
that it is possible that a bottle of inflammable liquid and a lighter had been present in the
apartment August 20, 2010. He stated that the lawsuit filed by his father and his declarations
are a way for him to get away from paternal responsibilities. He explained his uncle's
statements of witness that they are due to the grip he has on his father. However, his
explanations on the presence of the sword varied. At the beginning he affirmed that the sword
was a fake one and that it is nothing but a toy, he also denied using it August 20, 2010.
Answering the question "Did you take a hold of a sword?" He said: "there was a sword but in
fact it was nothing but a toy. I love going to Japanese exhibitions. But it is fake, it's a toy."
Answering the question "Your father handed a Japanese knife whose blade is 28cm to the
investigators in addition to a black sheath with red spots which are not replicas at all. Any
explanation?" He answered right away: "The razor is indeed made of metal, but it was not
sharpened". "This means that this is not a plastic object from a panoply?" "No, it is indeed an
object made of metal."
Finally, the investigating judge presented to him on that day two photos published by his
mother on Facebook the night before the events of August 20, 2010: the first photo depicted a
picture of Gerard LAUTISSIER with the note "Gerard, l'ignoble, mentir" (Gerard, despicable,
lie) (The father of Gregoire LAUTISSIER's name is Gerard), the second photo depicted a
room with a note which read "la chamber de se venger" (the room for revenge). He firstly
answered "this does not evoke anything to me but I think that after my father threw us out, my
mother was mad at my father". The investigating judge drew his attention to the fact that these
photos were posted August 19, 2010, the night before the dispute took place.
The investigating judge expressed to him her surprise because they were not able to arrest him
despite the international arrest warrant issued against him May 14, 2014. Brendan
LAUTISSIER also explained during this hearing May 26, 2015 that he had been travelling to
England to see his brother and to Amsterdam for his birthday between May 14, 2014 and the
date of his arrest February 19, ~Ol~dicating that before 2009 his identity was Brendan
WALSH.         . certitiee con or
           cop1e                     ~ ~I.lo
Concernin the Proced                  f< ·           Jud e for Famil Affairs
           ff,: ----            f/       . '    ,\
Decembe@5, 2011, th :sj - · .                   '' ,ii ily Affairs of the Judicial Court of Paris received a
         .;;;.:~ ~... - .. ····· !! ~ ; -
request sut mttt:~ _Marc~J~ ~·--~                      June WALSH nee HOPKINS SAIA, and issued a
            ~~-
            i;'.   0
                    ~ •·   ·~
                                .~
                                                          :hmad GHAZLEH
                                               EXT-HOPKINS SAIA-00026


       Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 26 of 89
                                                                          J .lfJJ
                                                                                      NE VARIETUR
 decision which fixes the contribution od M. LAUTISSIER to 230 euros per month and per
 child.
 Concerning the investigations on the death of Mark WALSH, husband of June
 HOPKINS SAIA
December 6, 2011, the investigating judge was informed by the Gregoire LAUTISSIER's
lawyer of Mark Walsh, Mrs. Walsh's husband's death. The lawyer submitted press releases
which talked about the discovery October 18, 2011 of his lifeless body at the family house.
The investigation had concluded that the death resulted from an accident consequently to skull
trauma which was caused by his fall from the ladder in the garage.
Concerning the Request for Mutual Legal Assistance issued from the French
investigating judge addressed to the American Authorities.
November 13, 2012, the investigating judge issued a request for mutual legal assistance to the
American Authorities in order to hear Mrs. WALSH and her sons· Brendan and Austin and to
gain useful information related to the circumstances of Mark WALSH's death.
The return of this request November 13, 2013:
A police report dated October 18, 2011 on the discovery of the body of M. WALSH revealed
doubts regarding the circumstances of his death. He was discovered laying on his back in his
garage with a significant injury in the head. A bullet wound was not excluded taken into
consideration the fragments from the skull which were on the ground. A ladder was there
partly leaning against a table. Brain matter was discovered on a motor type machine placed on
a bench under the ladder. Blood shed was reported on the left side which seems uncoherent ·
with the place where the body was found. Three partial footprints were visible in the blood
which led to the door of the garage.
The investigator in charge of questioning Brendan LAUTISSIER, reported a change in his
attitude, the young man "started to stutter" and to express himself with a kind of nervousness
when asked about the death of his stepfather. Brendan LAUTISSIER refused to sit for a lie
detector polygraph test.
After the death of her husband, Mrs. WALSH received 300 000 dollars from two life-
insurance contracts. Investigation on the heritage revealed that June and Mark WALSH had
mortgaged their house one month before the latter deceased. One month after her husband
deceased, Mrs. WALSH changed her name used on Facebook and used the name June
HOPKINS SAIA instead.
The FBI conducted investigations on the WALSH family. One neighbor of the WALSH family
stated that rumors in the neighborhood circulated among the neighbors that everyone found
Mrs. WALSH and her sons "strange".
The FBl's investigator estimated that the circumstances of the death of Mark WALSH
have to be "dug up further". Thus, he transmitted his report to the local police services
initially in charge of the investigation in this case.
= = ""'-""'. ,,..~++,c:1,~~~"---===..ic........a:::..
                                                  17!.. 1. . 2=0-=15
                                                             !: ==-: February 17, 2015 Gregoire LAUTISSIER
                                                 were both victims of attempted murder.


                                                    6
                                         EXT-HOPKINS SAIA-00027
                                                     1-111111da LJHAZLEH              NE VARIETUR

       Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 27 of 89
 Concerning the attempted murder on Frederique VARENNES nee LAUTISSIER
February 17, 2015 at 7.15 PM, as Frederique VARENNES was entering her house, 10 allee
Edmond Flamand in Chatou (78), she was victim of a violent attack. As she was on the
pavement facing the gate of her villa, she received a violent blow on the back of her head
which made her lose her balance and fall on the ground, facing her was an individual wearing
a helmet with a scarf hiding the lower part of his face, he tried to strangle her. Another person
came to give a hand to the first aggressor and to stop Mrs. VARENNES from resisting (she
had bitten the hand of the first aggressor). The victim suffered a second attempt of
strangulation. She saw a lady undercover behind her first aggressor who gave a cable-like
element to her accomplice who was unsuccessfully trying to pass it around her neck. Two
passersby were alarmed by Mrs. VARENNES' shouts, they intervened which made the two
aggressors escape away.
Concerning the attempted murder on Gregoire LAUTISSIER
Gregoire LAUTISSIER who resided at his sister's Frederique VARENNES was leaving the
house fortuitously only to find his sister moaning on the ground. She told him that she was
attacked by "the Americans". He then went to look up their whereabouts with a neighbor, he
bumped into his ex-wife and son. As he considered them the ones behind the attack on his
sister, he punched his son's face. This was followed by fight where he found himself trapped
between the two aggressors in front of Sequo'ia residence. The woman was trying to put out
his eyes by forcing her fingers into both his eyes while scratching him with her fingernails,
meanwhile the man was trying to strangle him with a cable-like element. Again, the
intervention of a witness who tried to free him from them as he was suffocating made the
attackers escape. He stayed on the ground "very shocked". The aggressors were seen leaving
on foot with a big suitcase.
The Identity of the Attackers
Gregoire LAUTISSIER declared immediately to the investigators after the events that he was
able to remove the cap off the woman's head and to clear the scarf off her face only to reveal
the face of his ex-wife June WALSH which he recognized formally and to find that the other
aggressor was his own son Brendan LAUTISSIER. Frederique VARENNES confirmed these
identities and declared having immediately suspected who were her aggressors the moment
when she heard them speak in English. In fact, she had told her brother when he came out of
the house alarmed by her shouts as she was on the ground that she was attacked by "the
Americans". A description was taken by the investigators once on the scene: A man,
Caucasian, 35/40 years old, not properly shaved, blond hair; more or less overweighed, lm75
of height, wearing a coat or a dark jacket with a blue or grey suitcase with wheels. As for the
woman, Caucasian, blond hair, wearing a clear blue jacket. Both of them had a heavy Anglo-
Saxon accent and used English only when speaking. One of the witnesses of the scene, Patrice
COISNON who saved the first victim Frederique VARENNES, had declared, during his
questioning February 19, 2015 that he grasped the Aggressor C by his shoulders as he was on
his knees to stop the victim from moving her legs using his hands. The witness threw
aggressor back, the latter fell on their behind "it was then when I noticed the face and saw that
t~*ijSc%frWft£ a woman wit~ a tight hood that stretched her face. She was a small woman,
bJ~tween lm66'~/ C r. t9J~earing dark-colored clothes and a jacket. I have not seen her
~a.,f"As for ag /   ' ~i· ~l\   ~eclared not seeing his face because "his .~ead was covered by



~ ~ . ~ ~Ji
~~~         ·          a1   . //
                                               7
                                     EXT-HOPKINS SAIA-00028
                                                    ~hmad GHAZLEH     ftt
                                                                     f\, \ JI
         Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 28 of 89
                                                                                 NE VARIETUR
        clothes." Another witness, Mr. Bruno COUZIN the cyclist who arrived first to the events'
        scene, declared that both aggressors wore helmets during the first attack, however they
        removed their helmets during the second attack. He declared that Aggressor A was trying to
        immobilize the legs of C who was trying to fight in order to escape "I noticed that A was a
        woman from her look feminine look and features" "A who had her helmet on also had a neck
        scarf which covered her face up to her nose, only her eyes were visible"; then "A and B
        started discussing in a language which I recognized as English". Later, "A came towards me, I
        lowered her neck scarf and I was able to clearly see a Caucasian woman's face". Another
        witness, Jean-Baptiste ASSANI, told that he arrived on the scene during the second attempt of
        murder which was perpetrated against Gregoire LAUTISSIER. There, he saw "a man lm70
        tall, overweight, unshaven, with a light-colored Peruvian-style bonnet getting free from the
        grip of another man, a 50-year-old man to be precise, a bearded swollen man who was lying
        on the ground and moaning". "Then I saw a young man almost 25-year-old (Bruno COUZIN),
        who was holding a woman on the ground; he was laying on her to impede her from standing
        and running away. "As for the lady, there was a lady aboutlm60 tall, average built, half-long
        blond hair who is around 40 to 50 years old. She wore a light-blue anorak.
       Forensic Medical Opinions which were reported by the fire-brigade and the police station
       workforce of Saint-Germain-en-Laye who intervened on the scene February 19, 2015, noted
       that Madame VARENNES had blood on her mouth and reddish marks on the neck which
       match with the aggressive moves she described. The medical certificate noted the presence of
       a hematoma in the occipital region diameter 2cm, erythema and linear dermabrasion on the
       neck, edema on the left of the lip, 1cm abrasion on the bridge of the nose, bruises on the left
       hand, a cleft bone in the left thumb. Mrs. VARENNES was in a state of shock and close to
       tears. Mr. Gregoire LAUTISSIER, has a frantic look and presented many bruises on the face
       especially on his eye sockets in addition to multiple linear dermabrasions compatible· with
       scratches. The Medical Certificate also- noted linear abrasions and erythema on the neck in
       addition to the presence of a bruise on the back and on the left hand. Both victims were
       transported to the hospital in Poissy (78) and were given three days of incapacity of work.
       Material and Genetic Observations
       On the scene of the first aggression, perpetrated on Frederique VARENNES, a piece of black
       latex glove found on the pavement facing the house of the victims. (CONSTAT HUIT).
       On the scene of the second aggression, in the residence Sequoia in Chatou, several objects
       were found scattered: a white electric cable with two 136cm long knots (CONSTAT UN), a
       tuft of hair pulled from Gregoire LAUTISSIER (CONSTAT DEUX), a woolen neck scarf
       (CONSTAT CINQ), a piece of fabric (CONSTAT QUATRE). Swab sampling on the reddish
       marks on the fabric strip constituted the CONSTAT TROIS.
       A pair of black and blue gloves were found in a Monoprix fabric bag (FOUILLE WJ NEUF).
       All these elements were placed under seals and were analyzed .

    . . ~~,W§fJitecf~~~1~i~~~o gave the following results:
    ·_\ The DNA of B _. , an;t,4-UTISSIER was characterized through the following samples:
    ,;.- . . . ..            ;#  .,,..,-)"<·, .
,if}/:.                  -(Sw · "'ty\ed from the electric cable sealed under CO~ STAT UN;
~                   ~ - --   ~          -~~,;,·             8   AhmadGHAZLEHj } ( NEVARIETUR
                                                  EXT-HOPKINS SAIA-00029


                     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 29 of 89
               Swab sampled from the trail of blood found on the neck scarf placed under seal
               CONSTAT CINQ;
               Swab sampled from the tip of the gloves' fingers placed under seal CONSTAT
               QUATRE
-The DNA of Gregoire LAUTISSIER was characterized through:
               The four hair bulbs sampled from the hair placed under seal CONSTAT
               DEUX;
               Swab sampled from the blood found on the piece of fabric placed under seal
               CONSTAT QUATRE;
-The DNA of June HOPKINS SAIA was characterized through the sampling of swabs from
the interior of the piece of glove placed under seal CONS TAT HUIT.
- The analysis of the swab sampled from the exterior surface of the piece of glove placed
under seal CONS TAT HUIT allowed to reveal a complex mixture of the DNA of Frederique
VARENNES and the DNA of June HOPKINS SAIA all along with the presence of traces of
other non-identifiable DNA profiles.
- Genetic characteristics of complex mixture of at least three DNA profiles compatible with
that of Frederique VARENNES were found in swab 1 and 3 sampled from the electric cable
placed under seal CONSTAT UN. Having regard to the complexity of these mixtures no
interpretation was possible.
- There was no possibility to characterize an exploitable nuclear DNA from the swab placed
under seal CONSTAT TROIS.
These conclusions prove the presence of June HOPKINS SAIA and Brendan
LAUTISSIER on the scene and their criminal intentions.
The examination of witnesses:
Many witnesses were examined.
Marc RASCOUSSIER explained that as he was parking his vehicle around 7 PM in the
parking outside of the residence "Sequoia", he saw individuals with camouflaged faces enter
one double garage in the building. Thinking that these were youngsters having fun he did not
give much attention to them.
Patrice COISNON was driving a two-wheels on allee Edmond Flamand when he heard a cry
of distress. As he approached, he noticed that a woman was on the floor attacked by two
individuals. Another witness asked him for help to release the victim from the attackers' grip,
meanwhile the victim ·was screaming that they were trying to kill her.
As a matter of fact, he did notice that one of the two individuals was on his knees holding the
victim's legs with his hands whereas the second individual had his knees on her shoulders and
his hands around her neck.




                                     EXT-HOPKINS SAIA-00030


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 30 of 89
 handed to her accomplice whose face was masked by a piece of clothes. The latter took hold
 of the rope speaking with her in another language. Then they ran away while taking away
 with them a suitcase. He went to find their whereabouts in the direction of residence
 "Sequoia" where he found on the way a man who was aggressed by these persons.
 Bruno COUZIN was on a bicycle when he saw a woman on the ground getting aggressed by
 two individuals wearing motorcycle helmets.
 A woman whose face was hidden by a neck scarf was immobilizing the victim by holding her
 feet, meanwhile a second aggressor was at her head's level "smashing" her neck with one of
 his knees.
 As the victim was calling for help, he asked the individuals to let her go. Then, the two
 aggressors started discussing together in English. When he realized that they were not
 answering him, he tried in vain to move away the individual who was smashing the victim's
 neck. He threatened them to call the police, but the lady ~eplied in English that he may do that
 and that she does not care. He lowered her neck scarf which allowed him to see her face.
 Incapable of doing anything, he started screaming for help at this moment M. COISON had
 arrived on the scene and. had called the police.
 He pushed the individual who was holding the victim's neck again, this destabilized him
 sufficiently to allow the victim to move away from her aggressor who stood up and held in his
 hands "a clear 30 cm doubled cable". He then went to fetch a suitcase left aside, then went
 towards his accomplice who stood in between to stop him from helping the victim.
 Gregoire LAUTISSIER who had just left the house asked him to take care of the victim and
 he took the bicycle to help Mr. COISNON to follow the accused persons who had escaped.
 The latter had told him as he came back to the place that they took shelter in residence
 "Sequoia" building. Then, he left his bicycle and went to the only exit of the residence. At that
 moment he heard grumbling noises coming from the driveway, he then saw that the male
 individual who had aggressed Mrs. VARENNES was bleeding from the nose and had
 removed his helmet. He was standing astride on top of Gregoire LAUTISSIER and was
 strangling him using a cable, meanwhile his accomplice who had also removed her helmet
 "was trying to hinder Mr. LAUTISSIER who was suffocating and who had a line of blood
 coming out of the mouth.
 Mr. COUZIN tried to pull away the individual unsuccessfully by hammering with his fists the
 individual's arms and face, but the latter refused to let go and kept on strangling Mr.
 LAUTISSIER.
 He then pushed his accomplice making her fall on the ground and came back to tackle the
 aggressor giving him blows with his knees on the sides of his body. The latter finally let go
 when many individuals arrived at the place. He stood up to fetch the suitcase meanwhile his
 accomplice "oppressing him" non-stop. He succeeded by holding her to the ground as they
 waited for the police forces to arrive but when he saw that her accomplice was coming
 towards him and as the witnesses present on the scene thought that he was aggressing a lady,
 he let her run away. Sfflr .away with her accomplice and he kept Mr. LAUTISSIER away
 frorµ   :11ce~~ ~-                                                                  ,, ,
C0p1e            .      l>~tlj·

                z~~,· ~. ~,.\ {::·,,   /;.,.
                                       .·'!"~ \
               f/                       \\,.
                    I   ~                       \       ,
               ~                                ~i
               ti                              ' :;)                  10
                                                                                            NEVARIETUR
               ~                                    f       EXT-HOPKINS SAIA-00031


         Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 31 of 89
       Mr. COUZIN indicated that his right hand was injured and both his knees too. He was also
       surprised to notice that the aggressors did not have their motorcycle helmets anymore.

       Jean-Baptiste ASSANI was alerted by screams for help when he was at a friend's house in
       rue des Landes in Chatou. He left the house and took the street which leads to the entrance of
       the residence "Sequoia" where he saw a coated man releasing himself from the grip he had on
       another individual, who is fifty-years-old and who was lying on the floor with a swollen face
       and was moaning from pain. The first individual took his things from the ground and fetched
       a big black suitcase.
      At the same time; a young man was holding a woman on the ground and telling her to call the
      police and to retain the man with the suitcase because a woman had been aggressed.
      He asked the coated man about what happened, but the latter replied in a foreign language.
      The woman held on the ground was able to escape, she went towards the man with the
      suitcase and left together the place.

      Patrick ROUSSIES was also alerted by a voice of a man calling "help, help me!". He
      immediately went out of his house, he saw an immobile man with a swollen face and a youna
      man holding down a forty-year-old blond woman on the ground who was able to escape and
      to join a thirty-year-old man who was pulling a big wheeled suit-case. A neighbor was able to
      follow them for a while as they were leaving the place rapidly.

      Frederiques VARENNES told the investigators that her brother was regularly threatened by
      his ex-wife and his own son. She added that back in spring 2014, her husband saw these two
      individuals roaming around in their home's street on board of a Peugeot Cl licensed CZ 258
      BNOI. An international arrest warrant was issued against them back then May 14, 2014 by the
      investigating judge in charge of the investigation in the case of attempted homicide on· an
      ascendant on the victim Gregoire LAUTISSIER perpetrated by his son Brendan August 20,
      2010.
      The lawyer of Gregoire LAUTISSIER had informed back then the investigating judge
      through a letter in May 12, 2014 of the intimidation maneuvers that his client was subject of.
      Seven posters, letters and other attestation of suicide where plastered several nights in a row
      on the door of his Parisian house in the 11th district which he bequeathed to his godson. The
      malevolent content of these documents was obvious. One of the posters read "Gregoire go to
      United States March 30-31, 2014 try to kill the mother of his sons again!". These posters
      seemed as a whole to accuse Gregoire LA UTISSIER and his accomplices trying to take the
      life of the mother and her sons, he was described on multiple occasions as "a monster",
      "culprit", promised of "prison" and "hell". On another poster it was possible to read 'jump
      from balcony", another document was titled "Suicide letter" which started with "I, Gregoire
      LAUTISSIER, being sane, would like to be rendered responsible of many of my own
      atrocities".


                                         which allowed to arrest them b the Air and Borders
                                                    to leave France February 18, 2015 to the
~···· .. United-


~~~:
.~
                                                    11
                                                         Ahmad GHAZLEH
                                           EXT-HOPKINS SAIA-00032


             Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 32 of 89
   Questioned, June HOPKINS SAIA and her son Brendan LAUTISSIER denied the accusations
   and tried to tum the tables on their accusers.
   The hearing of Brendan LAUTISSIER
   He stated that following the death of his stepfather in 2011 "because of diabetes", his mother
   decided to come and live in France in 2012 where school fees are less high than in the United-
   States. They first lived in hotels before moving to the apartment in which they were still
   living. He added taking advantage of his presep.ce in France to obtain a French Nation ID card
   and a French passport.
   After moving in, he set "a priority" to himself to discover the reality of his father and the
   threats that were weighing on the family. For this reason, he had put in February 2013, at the
   entrance door of his apartment a small MP3 player which consisted of a micro hidden in a
   tissue paper.
  He also claimed as did his mother possessing around twelve recordings on his computer
  which show that his father was planning to go to the United-States to "break his
  mother's neck" and "to throw her from a building" to let it appear like an accident. He
  admitted not understanding French very well and that it was his mother who translated
  the recorded conversations for him.
  That he escorted her to Chatou (78) to have a discussion with Mrs. VARENNES to ask her to
  stop all these threats, but the latter reacted violently when she knew that they had
  incriminating evidence in their possession and punched his mother in the chin who riposted
  by pushing her away. His aunt fell down backwards and hurt her head, he then went down on
  his knees to help her but he realized that she was trying to stand up again to fi ght so he held
  her down on the ground to protect his mother.
  A neighbor intervened and asked him to let her go. He tried to leave the place with his mother
  to avoid that things get worse, but his father tracked them down and punched him in the face
  before giving him several blows. His mother stood in between and attacked his eyes, which
  caused him to fall backwards. Several neighbors and friends of his father came over to fi ght
  but since he was not there to fight, he ran away with his mother.
  He was unaware of the presence of the electric cable which was unveiled on the scene and
  that of the piece of torn latex glove. The seized scarf is indeed his.
  He denied attempting to strangle his father and aunt.
  The hearing of June HOPKINS SAIA
  Brendan LAUTISSIER's mother, June HOPKINS SAIA admitted going in February 17, 2015
  in front of the house of Mrs. VARENNES with her son to wait for the latter's return from
  work in order to talk to her. She explained that she wanted to ask her to stop threatening her
  and her sons. She also wanted to warn her that she had proofs of the presence of a project
  orchestrated by her (Mrs. VARENNES) with her brother Gregoire LAUTISSIER and other
  members of their family to eliminate them. June HOPKINS SAIA admitted having audio
  recordings on her computer originating from taping devices which she put on the apartment's
  threshol~~ffher ex-h~sband Gregoire LAUTISSIER. She added that she came over around
C <iiRb~nctihlbJ 8 t6 . Or.1 e0
                          ~mg    that these devices are operating and to replace them. She
               /~~ ~~                                                   "·
             fl :;_. , \
              21
                   •     i •
                                                12
                                       EXT-HOPKINS SAIA-00033
                                                    Ahmad GHAZLEH
                                                                     A~··
                                                                        .·   \\
                                                                                  NE VARl!=TI ID
             ~-·      !/
        Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 33 of 89
        recognized being angry facing the .attitude of Frederique VARENNES who refused to talk to
        her, who pushed her and caused her to fall. However, she admitted wearing _a motorcycle
        helmet explaining that it was to protect herself from Frederique VARENNES who was
        planning to kill her "to make her brother happy". She also admitted that the latter has never
        shown any violent behavior before towards her but that she is a sociopath as the rest of the
        family. She admitted that she and her son were both wearing gloves. She denied holding Mrs.
        VARENNES legs as she was lying the ground and denied handing any cable-like element to
        Brendan. The presence of her son's DNA on the seized cable is accidental.
        Before admitting pushing Frederique VARENNES, June HOPKINS SAIA explained during
        her first declarations, in custody at the police station, that Mrs. VARENNES turned around
        suddenly and fell on the ground, her son wanted to touch her face to ease her down. But Mrs.
        VARENNES was scared and panicking, she kicked Mrs. WALSH's chin and bit her son's
        hand. A man approached them and asked them what was happening. Brendan LAUTISSIER's
        mother answered him that Mrs. VARENNES had a discomfort. The man asked them to move
        away and said that he was going to call the police.
        Concerning other elements: wiretapping, audio or video taping, tracking, telephone activity
        operations
       During the search in Mrs. HOPKINS SAIA's handbag, a post-it note was discovered with
       handwritten notes about car licenses and car models. Once researches were done, it has been
       revealed that the 4 references which were written matched with two vehicles registered under
       the name of Mrs. VARENNES, one vehicle registered under the name of Gregoire
       LAUTISSIER and one last vehicle registered under the name of his father Gerard
       LAUTISSIER.
       During her custody at the police station; Mrs. HOPKINS SAIA indicated that she had put on
       several occasions devices to collect audiovisual elements in addition to taping devices in an
       aeration grid near the entrance door of the apartment of_Gregoire LAUTISSIER. Mr. POTIN,
       the building's janitor handed the investigators three devices which correspond and found in
       the aeration pipe on the landing of the said apartment. The janitor indicated having seen on
       several occasions a blond woman escorted by a young man with long hair on that floor and
       that he surprised them as they were putting their devices in the aeration grid. He asked them
       to leave every time he saw them without informing Mr. LAUTISSIER nor the police.
       The Service Regional de l'Informatique et des Traces Technologiques of the DRPJ (Regional
       Service for Computer and Technology Traces of the Regional Directorate of Judiciary Police)
       submitted a report concerning the analysis of the phones of Mrs. HOPKINS SAIA and her son
       Brendan. They mainly determined that his phone contained a sub-folder "VIDEOS" which
       consisted of content related to tracking the house of Mrs. VARENNES and her car in addition
       to audiovisual recordings of the surroundings of the Gregoire LAUTISSIER's Parisian home.
       The police searched the Parisian apartment where Mrs. HOPKINS SAIA and Brendan
       LAUTISSIER were staying.
     In this apartment, the police mainly discovered sheets of paper on which was handwritten
     "Greg, you ar a killer! Now you try to kill again( ... )", another sheet of paper was discovered
CPp,e~ith'ili~E~£ : ~~{~fMrs. VARENNES and Gregoire LAUTISSIER o~ them.
                 /,. ·'"'>· ·, ·, ~-~ .
               (Ji.,··/ ;i!,        ;..,... .. .,,, \ .                                   ~: !
                                                                                              :,
                                                                                                  l/
                                                                     13 Ahmad GHAZLEH.Mf1 \
              (~//-'·t•\.\.11·;\..·~·i~
                •:    ··!·> . J;
                     ~'-
                        '), i·'·
                          ,,. ,,.
                                        ti;~'·<.\',
                                      '·: ';{'·!,.' ·
                                                    i'f J
                                                  ',Ii'
                                               • ;f I
                                            ·· ' d          EXT-HOPKINS SAIA-00034
                                                                                      \
                                                                                       lJ.i
                                                                                      IV
                                                                                          j   ·
                                                                                              ;
                                                                                                   i   NE VARIETUR

                       ~:p5~?:/1                                                              L
             Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 34 of 89
In the closet of Brendan's room, two black jumpsuits were discovered, a man wig and a BB
gun. Under the bed of Mrs. HOPKINS SAIA a black cover was discovered and a big garden
shovel.
The search of the apartment also included the basement where a suitcase containing military-
like materials was discovered (army jacket and a camouflage net), diverse tools (a saw, an
axe, a machete, goggle, gloves, roll of cords, audio and video collector device similar to the
one handed by Mr. POTIN, the janitor of Mrs. Frederique VARENNES' building in Chatou).

***
The matching testimonies of Marc RASCOUSSIER, Patrice COISNON, Bruno COUZIN,
Jean-Baptiste ASSANI, Patrick ROUSSIES corroborate the declarations of Mrs. Frederique
VARENNES and Gregoire LAUTISSIER concerning the events and the two attempted
murders committed by June HOPKINS SAIA and Brendan LAUTISSIER. These detailed
testimonies testify the unequivocal strangulation that the individuals were victim of,
particularly using "a rope", noting that an electric cable was found in the scene of the events
after the aggressors ran away, holding only the DNA of Mrs. VARENNES and that of Mr.
Brendan LAUTISSIER. These testimonies and the discrepancy between the different versions
concerning the events of Brendan LAUTISSIER and June HOPKINS SAIA show that the two
suspects lied on several number of elements during their hearings (Mrs. HOPKINS SAIA
admitted lying during her second hearing). Forensic Medical opinions and the genetic
expertise both march and correspond with the precise description given of the events as stated
by the proceedings. All these elements attest the presence of Mr. Brendan LAUTISSIER
on the scene where the crime took place and corroborate the criminal acts described by
the victims and the witnesses of the events.
The investigation conducted by the police and that conducted by the investigating judge
both allowed to determine that Brendan LAUTISSIER had tried to kill his father
Gregoire LAUTISSIER in August 20, 2010 (attempted homicide on an ascendant) and
that Mrs. HOPKINS SAIA and her son Brendan LAUTISSIER willingly and after
premeditation attempted to take away the life of Mrs. Frederique VARENNES and that
of Mr. Gregoire LAUTISSIER (attempted murder) in February 19, 2015.
       III- The Qualifications:
Having exposed the aforementioned crimes, crime of February 17, 2015 which constitute the
following offenses:
           •   Attempted murder on Gregoire LAUTISSIER and Frederique VARENNES nee
               LAUTISSIER, February 17, 2015
               Offenses set out and punished by articles 121-4, 121-5, 132-71-1, 221-3
subp.1, 221-1, 221-4, 221-8, 221-9, 221-9-1_; and 221-11 of the Criminal Code.
Attempted murder is punishable of life prison sentence.
               The arrest warrant issued by the investigating judge set out by articles 122, 123
and 131 of the Code of Criminal Procedure.



                                                                              NE VARIETUR
                                                   Ahmad GHAZlfH~
                                              14
                                     EXT-HOPKINS SAIA-00035


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 35 of 89
               IV-The proceedings
       Judicial investigation was open by the prosecution services of Paris for offenses of attempted
       homicide on an ascendant in June 24, 2011.
       November 13, 2012, the investigating judge issued a request for mutual legal assistance to the
       American Authorities in order to proceed with the hearing of Mrs. WALSH and her sons
       Brendan and Austin and to have further information concerning the circumstances
       surrounding the death of Mark WALSH.
       May 12, 2014, Gregoire LAUTISSIER's lawyer informed the investigating judge of the
       intimidating maneuvers his client was going through. Seven posters, letters and a Suicide
       Note were posted on several nights in a row at the door of his Parisian house 55, boulevard
       Beaumarchais in the 11th District of Paris which he had bequeathed to his godson. On another
       hand, his sister's husband surprised Mrs. WALSH and her son Brendan, during this same
       period, as they were roaming around in the street where his house is located in Chatou driving
       a Peugeot Cl vehicle licensed CZ 258 BNOl.
       May 14, 2014, the investigating judge issued an international arrest warrant against Brendan
       LAUTISSIER.
       February 20, 2015, the prosecution services of Versailles opened a judicial investigation
       against June HOPKINS SAIA and .Brendan LAUTISSIER for the offenses of attempted
       murder of which is victim Gregoire LAUTISSIER and his sister Frederique VARENNES nee
       LAUTISSIER.
       The offenses of February 2015 are related to the frrst offenses of attempted homicide on an
       ascendant of August 20, 2010, therefore they were linked to the initial proceedings of 2010.
       By order issued in June 5, 2015, the investigating judge of Versailles handed over the case file
       to the investigating judge of Paris in charge of the investigation open in 2010 following the
       frrst attempted homicide on an ascendant of which Gregoire LAUTISSIER was victim.
       After being arrested in February 20, 2015, Brendan LAUTISSIER and June HOPKINS SAIA
       were placed in temporary detention until February 19, 2018 when they were liberated and
       placed under probation Gudicial supervision). Having not replied to the judge's summons, the
       investigating judge issued an arrest warrant against them in August 3, 2018. The District
       Attorney of Paris issued and published a European Arrest Warrant in December 21, 2018. This
       judicial investigation is placed in the hands of investigating judge Dimitri DUREUX today at
       the Judicial Court of Paris.
       Once their location found in the United States, the French Legal Authorities addressed a
       request for temporary arrest to the American Legal Authorities against Brendan
       LAUTISSIER in April 23, 2019 and June HOPKINS SAIA in June 25, 2019, following
       which the two requested persons were arrested on the territory of the United States in
       December 9, 2019.
      Should also note that during their imprisonment, June HOPKINS SAIA tried to break free
 CopiEtr&\irWi, l'es-'~filiffitiary for Women the night of July 12-13 2016 by removing the bars of
t:-- her cell /',-; ~~ water bott~es. June ~OPKINS SAIA is still suffering from damages
      caused }f · ~ X·. { '~r;p~en bones m her pelvis and sacrum.              11 ;
                                                                                i V·NEVAR/E
              i    .:_•
              ~ · .~
                            ,:1;
                          . '//                      15   Ahm~d Gl-lAZlEfl
                                            EXT-HOPKINS SAIA-00036
                                                                             A  1


                                                                                !)              TUR


             Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 36 of 89
Mrs. June HOPKINS SAIA indicated having filed an appeal before the CEDH The European
Court of Human Rights for her and her son Brendan LAUTISSIER. However, after researches
have been conducted, no file whatsoever has been found in her name in our archives. No file
was found either on the HUDOC database of the European Court which lists the pending and
finished cases appearing before court.
               V- Statutory limitation period

        In application of article 7 of the French Code- of Criminal Procedure, public
prosecution for attempted homicide against an ascendant and attempted murder are time-
barred after 20 years from the day when the offense was committed, since the adoption of
the law of February 27, 2017. Before this law came into force, the former article 7 stipulated a
ten-year time limit counting from the day the crime was committed provided that during this
period no investigation or prosecution acts whatsoever were carried out. If at the time the law
of February 27, 2017 entered into force in March 1,207, limitation period was not barred for
the reported offenses, new limitation period is applied. (art.4 law n°2017-242 of February 27,
2017).
Limitation period is suspended by acts of inquiry and prosecution (article 9-2 of the Code of
Criminal Procedure).
In January 10, 2020, prosecution was not ~arred by limitation regarding the offenses of which
Brendan LAUTISSIER is accused and detailed in this request for extradition based on the
offenses of August 20, 2010 and February 17, 2015. Moreover, several acts such as issuing an
Arrest Warrant interrupted the limitation period of the prosecution. As a matter of fact, the
investigation is continuously running since June 24, 2011 under the direction of several
judges. Thus, the offenses are not barred by limitation.

This request for extradition is, according to the French law, an act of search of the Ministry of
Justice which is an interrupting act of limitation period.

***
The request for the extradition of June HOPKINS SAIA is issued based on the bilateral
treaty between France and the US signed in April 23, 1996 and the agreement between
the European Union and the United States of America signed June 25, 2003.
Please find annexed the arrest warrant issued by the investigating judge in August 3, 2018, the
copy of the European Arrest Warrant of December 21, 2018, the copy of the request for
temporary arrest of June, 25, 2019, the copy of the applicable legal texts, the copy of the
Extradition Treaty and the copy of the passport of June HOPKINS-SAIA.
PARIS, January 13, 2020
                                     DISTRICT ATTORNEY
                                     Jean-Marc COQUENTIN
                                     Deputy Chief Prosecutor




                                              16
                                                   Ahm;irl GHAZLEH

                                     EXT-HOPKINS SAIA-00037


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 37 of 89
Annexed documents:
         •   Certified copy of the arrest warrant issued by the investigating judge in August
             3rd       2018
                   '
         •   Certified copy of the European arrest warrant issued in December 21, 2018,
         •   Certified copy of the request for temporary arrest in June 25, 2019,
         •   Copy of the applicable legal texts concerning the offenses,
         •   Copy of the Extradition Treaties
         •   Copy of the American passport of June HOPKINS SAIA




                                                      -NE VARIETUR




                                            17
                                   EXT-HOPKINS SAIA-00038


    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 38 of 89
     DU
T   !BUNAL
D   GRANDE
I   STANCE
D    PARIS

     •


     Mandat d' arret de Mme Virginie GEYTE,
      Vice-president charge·de l'instruction
             en date du 03 aoftt 2018 ·




                              EXT-HOPKINS SAIA-00039


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 39 of 89
           TRIBUNAL
     DE GRANDE INSTANCE
                                                        JNTERNATIONAI~
          DE PARIS

           CABINET                  RE:PUBLIQUE FRANCAISE - AU NOM DU PEUPLE FRANCAIS
 de Mme Virginie VAN GEYIB
    Vice-President charge de
          !'instruction
                                 Nous, Mme Virginie VAN GEYTE, Vice-President charge de I'instruction au Tribunal
                                 de Grande Instance de Paris;
PARQUET N°. 1033608~6 .
CABINET N° . 2224/11/50 .        Vu l'infonnation concemant :
                                 M. June HOPKINS SAIA
                                 dite June WALSH
                                          nee le 21 octobre 1961 aSTIONEHEM (MASSACHUSSETTS-EI'ATS-UNIS)
                                          de William et Shirley JOHNSON

                                    mise en examen des chefs de :
                                    Requisitoire introdt1;ctif du 2:0 fevrier 2015 (dossier Versailles)
                                    Tentative d'assassinat, fa.it commis le '17 fevrier 2015 a Chatou, au prejudice de
Le mandat ci-contre a ete exhibe et Monsieur LAUTISSIBR ·Gregoire et de Mme Frederique LAUTISSIBR epouse
notifie aIa personne ydesignee et vARENNES
copie lui en a ete delivree par moi Faits prevus et reprimes par les articles 121-5, 221-3 al 1, 221-1, 132-71-1, 221-3
Le
                                    al,221-8, 221-9, 221-9-1 et 221-11 du code penal

                                  Vu les requisitions de M. le Procureur de la Republique en date du 31 juillet 2018 ;

                                  Vu les articles 122, 123, 131 et suivants du Code de procedure penale;

                                  Mandons et ordonnons atous officiers ou agents de la police judiciaire et atous agents
                                  de la force publique, en se conformant ala loi, de rechercher et de conduire devant nous
                                  ou devant le procureur de la Republique du lieu de son arrestation la personne sus-
                                  visee, apres l'avoir le cas echeant conduite ala maison d'arret de Paris ou celle de son
                                  lieu d'arrestation.

                                  Enjoignons au Surveillant-Chef de ladite maison d'arret de la recevoir et detenir en etat
                                  de mandat d'arret jusqu'a ce qu'il en soit autrement ordonne.

                                  Requerons tout depositaire de ~a force _publique auquel le present mandat sera exhibe
                                  de preter main forte: pour son ex.ecu:tion en cas' de besoin.

                                  En foi de quoi le present mandat a ete signe par Nous, Juge d'fustruction, et scelle de
                                  notre sceau.




                                                   EXT-HOPKINS SAIA-00040


                Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 40 of 89
                              .....,lt

             ~ '   ~1



     i )A
     1:-,y
                                                                                                                                                           ~- ::\;~_'<'
       R
:i•,._:T                                                                                                                                                 .'r'ti, ••9,""          ·-·~...


     D-E
     IN
     DE                                                                                                                    •· .                                                  ·";.
                                                                                                                f,·   ·f ~-   ..
                                                                                                                              !';>                                        , :,



                                                                                 :~          ..                                -,_   00
                                                                                 •    i· '                                                ,; :.f' - '1
                                                                                                                                     i-~.' ' . ,'\ii.
                                                                   .·~-.: . . ··:J •...:.•.


                                                                                                    :,   --~: 'ii      .
                                                                                         -~---    ~{~.




                        . J•:}i.
                        \,"      . ·,·




                                                                                                                                                                                    -~     ~

                                                                                                                                                                      ·... df·.f.~ :·




                                                                 EXT-HOPKINS SAIA-00041


                                         Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 41 of 89
Coor D' Appel de Paris

Tribunal de Grande Instance de Paris              INTERNATIONAL ARREST WARRANT
Cabinet of Judge Virgine VAN GEYTE

Vice-President in charge of investigation

Prosecution Services Case Registration 0°103360816

Cabinet Case Registration 0°2224/11/50

                        Republic of France-In the Name of the Fre~ Eeopl~
                                                                         '11~.~~\'t .   . ' ...

We, Mrs. Virginie VAN GEYTE, Vice-President in charge of inves                      ·:::: __':<:fribunal de Gr
Instance de Paris.

Regarding the investigation with:

Mr. June HOPKINS SAIA aka June WALSH

D.O.B. 2is1 of October 1961 in STIONEIIBM (MASSACIIDSSETTS- UNITED STATES of
A:tvIBRICA) of William and Shirley JOHNSON.

Under investigation for the following charges:

Based upon the initial indictment of the District Attorney on the 20th of February 2015 (Case-file
Versailles)

Attempted murder on the 17th of February 2015 in. Chatou, the victim Mr. LAUTISSIER Gregoire and
Mrs. Frederique LAUTISSIER maiden name: V ARENNES.

As outlined and punished by Articles 121-5, 221-3, 221-1, 131-71-1, 221-3 al, 221-8, 221-9, 221-9-1
and 221-11 of the Criminal Code.

Having regard to the indictments of Mr. The District Attorney on the 31 "1 of July 2018;

Having regard to Articles 122, 123, 131 et seq. of the Code of Criminal Procedure;

We order and send for every Officer or Agent working for the Judicial Police, for every agent of the
Public Force, in compliance with the law, to look for and present before us or before the District Attorney
of the place where the arrest would take place, the aforementioned person object of this Warrant after
having placed her in jail in Paris or in the place where her arrest would occur.

We urge the Chief-supervisor of the said jail to receive and keep this person having regard to an arrest
warrant until otherwise ordered.

We demand from every person with public authority who shall read this Arrest Warrant to commit to
assist, if needed, in order to execute this warrant.

In witness whereof, this Warrant is signed by Us, the Judge of investigation and sealed with our stamp.

                                                           Issued by the Cabinet of the Investigation
                                                           Judge on the 3n1 of August 2018

This Warrant was shown to and notified to the person mentioned herein who received a copy delivered
byme

On

                                                                      NE VARIETUR ·

                                                 ~hmad Gl-lfl.ZLEH
                                      EXT-HOPKINS SAIA-00042


     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 42 of 89
PARQUET

TR
DE   RANDE
IN   TANCE
DE   PARIS

     •


            Mandat d'arret europeen en date du
                       21/12/2018




                             EXT-HOPKINS SAIA-00043


     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 43 of 89
                                                  l.ibtrlf ·./calir, _
                                                                     _'_ Prnif.rnilt
                                                  REPUIIUOUE FRANCAISE
                                  COUR D'AJ>PEL DE PARIS
                           TRIBUNAL DE GRANDE INSTANCE DE PARIS

  MANDAT D'ARRET EUROPEEN

  I_A030J Le present nrnndat a ele emis pur une autorile judiciaire competenle . .le demnnde que la personne
  menlionnee ci-dessous soil anelee et remise aux aotorites judiciaires aux fins de I'cxcrcicc de poursuiles pena les
  ou ck !'execution d'une peinc ou d' une mesure de sCirete privative de liberle.



  a) Renseignements relatifs      a l'identite de la personne recherchee :
  [AOOGJ Nom patronymique : HOPKINS SAIA

  [A007] Prenom(s) : June

  [A008J Norn d'usage (pour les femmes mariees ), s'il ya lieu :

  (A011J Alias, s'il ya lieu : dite June WALSH

  (A012J Sexe : Feminin

  [A013] Nationalite: americaine

  [AOOSJ Date de naissance: 21 octobre 1961

  [A0'10J Lieu de naissance: Stionehem (Massachussetts - ETATS UNIS)

  (A061] Residence et/ou adresse connue : non renseignee

  [M083] La ou les langues que la personne recherchee comprend (si connu): Ignore

  [A058) Traits distinctifs/description de la personne recherchee :

  [A059 et A060) Photo et empreintes digitales de la personne recherchee, si elles sont disponibles et
                                                                                       a
  s'il est possible de les communiquer, ou les coordonnees de la personne contacter afin d'obtenir ces
  informations ou un profil A.D.N. (si ces donnees peuvent etre communiquees, mais n'ont pas ete
  incl uses)




  b) Decision sur laquelle se fonde le mandat d'arret europeen .

  [A031 et A032) Mandat d'arret ou decision judiciaire ayant la rneme force : Mandat d'arret decerne
  le 3 aout 2018 par Mme Virginie VAN GEYTE, vice-president charge de !'instruction au tribunal
  de grande instance de Paris, en vue de poursuites penales

  [AOJJ] Type : Mandat d'arret art 131 CPP




                                       EXT-HOPKINS SAIA-00044


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 44 of 89
l   [A037] Reference ·




    c) Indications sur la duree de la peine :

    1 [A034] Duree maximale de la peine ou mesure de sOrete privatives de liberte qui peut etre prononcee
    pour l'infraction/les infractions comrnise(s) :

                                            Reclusion criminelle   a perpetuite

    2 [A038] Duree de la peine ou mesure de sOrete privatives de liberte infligee:




    [A039] Peine restant    a purger:


    [M083] d) lndiquez si l'interesse a comparu en personne au proces qui a mene         a la decision :
    1. o Oui, l'interesse a comparu en personne au proces qui a mene        a la decision.
    2. o Non, l'interesse n'a pas comparu en personne au proces qui a mene         a la decision .
    3. Si vous   avez cache la   case du point 2, veuillez confirmer si:

                                          a
        o 3.1 a) l'interesse a ete cite personne le .... Oour/mois/annee) et a ainsi ete informs de la date et
    du lieu fixes pour le proces qui a rnene a la decision, et s'il a ete informe qu'une decision pouvait etre
    rendue en cas de non-comparution ;

       OU


        o 3.1 b) l'interesse n'a pas ete cite a personne, mais a ete informe officiellement et effectivement
    par d'autres moyens de la date et du lieu fixes pour le proces qui a mene a la decision, de telle sorte
    qu'il a ete etabli de maniere non equivoque que l'interesse a eu connaissance du proces prevu, et a ete
    informe qu'une decision pouvait etre rendue en cas de non-comparution :

       OU

                                                                                             a
       o 3.2 ayant eu connaissance du proces prevu, l'interesse a donne mandat un conseil juridique,
    qui a ete designs soit par l'interesse soit par l'E.tat, pour le defendre au proces, et a ete effectivement
    defendu par ce conseil pendant le proces ;

       OU

       o 3.3 l'interesse s'est vu signifier la decision le .... uour/111ois/annee) et a ete expressement informe
    de son droit a une nouvelle procedure de jugement ou a une procedure d'appel , a laquelle l'interesse a
    le droit de participer et qui permet de reexaminer l'affaire sur le fond, en tenant compte des nouveaux
    elements de preuve, et peut aboutir a une infirmation de la decision inltiale, et

                         o l'interesse a indique expressement qu'il ne contestait pas la decision ;




                                                                            '·
                                          EXT-HOPKINS SAIA-00045


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 45 of 89
                  o l'interesse n'a pas demande une nouvelle procedure de jugement ou une
procedure d'appel dans le delai irnparti ;

   OU

   o 3.4 l'interesse n'a pas re<;:u personnellement la signification de la decision, rnais

                          ii la recevra personnellernent sans delai apres la remise, et

                         lorsqu'il !'aura re9ue, ii sera expressement informe de son droit a une nouvelle
procedure de jugement ou a une procedure d'appel, a laquelle l'interesse a le droit de participer et qui
pennet de reexaminer l'affaire sur le fond, en tenant compte des nouveaux elements de preuve, et peut
        a
aboutir une infirmalion de la decision initiale, et

                        ii sera informe du delai dans lequel ii doit demander une nouvelle procedure
de jugement ou une procedure d'appel , soit ... jours.


4. Si vous avez coche la case du point 3.1 b), 3.2 ou 3.3 ci-dessus, veuillez indiquer comment la
condition concernee a ete remplie .




e} lnfraction(s) ·

[M083] Le present mandat se rapporte au total      a 1 infraction
[A042, A 043, A044 et A045J Description des circonstances dans lesquelles la ou les infractions ont ete
commises, y compris le moment (la date et l'heure), le lieu ainsi que le degre de participation de la
personne recherchee a !'infraction ou aux infractions :

Auteur des fails com mis le 17 fevrier 2015   a Chatou ,
Le 27 aoOt 2010, Monsieur Gregoire LAUTISSIER deposait plainte au pres du commissariat du 11 erne
arrondissement de Paris. Son fils Brendan WALSH-LAUTISSIER ne le 7 janvier 1992 en Californie,
avec lequel ii entretenait des relations episodiques, etait venu a son domicile parisien pour les vacances
avec sa mere June en juin 2010. Le 20 aoOt 2010, alors qu'il avait constate la disparition a son domicile
de documents importants et en discutait avec June HOPKINS, ii avail alors senti un liquide s'ecouler
dans son dos et entendu le bruit d'un briquet a deux rep.rises. II avail constate que son fils Brendan
tentait de rnettre feu a !'essence dont ii l'avait asperge et lui portait un coup pour l'arreter. Ce dernier
s'etant muni d'un petil sabre japonais, ii etait desarme par Antoine LAUTISSIER, son oncle. Brendan
LAUTISSIER et sa mere quittaient tes lieux. Demeurant introuvable, un rnandat d'arret etait delivre le 14
mai 2014 centre Brendan LAUTISSIER.
Le 17 fevrier 2015, Gregoire LAUTISSIER et sa soeur Frederique VARENNES etaient victimes d'une
tentative d'homicide. lls reconnaissaient Brendan LAUTISSIER et sa mere June HOPKINS SAIA
comme etant leurs agresseurs. Ceux-ci etaient interpelles alors qu'ils tentaient de quitter la France le 18
fevrier 2015. lls ont contests l'integralite des faits.
Detenus depuis le 20 fevrier 2015, ils ont ete liberes le 19 fevrier 2018. lls n'ont pas respecte leurs
contr61e judiciaire et ne repondent plus aux convocations.




                                                                                    Grace Shalhoub
                                                                              en langues franc;ais-anglais-heb u




                                    EXT-HOPKINS SAIA-00046


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 46 of 89
 [A040 ET A041] Nature et qualification juridique de la ou · des infractions et dispositions legales
 applicables :

 . Tentative d'assassinat


 Faits prevus et reprimes par /es articles 121 -5, 221-3 al 1, 221 - 1, 132-71-1, 221-3 al 1, 221-8, 221-9,
 221-9- 1 et 221-11 du code penal



 [M083} I. Cocher le cas echeant, s'il s'agit d'une ou des infractions suivantes punies en France d'une
                                            a
 peine d'une duree egale ou superieure 3 ans telles qu'elles sont definies par le droit fran9ais :

 o   Participation   a une organisation criminelle
 o   Terrorisme
 o   Traite des etres humains
 o   Exploitation sexuelle des enfants et pornographie infantile
 o   Trafrc illicite de stupefian\s et de substances psychotropes
 o   Trafic illicite d'armes, de munitions et d'explosifs
 o   Corruption


 o   Fraude, y compris la fraude portant atteinte aux inten~ts financiers des Cornmunautes
     europeennes au sens de la convention du 26 juillet 1995 relative a la protection des interels
     financiers des Comrnunautes europeennes
 o   Blanchiment du produit du crime

 o   Faux monnayage, y compris la contrefa9on de l'euro
 o   Cybercrirninalile
 o   Crimes et delits contre l'environnement, y compris le trafic illicite d'especes animales rnenacees et
     le trafic illicite d'especes et d'essences vegetales menacees

 o   Aide   a l'enlree et au sejour irreguliers
 o   Homicide volontaire, coups et blessures graves
 o   Trafic illicite d'organes et de tissus humains
 o   Enlevement, sequestration et prise d'otage
 o   Racisme et xenophobie
 o   Vol s comrnis en bande organisee ou avec arme
 o   Trafic illicite de biens culturels, y compris antiquites et oeuvres d'art

 o   Escroquerie
 o   Extorsion
 o   Contrefa9on et piratage de produits
 o   Falsification de documents administratifs et trafic de faux
 o   Falsification de rnoyens de paiement




                                       EXT-HOPKINS SAIA-00047


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 47 of 89
       , , dllC   1111c1te de substances hormonal es et autres facteurs de croissance
  o   Trafic illicite de matieres nucleaires et radioactives
  o   Trafic de vehicules voles
  o   Viol
  o   lncendie volontaire
  o   Crimes et delits relevant de competence de la Gour penale internationale
  o   Detournement d'avion/navire
  o   Sabotage


  II.          [A044] Description complete de !'infraction ou des infractions qui ne relevent pas des cas
  vises au point I ci-avant :

  - Tentative d'assassinat


  f) [M083] Autres circonstances pertinentes en l'espece (informations facultatives)
  (NB : ii est possible d'incfure ici des remarques sur /'extra-ferriforialite, /es actes interruptifs de
  prescription et autres consequences de /'infraction)




  g) [M083) Le present mandat se rapporte egalement            a la saisie et a la remise des objets qui peuvent
  servir de pieces a conviction.


  Le present mandat se rapporte egalement           a la saisie et a la remise des objets acquis par la personne
  recherchee du fait de !'infraction

  description des objets (et lieu ou ils se trouvent) (s'ils sont con nus) :




  h) [M083] o L'infraction ou les infractions pour laquelle ou lesquelles ce mandat a ete emis est ou sont
  passibles d'une peine ou mesure de sQrete privative de liberte a caractere perpetuel ou a (ont) eu pour
  effet une telle peine ou mesure :

  LE SYSTEME JURIDIQUE DE L'ETAT MEMBRE D'EMISSION PREVOIT UNE REVISION DE LA PEINE INFLIGEE - SUR
  DEMANDE OU AU PLUS TARD APRES          20
                                   ANS - EN VUE DE LA NON-EXECUTION DE CETTE PEINE OU MESURE.


  ET/OU

  LE SYSTEME JURIDIOUE FRANyAIS PREVOIT L'APPLICATION DE MESURES DE CLEMENCE AUXQUELLES LA
  PERSONNE PEUT PRETENDRE EN VERTU DE LA LEGISLATION EN VUE DE LA NON-EXECUTION DE CETTE PEINE.




  i) [A030) Auto rite judiciaire qui a emis le mandat :

                                                                 ,-r~rt:nBepublique pres le tribunal de grande


                                                                                           00 ctrice ass
                                                                                    " '\.'-0            t:?,-.I/;.    ~
                                                                                    ~'"                          6)
                                                                                (b
                                                                                Q                                      .
                                                                               Ji                                     ('v

                                                                                          Grace Shalhoub
                                                                               en langues franc;ais-anglais-hebre

                                        EXT-HOPKINS SAIA-00048


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 48 of 89
  instance de Paris

  Nom de son representant : Anne JONCOUX

  Fonction (titre) : Substitut du Procureur, Magistrat de l'ordre judiciaire

  Reference du dossier : 103360816

  Adresse : Tribunal de Paris - Parvis du Tribunal de Paris - 75859 PARIS CEDEX 17

  N° de tel. : (lndicatif du pays) (lndicatif de zone/ urbain)( ... ) +33 1 70 60 80 60

  N° de telecopie : (lndicatif du pays) (lndicatif de zone/ urbain)( ... ) + 33 1 44 32 7 8 52


  E-mail : extradition.a2.tgi-paris@justice.fr

  Coordonnees de la personne a contacter afin de prendre les dispositions pratiques necessaires a la
  remise de la personne :
  rv,. Anne JONCOUX, Magistrat de l'ordre judiciaire, ainsi que le service des transferements (Direction
  de !'administration penitentiaire, madame Rohra GHOLEM) aux numeros suivants :
  N° de tel :oo 33 681 49 77 99
  N° de telecopie : 00 33 1 79 86 19 77
  Bolte structurelle : snt.dap-ems@justice.gouv.fr




  SIGNATURE DE L'AUTORITE JUOICIAIRE o'EMISSION (PROCUREUR GENERAL OU PROCUREUR l;)E LA
  REPUBLIQUE), OU DE SON REPRESENTANT


  NoM : Anne JONCOUX

  FONCTION (TITRE) Substitut du Procureur

  DATE:      21 decembre 2018
                                                                                 :,
  CACHET OFFICIEL (s'IL EST DISPONIBLE)
                                                                            _,    -




                                                                   ......




                                                                                          Grace Shalhoub
                                                                               en \angues fran9ais-anglais-heb eu
                                                                               .-0
                                                                                            6~\.Cd '1-   2-J       .   ~
                                                                                 ,.,                               ~
                                                                                  ())u'
                                                                                       ~        o,~ l'- o «    0
                                    EXT-HOPKINS SAIA-00049
                                                                                           cour <l'ap?e\
Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 49 of 89
                                                                    '   -~- : ·-.:·,;,.
                                                                      ~(·~)::~ :·/,''(· ':t
                                                                                    ,.
                                                                                 ..,... ···~--.f
                                                                                             "
                                                                                            ~


                                                                   ···-.,,,..


                  BUNAL
                 GRANDE
                        TAN CE
                        PAR I S

                           •




                       ,;,fr




                                                                                                                               ·<I ~ ·-~·
                                                                                                         .ur!
               • -,!;.

                                                                                                              .i'   .:    ,,
                                                                                                                                               . . ....
               ·.1.,
                                                                                                   ~ . ,:,-     .
  ~   ..                                                                                                                 ,L.
                               .   '·                                                                                     :;. ,\: . ...i -~"
':/t: · :t::                                                                                                                                              ,r.




                                                            EXT-HOPKINS SAIA-00050


                                    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 50 of 89
                                            French Republic
                                 [French moto: Liberty, Equality, Fraternity]

                PARIS COURT OF APPEAL- COUR D' APPEL DE PARIS
          PARIS IDGH COURT-TRIBUNAL DE GRANDE INSTANCE DE PARIS

EUROPEAN ARREST WARRANT

[A030] This warrant has been issued by a competent judicial authority. I request that the person
mentioned below be arrested and surrendered for the purposes of conducting a criminal prosecution
or executing a custodial sentence or detention order.


    a) Information regarding.the identity of the requested person:

 [A006]    Name:                              HOPKINS SAIA
 [A007]    Forename(s):                       June
 [A008]    Maiden name, where applicable:
 [AOll]    Aliases, where applicable:         June Walsh
 [A012)    Sex:                               Female
 [A013]    Nationality:                       American
 [A009]    Date of birth:                     October 21, 1961
 [AOlO]    Place of birth:                    Stionehem (Massachusetts - UNITED STATES.
 [A061]    Residence and/or known             Unknown
           address:
 [M083]    Language(s) which the requested person understands (if known): unknown
 [A058)    Distinctive marks/description of the requested person:

 [A059 and A060] Photo and fingerprints of the requested person, if they are available and car
 transmitted, or contact details of the person to be contacted in order to obtain such information or a [
 profile (where this evidence can be supplied but has not been included):


    b) Decision on which the warrant is based:

[A031 and A032] Arrest warrant or judicial decision having the same effect: Arrest warrant issued
on August 3, 2018, by Ms. Virginie VAN GEYTE, investigating judge, vice-president in charge
of judicial investigation at the Paris High Court, in view of criminal prosecution

[A033] Type: Arrest warrant pursuant to Section 131 of the French Criminal Procedure Code

[A035 and A036) Enforceable judgment: None




                                                             -~.




                                        EXT-HOPKINS SAIA-00051


    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 51 of 89
I
[A037) Reference:




    c) Indications on the length of the sentence:

1 [A034] Maximum length of the custodial sentence or detention order which may be imposed for
the offense(s):
                                         Life imprisonment
2 [A038] Length of the custodial sentence or detention order imposed:


[A039] Remaining sentence to be served:


[M083] d) Indicate if the person appeared in person at the trial resulting in the decision:

    1.   o Yes, the person appeared in person at the trial resulting in the decision.

    2.   o No, the person did not appear in person at the trial resulting in the decision

    3.   If you have ticked the box under point 2, please confirm the existence of one of the following:

     o 3.la. the person was summoned in person on ... (day/month/year) and thereby informed of the
     scheduled date and place of the trial which resulted in the decision and was informed that a
     decision may be handed down ifhe or she does not appear for the trial;

    OR

     o 3.lb. the person was not summoned·in person but by other means actually received official
     information of the scheduled date and place of the trial which resulted in the decision, in such a
     manner that it was unequivocally established that he or she was aware of the scheduled trial, and
     was informed that a decision may be handed down if he or she does not appear for the trial;

    OR

     o 3.2. being aware of the scheduled trial, the person had given a mandate to a legal counsellor,
     who was either appointed by the person concerned or by the State, to defend him or her at the
     trial, and was indeed defended by that counsellor at the trial;

    OR
     o 3.3. the person was served with the decision on ... (day/month/year) and was expressly
     informed about the right to a retrial or appeal, in which he or she has the right to participate and
     which allows the merits of the case, including fresh evidence, to be reexamined, and which may
     lead to the original decision being reversed, and




                                        EXT-HOPKINS SAIA-00052


     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 52 of 89
 OR
                 o the person did not request a retrial or appeal within the applicable time frame;
 OR

    o 3.4. the person was not personally served with the decision, but

              the person will be personally served with this decision without delay after the
              surrender, and

                 when served with the decision, the person will be expressly informed of his or her
right to a retrial or appeal, in which he or she has the right to participate and which allows the merits
of the case, including fresh evidence, to be re-examined, and which may lead to the original decision
being reversed, and

               the person will be informed of the timeframe within which he or she has to request a
retrial or appeal, which will be ...... days.

4. If you have ticked the box under point 3.lb, 3.2 or 3.3 above, please provide information about
how the relevant condition has been met:


    d) Offenses:
[M083] This warrant relates to a total of 1 offense.

[A042, A 043, A044 andA045] Description of the circumstances in which the offense(s) was(were)
committed, including the time, place and degree of participation in the offense(s) by the requested
person:

Perpetrator of the offense committed on February 17, 2017 in Chatou, France

On August 27, 2010, Mr. Gregoire LAUTISSIER filed a police report with the police station in the
11t1, district of Paris. His son, Brendan WALSH-LAUTISSIER, born on January 7, 1992, in
California, with whom he had had little or episodic contact, came in June 2010 to his house in Paris
to spend the holidays together with his mother named June. On August 20, 2010, having noticed
that some important documents went missing from his home and whilst he was discussing the same
with June HOPKINS, he felt a liquid being poured on his back and heard the sound of a lighter being
struck twice. He understood that his son Brendan was attempting to set alight the fuel he had
showered him with. Mr. Gregoire LAUTISSIER hit him to make him stop. His son was holding a
small Japanese sword, but was disarmed by his uncle, Antoine LAUTISSIER. Brendan
LAUTISSIER and his mother left. As he remained unfound, an arrest warrant was issued on May
14, 2014, against Brendan LAUTISSIER.
On February 17, 2015, Gregoire LAUTISSIER and his sister Frederique VARENNES were victims
of an attempted homicide. They identified their aggressors as being Brendan LAUTISSIER and his
mother June HOPKINS SAIA. The latter were arrested as they were trying to leave France on
February 18, 2015. They denied the facts in .their totality.
They were held in detention starting Fehrµ¥)' 20, 201~ and were released on February 19, 2018.
Since, they have not compGet>~i& 61i5Tidl§.i\ ,.. Q.\.rs~rn~easures pending trial ~En.63~r
                                                     ,_                           ~c            ---,~
responded when summonef                        ~~         ~..                   ,§




                                      EXT-HOPKINS SAIA-00053


   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 53 of 89
 [A040 and A041] Nature and legal classification of the offense(s) and the applicable statutory
provision/code:

- Attempted homicide

Offenses defined and sanctioned by Sections 121-5, 221-3 para. 1, 221-1, 132-71-1, 221-3 para. 1,
221-8, 221-9, 221-9-1, and 221-11 of the French Penal Code



[M083] I. If applicable, tick one or more of the following offenses punishable in France by a
custodial sentence or detention order of a maximum of at least 3 years as defined by French law:

            o   Participation in a criminal organization
            o   Terrorism
            o   Trafficking in human beings
            o   Sexual exploitation of children and child pornography
            o   Illicit trafficking in narcotic drugs and psychotropic substances
            o   Illicit trafficking in weapons, munitions and explosives
            o   Corruption

            o   Fraud, including that affecting the financial interests of the European
                Communities within the meaning of the Convention of 26 July 1995 on the
                protection of Europ~an Communities' financial interests
            o   Laundering of the proceeds of crime

            o   Counterfeiting of currency, including the euro
            o   Computer-related crime
            o   Environmental crime, including illicit trafficking in endangered animal species
                and in endangered plant species and varieties
            o   Facilitation of unauthorized entry and residence
            o   Murder, grievous bodily injury
            o   Illicit trade in human organs and tissue
            o   Kidnapping, illegal restraint and hostage-taking
            o   Racism and xenophobia
            o   Organized or armed robbery;
            o   Illicit trafficking in cultural goods, including antiques and works of art
            o   Swindling
            o   Extortion
            o   Counterfeiting and piracy of products
            o   Forgery of administrative documents and trafficking therein
            o   Forgery of means of payment




                        i                                                       ~
                        ~                                                      Cl!
                        :=:.-- ··-·
                                                                          ~                               ro
                                                                         lJJ
                            ,r~,.- .                                                 Grace Shalhoub
                                                                           en langues fran~ais-anglais-hebr u


                            ~                EXT-HOPKINS SAIA-00054
                                       •. ~-0.c-

   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 54 of 89
            o   Illicit trafficking in hormonal substances and other growth promoters
            o   Illicit trafficking in nuclear or radioactive materials
            o   Trafficking in stolen vehicles
            o   Rape
            o   Arson
            o   Crimes within the jurisdiction of the International Criminal Court
            o   Unlawful seizure of aircraft/ships
            o   Sabotage


 II.     [A044] Full descriptions of offense(s) not covered by section I above:

 - Attempted homicide




f) [M083] Other circumstances relevant to the case (optional information)
(NB: This could cover remarks on extraterritoriality, interruption ofperiods of time limitation and
other consequences of the offense)


g) [M083] This warrant pertains also to the seizure and handing over of property which may be
required as evidence.

This warrant pertains also to the seizure and handing over of property acquired by the requested
person as a result of the offense:

description of the property (and location) (if known):




h) [M083] o The offense(s) on the basis of which this warrant has been issued is(are) punishable
by/has(have) led to a custodial life sentence or lifetime detention order or can result in such sentence
of order:

THE LEGAL SYSTEM OF ISSUING MEMBER STATE ALLOWS FOR A REVIEW OF THE
PENALTY OR MEASURE IMPOSED - ON REQUEST OR AT LEAST AFTER 20 YEARS -
AIMING AT A NON-EXECUTION OF SUCH PENALTY OR MEASURE.

AND/OR




                                                                -.
                          \;.-"
                          :.- . -- -
                           ~ -· - -



                                                                                      Grace Shalhoub
                                                                               en langues fran9ais-anglais-hebr u
                                       EXT-HOPKINS SAIA-00055


   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 55 of 89
   i) [A030] The judicial authority which issued the warrant:

   Official title of the judicial authority: Prosecutor of the Republic at the High Court of Paris
   Name of its representative: Anne JONCOUX
   Post held (title): Deputy Prosecutor, magistrate of the judiciary
   File reference: 103360816
   Address: Tribunal de Paris-Parvis du Tribunal de Paris- 75859 PARIS CEDEX 17
   Tel. No.: (country code) (area/city code)( .. ) +33 1 70 60 80 60
  Fax No. (country code)(area/city code)( ... ) +33 14432 78 52
   E-mail: extradition.a2.tgi-paris@justice.fr
  Contact details of the person to contact to make necessary practical arrangements for the
  surrender:
  Mr. [sic] Anne JONCOUX, magistrate of the judiciary, as well as the transfer service (Prison
  administration, Ms. Rohra GHOLEM) who can be reached at the following numbers:
  Tel no.: 00 33 681 49 77 99
  Fax no.: 00 33 1 79 86 19 77
  E-mail: snt.dap-ems@justice.gouv.fr



  SIGNATURE OF THE ISSUING JUDICIAL AUTHORITY (GENERAL PROSECUTOR OR
  PROSECUTOR OF THE REPUBLIC) OR ITS REPRESENTATIVE

  Name: Anne JONCOUX
  Post held (title): Deputy Prosecutor
  Date: December 21, 2018
  Official stamp (if available)

                                                   [illegible signature]
                                                   [Stamp: Prosecution office
                                                   Paris His!h Courtl




                                                                                                                           ,1,.uc'nice ass
                                                                                                                       'oI.)                    (:l-'h.
                                                                                                                -<...<..                            'le9
                                                                                                           ~
                                                                                                           QI
Certified translation, certified true to the electronic document in French language.   f1.
Translated by Grace Shalhoub, MA., Sworn Translator                                   LLJ      Grace Shalhoub .
accredited by the Paris Court ofApf:eal, France . .                                     en \angues fran~ais-anglais-nebr ~
Signed on·-:TI·w... ·k, 1 un r No.~tt}Ai9=X. (, ~ )                                    4-r       ~~1~.-f9-'i3           (/)
           er        ,1.m,,lQ.. C forme               VU NE VARIETUR         ~ ~b~i:igl ~~                             ~
  Co pie cert~                                        Traduction cfj{tif1~ee
                                                                         conforme a.                        ;,,<(S)~                     /(,        0Q..f/}
                                                      en langue )f-CO.. ·. . .     6S~~-~                             /qi   c      0-~         e\ C>
                                                      a Paris, le 7.9.,.. f. .•. Mn b'le· 0770 50 70 6'1
                                                                                     1
                                                                                                                                ou~ d a\)'?
                                                      Tel· 09 87 30 32 00          O     .   .
                                                      1:;;.~all: gshal.traduction@gma1l.com
   ~ --- ···-
                                          -
                                         ·,




                                          EXT-HOPKINS SAIA-00056


        Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 56 of 89
PARQUET

T  !BUNAL
DE GRANDE
IN TANCE
D   PARIS

   •


       Textes de prevention et de r epression
                 Version Fran~aise




                               EXT-HOPKINS SAIA-00057


       Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 57 of 89
       TEXTES DU CODE DE PROCEDURE PENALE FRAN~AIS RELATIFS
                ALA PRESCRIPTION ET AUX MANDATS D'ARRtT
        et LOI n° 2017-242 du 27 fevrier 2017 portant reforme de la prescription
                                   en matiere penale



Sur Ia prescription

Article 7
L'action publique des crimes se prescrit par vingt annees revolues      a compter du jour ou
l'infraction a ete commise.
L'action publique des crimes mentionnes aux articles 706-16,706-26 et 706-167 du present
code, aux articles 214-1 a 214-4 et 221-12 du code penal et au livre IV bis du meme code se
prescrit par trente annees revolues a compter du jour ou !'infraction a ete commise.
L'action publique des crimes mentionnes a l'article 706-47 du present code, lorsqu'ils sont
commis sur des mineurs, se prescrit par trente annees revalues a compter de la majorite de
ces derniers.
L'action publique des crimes mentionnes aux articles 211-1       a 212-3   du code penal est
imprescriptible.

Ancien Article 7 (Yersion en vigueur du·5 avril 2006 au 12 aout 2011)

     Modifie par Loi n°2006-399 du 4 avril 2006 - art. 14 JORF 5 aytjl 2006
En matiere de crime et sous reserve des dispositions de !'article 213-5 du code penal, !'action
publique se prescrit par dix annees revolues a compter du jour ou le crime a ete commis si,
dans cet intervalle, ii n'a ete fait aucun acte d'instruction ou de poursuite.
S'il en a ete effectue dans cet intervalle, elle ne se prescrit qu'apres dix annees revalues a
compter du dernier acte. Il en est ainsi meme a l'egard des personnes qui ne seraient pas
impliquees dans cet acte d'instruction ou de poursuite.
Le delai de prescription de !'action publique des crimes mentionnes a l'article 706-47 du
present code et le crime prevu par ]'article 222-10 du code penal, lorsqu'ils sont commis sur
des mineurs, est de vingt ans et ne commence a courir qu'a partir de la majorite de ces
derniers.


Article 4 de Ia loin° 2017-242 du 27 fevrier 2017 :




                                                                    Ahmad GHAZLEH


                                                                     /If
Article 9-2




                                                                  NE VAK1t.;   ui-.

                                 EXT-HOPKINS SAIA-00058


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 58 of 89
   Le delai de prescription de l'action publique est interrompu par :

   1° Tout acte, emanant du ministere public ou de la partie civile, tendant la mise en           a
   mouvement de !'action publique, prevu aux articles 80, 82, 87, 88, 388, 531 et 532 du present
           a
   code et l'article 65 de la loi du 29 juillet 1881 sur la liberte de la presse;

   2° Tout acte d'enquete emanant du ministere public, tout proces-verbal dresse par un officier
   de police judiciaire ou un agent habilite exen;ant des pouvoirs de police judiciaire tendant
   effectivement ala recherche et ala poursuite des auteurs d'une infraction ;

                                                                 a
   3° Tout acte d'instruction prevu aux articles 79 230 du present code, accompli par un juge
   d'instruction, une chambre de l'instruction ou des magistrats et officiers de police judiciaire
   par eux delegues, tendant effectivement a la recherche et a la poursuite des auteurs d'une
   infraction

   4 ° Tout jugement ou arret, meme non definitif, s'il n'est pas entache de nullite.

   Tout acte, jugement ou arret mentionne aux 1°                 a 4° fait courir un delai de prescription d'une
   duree egale au delai initial.
                                                                  /   .~
   Le present article est applicable aux infractions, connexes ainsi qu'aux auteurs ou complices
   non vises par l'un de ces memes acte, jugeme"D;fou arret.
                                                             I
                                                         I



   Article 9-3
   Tout obstacle de droit, prevu par la loi, ou tout obstacle de fait insurmontable et assimilable a
   la force majeure, qui rend impossible la mise en mouvement ou l'exercice de l'action
   publique, suspend la prescription.



   Sur le mandat d'arret

   Article u 2

   Le juge d'instruction peut, selon les cas, decemer mandat de recherche, de comparution,
   d'amener ou d'arret. Le juge des libertes et de la detention peut decerner mandat de depot
   Le mandat de recherche peut etre deceme a l'egard d'une personne a l'encontre de laquelle il
   existe une ou plusieurs raisons plausibles de soup~onner qu'elle a commis ou tente de
   commettre une infraction. Il ne peut etre deceme a l'egard d'U11e .personne ayant fait l'objet
   d'un requisitoire nominatif, d'un temoin assiste ou d'une personne mise en examen. Il est
   l'ordre donne a la force publique de rechercher la personne a l'encontre de laquelle il est
   deceme et de la placer en garde a vue.
   Le mandat de comparution. d'amener OU d'arret peut etre deceme al'egard d'une personne a
   l'egard de laquelle ii existe des indices grftves ou concordants rendant vraisemblable qu'elle
   ait pu participer, comme auteur ou complice, a la commission d'une infraction, y compris si
   cette personne est temoin assistefou mise en examim,
                    Copie certi: ,~e cqnrorm .
                                   -          ,\ S ~

                                       -~
                                  --r'T"--.l\llM,t,
                                     .:5 .
                                                    '\,i
                                EXT-HOPKINS SAIA-00059

                                                  "•!
                                                      . . '\ 1
                                                            :
Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 59 of 89
Le mandat de comparution a pour objet de mettre en demeure la personne a l'encontre de
laquelle il est decerne de se presenter devant le juge a la date et a l'heure indiquees par ce
mandat.
Le mandat d'amener est l'ordre donne a la force publique de conduire immediatement devant
lui la personne a. l'encontre de laquelle i1 est deceme.
Le mandat d'arret est l'ordre donne a la force publique de rechercher la personne a l'encontre
de laquelle il est decerne et de la conduire devant lui apres l'avoir, le cas echeant, conduite a
la maison d'arret indiquee sur le mandat, .ou elle serare~ue et detenue.
Le juge d'instruction est tenu d'entendre comme temoins assistes les personnes contre
lesquelles il a ete deceme un mandat de comparution, d'amener ou d'arret, sauf a les mettre en
examen conformement aux dispositions de !'article 116. Ces personnes ne peuvent pas etre
mises en garde avue pour les faits ayant donne lieu ala delivrance du mandat.
Le mandat de depot peut etre deceme a l'encontre d'une personne mise en examen et ayant
fait l'objet d'une ordonnance de placement en detention provisoire. 11 est l'ordre donne au chef
de l'etablissement penitentiaire de recevoir et de detenir la personne a l'encontre de laquelle ii
est deceme. Ce mandat permet egalement de rechercher ou de transferer la personne lorsqu'il
lui a ete precedemment notifie.

Article 123
Tout mandat precise l'identite de la personne a l'encontre de laquelle il est deceme ; i1 est date
et signe par le magistrat qui l'a deceme et est revetu de son sceau.
Les mandats d'amener, de depot, d'arret et de recherche mentionnent en outre la nature des
faits imputes a la personne, leur qualification juridique et les articles de loi applicables.
Le mandat de comparution est signifie par huissier a celui qui en est l'objet ou est notifie a
celui-ci par un officier ou agent de la police judiciaire, ou par un agent de la force publique,
lequel lui en delivre copie.
Le mandat d'amener, d'arret ou de recherche est notifie et execute par un officier ou agent de
la police judiciaire ou par un agent de Ia force publique, lequel en fait !'exhibition a la
personne et lui en delivre copie.
Si la personne est deja detenue pour une autre cause, Ja notification lui est faite comme il est
dit a l'alinea precedent, o~ sur instructions du procureur de la Republique. par le chef de
l'etablissement penitentiaire qui en delivre egalement une copie.
Les mandats d'amener, d'arret et de recherche peuvent, en cas d'urgence etre diffuses par tous
moyens.
Dans ce cas, les mentions essentielles de l'original et specialement l'identite de la personne a
I1encontre de laquelle il est decerne, la nature des . faits qui lui sont imputes et leur
qualification juridique, le nom et la qualite du magistrat mandant doivent etre precises.
L'original ou la copie du mandat est transmis a l'agent charge d'en assurer !'execution dans Jes
delais les plus brefs.

Article 131
Si la personne est en fuite ou si elle reside hors du territoire de la Republique, le juge
d'instruction, apres avis du procureur de la Republique, peut decemer contre elle un mandat
d'arret si l~fe>temFti~ f . )Wod;mgnsonnement correctionnelle OU une peine plus

                                                                            Ahmad GHAZLEH
                                                                             NE VARIETU
                                    EXT-HOPKINS SAIA-00060
                                               ·::
                     .   ·':.                 ·-:i
  Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 60 of 89
                           TEXTES DU CODE PENAL FRANCAIS
                  SUR LES QUALIFICATIONS PENALES APPLICABLES


 Sur Ia tentative

 Article 121-4

 Est auteur de l'infraction la personne qui :
 1.1 ° Comm.et les faits incrimines ;
2° Tente de commettre un crime ou, dans les cas prevus par la loi, un delit.

Article 121-5

La tentative est constituee des lors que, manifestee par un commencement d'execution, elle
n'a ete suspendue ou n'a manque son effet qu'en raison de circonstances independantes de la
volonte de son auteur.


Sur }'homicide


Article 22 .1-1
Le fait de donner volontairement la mort a autrui constitue un meurtre. 11 est puni de trente
ans de reclusion crirninelle.

Article 221-4
Le meurtre est puni de la reclusion criminelle a perpetuite lorsqu'il est commis :
1° Sur un mineur de quinze ans ;
2° Sur un ascendant legitime ou naturel ou sur les pere ou mere adoptifs ;
3 ° Sur une personne dont la particuliere vulnerabilite, due a son age,
                                                                    a une maladie, a une
infmnite, a une deficience physique ou psychique ou a un etat de grossesse, est apparente ou
connue de son auteur :
4 ° Sur un magistrat, un j ure, un avocat, un officier public ou ministeriel, un militaire de la
gendarmerie nationale, un fonctionnaire de la police nationale, des douanes, de
l'administration penitentiaire ou toute autre personne depositaire de J'autorite publique, un
sapeur-pompier professionnel ou volontaire, un gardien assermente d'immeubles ou de
groupes d'immeubles ou un agent exer~t pour le compte d'un bailleur des fonctions de
gardiennage ou de surveillance des immeubles a usage d'habitation en application de !'article
L. 271-1 du code de la securite interieure, dans l'exercice ou du fait de ses fonctions, lorsque
la qualite de la victime est apparente ou connue de !'auteur ;
4° bis Sur un enseignant ou tout membre des personnels travaillant dans les etablissements
d'enseignement scolaire, sur un agent d'un exploitant de reseau de transport public de
voyageurs ou toute personne chargee d'une mission de service_Jtqblic, ainsi que s~~
                                                                                       8
professionnel de Sante, dans J'exercice OU du fait de ses fe5~,~(l~ ~ fi\1Htffi
victime est apparente ou connue de !'auteur ;                               ~~      ~

4° ter Sur le conjoint, les ascendants ou les descendants en ligne directe   :z~       '
        Ahmad GHAZ!.EH
       NE VARIETUR
                       .1/r
                       ~
                                                                 ,. . ,
                                        EXT-HOPKINS SAIA-00061


   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 61 of 89
personne vivant habituellement au domicile des personnes mentionnees aux 4° et 4° bis, en
raison des fonctions exercees par ces dernieres ;
5° Sur un temoin, une victime ou une partie civile, soit pour l'empecher de denoncer Jes faits,
de porter plainte ou de deposer en justice, soit en raison de sa denonciation, de sa plainte ou
de sa deposition ;
6° et 7° (abroges)
8° Par plusieurs personnes agissant en bande organisee ;
9° Par le conjoint ou le concubin de la victime ou le partenaire lie a la victime par un pacte
civil de solidarite ;
l 0° Contre une personne en raison de son refus de contracter un mariage ou de conclure une
union.
Les deux premiers alineas de !'article 132-23 relatif a la periode de surete sont applicables
aux infractions prevues par le present article. Toutefois, lorsque la victime est un mineur de
quinze ans et que le meurtre est precede ou accompagne d'un viol, de tortures ou d'actes de
barbarie ou lorsque le meurtre a ete commis en bande organisee sur un magistrat, un
fonctionnaire de la police nationale, un militaire de la gendarmerie, un membre du personnel
de l'administration penitentiaire ou toute autre personne depositaire de rautorite publique, a
!'occasion de l'exercice ou en raison de ses fonctions, la cour d'assises peut, par decision
speciale, soit porter I~ periode de sfirete jusqu'a trente ans, soit, si elle prononce la reclusion
criminelle aperpetuite, decider qu'aucune des mesures enumerees a !'article 132-23 ne pourra
etre accordee au condamne ; en cas de commutation de la peine, et sauf si le decret de g-i:ace
en dispose autrement, la periode de surete est alors egale a la duree de la peine resultant de la
mesure de grace.




Sur l'assassinat

Article 221-3
Le meurtre commis avec premeditation ou guet-apens constitue un assassinat. ll est puni de la
reclusion criminelle a perpetuite.
Les deux premiers alineas de !'article 132-23 relatif a la periode de sfuete sont applicables a
!'infraction prevue par le present article. Toutefois, lorsque la victime est un mineur de quinze
ans et que !'assassin.at est precede ou accompagne d'un viol, de tortures ou d'actes de barbarie
ou lorsque l'assassinat a ete commis sur un magistrat, un fonctionnaire de la police nationale,
un militaire de la gendarmerie, un membre du personnel de l'administration penitentiaire ou
toute autre personne depositaire de l'autorite publique, a l'occasion de l'exercice ou en raison
de ses fonctions, la cour d'assises peut, par decision speciale, soit porter la periode de sfuete
jusqu'a trente ans, soit, si elle prononce la reclusion criminelle a perpetuite, decider qu'aucune
des mesures enumerees a l'article 132-23 ne pourra etre accordee au condamne ; en cas de
commutation de la peine, et sauf si le decret de grace en dispose autrement, la periode de
sOrete est alors egale a la duree de la peine resultant de la ~esure de grace.
                                                        Cop;~ cert·:·,
Article 132-171-1                                     ~           111
                                                                       ee     conform;"
Le guet-apens consiste dans le fait d'attendre un certain temps une ou
                                                                    .           --,_ .   ersonnes
                                                                                              ,



~ unli~ :::::co~i                          !ar ~oo~;;~u-· · ;~}
                                                             ',




                                          a

              Ahmad GHAZlfH ~                                                        ~.    1
                                    EXT-HOPKINS SAIA-00062


   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 62 of 89
Sur Jes peines complementaires applicables aux personnes physiques

Article 221-8

Les personnes physiques coupables des infractions prevues au present chapitre encourent
egalement les peines complementaires suivantes :
 1° L'inteidiction, suivant Jes modalites prevues par !'article 131-27, soit d'exercer une
fonction publique ou d'exercer l'activite professionnelle ou sociale dans l'exercice ou a
l'occasion de l'exercice de laquelle !'infraction a ete commise, soit, pour les crimes prevus par
les articles 221-l,221-2,221-3,221-4 et 221-S, d'exercer une profession commerciale ou
industrielle, de diriger, d'administrer, de gerer ou de controler a un titre quelconque,
directement ou indirectement, pour son propre compte ou pour le compte d'autrui, une
entreprise commerciale ou industrielle ou une societe commerciale. Ces interdictions
d'exercice peuvent etre prononcees cumulativement ;
2° L'interdiction de detenir ou de porter, pour une duree de cinq ans au plus, une arme
         a
soumise autorisation ;
3° La suspension, pour une duree de cinq ans au plus, du pennis de conduire, cette
suspension pouvant etre limitee a la conduite en dehors de l'activite professionnelle ; clans les
cas prevus par l'article 221-6-1 , la suspension ne peut pas etre assortie du sursis, meme
partiellement, et ne peut pas etre limitee a la conduite en dehors de l'activite professionnelle ;
dans les cas prevus par Jes I O a6° et le demier alinea de l'article 221-6-l, la duree de cette
suspension est de dix ans au plus ;
4° L'annulation du pennis de conduire avec interdiction de solliciter la delivrance d'un
nouveau pennis pendant cinq ans au plus ;
4° bis L'obligation d'accomplir un stage de sensibilisation aux dangers de l'usage de produits
stupe:fiants, selon les modalites fixees a l'article 131-35-1 ;
5° La confiscation d'une ou de plusieurs armes dont le condamne est proprietaire ou dont il a
la libre disposition ;
6° Le retrait du pennis de chasser avec interdiction de solliciter la delivrance d'un nouveau
pennis pendant cinq ans au plus ;
7° Dans Jes cas prevus par !'article 221-6-1, !'interdiction de conduire certains vehicules
terrestres amoteur, y compris ceux pour la conduite desquels le pennis de conduire n'est pas
exige, pour une duree de cinq ans au plus;
8° Dans les cas prevus par }'article 221-6-1, l'obligation d'accornplir, a ses frais> un stage de
sensibilisation a la securite routiere ;
9° Dans Ies cas prevus par !'article 221-6-1, l'immobilisation, pendant une duree d'un an au
plus, du vehicule dont le condamne s'est servi pour commettre l'infiaction, s'il en est le
proprietaire;
10° Dans les cas prevus par l'article 221-6-1, la confiscation.9u vehicule dont le condamne
s'est servi pour commettre l'infraction, s'il en est le p:©mjjJ:eireertifiee onforme
La confiscation du vehicule est obligatoire dans les tas prevus par les O         • er alinea de

]'article 221-6-1 ainsi que, dans les cas prevus par les 2°, 3° et 5° d ~.., · .      en cas de
recidive OU Si la personne a deja ete definitivement COndamnee po      fun ~... ~.
                                                                       !I~~,,_·
                                                                                     ·t?
                                                                                     ' '.
                                                                                            eVUS par




       A:::A:~::Af                   EXT-HOPKINS SAIA-00063
                                                              · ~-, v~~/ J
   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 63 of 89
les articles L. 221-2, L. 224-16, L. 234-1, L. 234-8, L. 235-1, L. 235-3 ou L. 413-1 du code
de la route ou pour la contravention mentionnee ace meme article L. 413-1. La juridiction
peut toutefois ne pas prononcer cette peine, par une decision specialement motivee.
11 ° Dans !es cas prevus par !es 2° et dernier alinea de l'article 221-6-1, )'interdiction, pendant
une duree de cinq ans au plus, de conduire un vehicule qui ne soit pas equipe par un
professionnel agree ou par construction d'un dispositif d'anti-demarrage par ethylotest
electronique, homologue dans les conditions prevues a l'article L. 234-17 du code de la route.
Lorsque cette interdiction est prononcee en meme temps que la peine d'annulation ou de
suspension du permis de conduire, elle s'applique, pour la duree fixee par lajuridiction, a
]'issue de !'execution de cette peine.
Toute condarnnation pour les delits prevus par les I O a 6° et le dernier alinea de )'article 221-
6-1 donne lieu de plein droit a l'annulation du permis de conduire avec interdiction de
solliciter un nouveau permis pendant dix ans au plus. En cas de recidive, la duree de
!'interdiction est portee de plein droit a dix ans et le tribunal peut, par decision specialement
motivee, prevoir que cette interdiction est definitive.
II. - En cas de condamnation pour les infractions prevues a la section 1 du present chapitre, le
prononce des peines complementaires prevues aux 2°, 5° et 6° du I est obligatoire. La duree
des peines prevues aux 2° et 6° du I est portee a quinze ans au plus.
Toutefois, la juridiction peut, par une decision specialement motivee lorsque la condamnation
est prononcee par une juridiction correctionnelle, decider de ne pas prononcer ces peines, en
consideration des circonstances de l'infraction et de la personnalite de son auteur.



Article 221-9

Les personnes physiques coupables des infractions prevues par la section 1 du present
chapitre encourent egalement les peines complementaires suivantes :
I O L'interdiction des droits civiques, civils et de famille, selon les modalites prevues par
l'article 131-26;
2° L'interdiction d'exercer une fonction publique, selon les modalites prevues par l'article
131-27 ;
3° La confiscation prevue par !'article 131-21 ;
4° L'interdiction de sejour, suivant les modalites prevues par !'article 131-31 .

Article 221-9-1

Les personnes physiques coupables des crimes prevus par la section 1 du present chapitre
encourent egalement le suivi socio-judiciaire selon les modalites prevues par les articles 131-
36-1 a 131-36-13.


Article 221-11                                               -------"-- ·
L'interdiction du territoire fran~ais peut etre prononc&(i)~E©@oti~~
!'article 131-30, SOit a_ titre definitif, SOit p0Uf Ulle duree de diX ans aU U l.U....-.S....l
tout etranger coupable de l'une des infractions definies a la .section L    fdi/~-:~r!seffl:<Cb
                                                                                   n
                                                                               ~
                                                                                                   .;·'
                                                                        ----
           Ahmad GHAZLEH
                                                                    ,
                                                                               ~ -                 j
                                                                                                  _J
         NEVARIETUR                                                                               4
                                       EXT-HOPKINS SAIA-00064


  Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 64 of 89
                              -·<iJ{_t;tr· · : ~·.~-.-       t
                                                 ·.·:.,' ·




                                                                        . .:
                                                                    ..,:·




                                                                    'tf:\· .~--~
                                                                    .,'1!,1..·   ,:
                                                                    -~.......
                                                                    1' -· .. -·
                                                                    .
                                                                    ,~'-,;




                        EXT-HOPKINS SAIA-00065


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 65 of 89
 Applicable Texts from the French Code of Criminal Procedure in relation to Limitations
  and Arrest Warrants and Law No. 2017-242 of 27 February 2017 Reform of the statute
                             of limitations in criminal cases
 Code of Criminal Procedure
 On limitation
 Article 7
 The limitation period for the prosecution of felonies is twenty years from the day of the
 commission of the felony.

The limitation period of felonies set out in articles 706-16, 706-26 and 706-167 of this code,
and in articles 214-1 to 214-4 and 221-12 of the Criminal Code and Book IV a of this code is
time-barred by the passing of thirty years from the day of the commission of the felony.

The limitation period for the prosecution of the felonies set out in article 706-47 of this code
when committed against minors is thirty years, and only starts to run from their coming of age.
The limitation period for the prosecution of felonies set out in articles 211-1 to 212-3 of the
Criminal Code are not time-barred.



Previous Article 7
(applicable version from April 5th 2006 to August 12th 201 1)

Modified by Law n°2006-399 of the 4th of April 2006-art.14 Official Journal April 5th 2006.

Subject to the provisions of article 213-5 of the Criminal Code, prosecution in felony cases is
time-barred by the passing of ten years from the day of the commission of the felony if, during
this period, no step in investigation or prosecution was taken.

Where such steps were taken, it is time-barred only after the passing often years starting from
the last step taken. This applies even in respect of those persons who would not have been
affected by this investigation or prosecution step.
 The limitation period for the prosecution of the felonies set out in article 706-4 7 of this code
·and the felony set out in article 222-10 of the Criminal Code when committed against minors
 is twenty years, and only starts to run from their coming of age.

Article 4 of Law 2017-242 of 27 February 2017:
The Law must not have the effect of making an offense time-barred if, at the time the Law
comes into force, public prosecution had been validly initiated or exercised in relation to that
offense.
Article 9-2
The limitation period of prosecution can be interrupted by:
        ~opie certifiee c nforme


                                                1
                                                                           Ahmad uHALLtt1
                                   EXT-HOPKINS SAIA-00066


  Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 66 of 89
  1° Any act issued by the prosecution or the civil party tending to move further with the
  prosecution as set out in article 80, 82, 87, 88, 388, 531 and 532 of this code in addition to
  article 65 of the Law of the 29th of July 1881 on the freedom of the press.

  2° Any investigative act issued by the Ministry, all reports which are issued by Judicial Police
  Officers or any agent who is permitted by law to exercise powers of Judicial Police and aiming
  at launching investigations and prosecutions against perpetrators of offences.

  3 ° Any act issued by the investigating judge as set out in articles 79 to 230 of this code,
  completed by the investigating judge, by an investigating court room or magistrate and Judicial
  Police Officers or delegates aiming at launching investigations and prosecutions against
  perpetrators of offences.

  4° Any sentence or warrant, regardless if it nor a final one, if it is not subject to null and void
  observations.

  Any act, sentence or warrant as mentioned in I O and 4 ° can lead to a limitation period which is
  equal to the initial limitation period.
  This article is applicable to related offences in addition to perpetrators or partners in crime who
  are not mentioned in these acts, sentences or warrants.

  Article 9-3

  Any impediment to law, set out by law, or any insunnountable obstacle akin to a Force Majeur,
  rendering the public right of action impossible, suspends limitation.

  On the Arrest Warrants
  Article 122
  The investigating judge ~~ssue a warrant to search for a person, a subpoena, a swnmons or
  an arrest warrant, according t~ the case. The liberty and custody judge may issue a committal
  order.

  A warrant to search may be issued in respect of a person in respect of whom there exists a
  plausible reason or reasons to suspect that he has committed or attempted to commit an offence.
  It may not be issued against any person who is the object of a reference from the public
  prosecutor, an assisted witness or a person under judicial examination. It constitutes an order
  issued to the enforcement agencies to find the person against whom it has been issued and to
  place him in police custody.

  A subpoena, summons or arrest warrant may be issued in respect of a person in respect of whom
  there exists serious or corroborated evidence making it likely that he may have participated,
  either as principle or accomplice, in the commission of an offence. It may be issued even where
  the person is an assisted witness or is under judicial examination.     A subpoena is designed
  to give to the person against whom it is made a notice to appear before the judge at the date and
  time specified by this warrant.
  A summons is the order given by the judg~ to the law-enforcement forces tq bring the person
  against whom it is made immediately before hi~.·., .-v, ,__      NE VARIETUR
                        Gopie certit1ee co rno, I!''-


Case 1:19-mj-00378-LPA Document
                             «
                                            ;.,.,-"'~ - -
                                         ~ -·,:
                                EXT-HOPKINS SAIA-00067

                                         i .         .
                                                          ~,\
                                                         1 :
                                12-1 . Filed 03/13/20 Page 67 of 89
                                                            • .D
                                                                   1·   "!z.
         An arrest warrant is the order given to the law-enforcement authorities to find the person against
         whom it is made and to bring him before him, having first taken him, if appropriate, to the
         remand prison mentioned on the warrant, where he will be received and detained.
        The investigatingjudge is required to hear as assisted witnesses any persons against whom there
        has been issued a subpoena, a summons or an arrest warrant, unless they are placed under
        judicial examination according to the provisions of article 116. These persons cannot be put in
        custody for the offences following which the Arrest Warrant was issued.
        A committal warrant may be issued against a person who is under judicial examination and who
        has been the subject of an order placing him in pre-trial detention. It is an order to the prison
        governor to receive and detain the person against whom it has been made. This warrant also
        authorises the collection or the transfer of the person concerned, so long as he has been
        previously notified.
        Article 123
        Every warrant specifies the identity of the person against whom it is made; it is dated and signed
        by the judge who makes it and it bears his seal.
        Summonses, committal orders, warrants for arrest and warrants to search for people also
        mention the type of charges brought against the named person, their legal qualification and the
        applicable legal statutes.

        A subpoena is served by a bailiff to the person against whom it are made, or is served on this
        person by a judicial police officer or agent, or by an agent of the law-enforcement authorities,
        who hands him a copy of it.
        A summons, an arrest warrant and a warrant to search for a person is served and enforced by a
        judicial police officer or agent or by an agent of the law-enforcement authorities, who shows
        the warrant to the person and hands him a copy of it.

        If the person has already been detained for another reason, the warrant is served as indicated in
        the previous paragraph or, on the district prosecutor's instructions, by the prison governor, who
        also delivers a copy of the warrant.
        In urgent cases, summonses, arrest warrants and warrants to search for people may be sent by
        any possible means.
        Where this is the case, the essential information from the original warrant, especially the
        identity of the person against whom it is made, the type of offences he is charged with and their
        legal qualification, the name and position of the judge making the warrant must all be specified.
        The original warrant or its copy is sent as quickly as possible to the agent in charge of enforcing
        it.
        Article 131
    If the person has absconded or if he resides outside the territory of the Republic, the
    investigating judge may, after hearing the opinion of the district prosecutor, issue an arrest
    warrant against him if the offence carries a misdemeanour imprisonment penalty or a more
    serious pen~}ty,
   Cop,e CP.rtltlee co
                                                                              NE VAR1£TU'} '
                                                        3
                                                                         Ahmad GHAZLEH


IL
.....   . •'~t:.==.'...
rn.. ':-·:-:·---.
                                          EXT-HOPKINS SAIA-00068


         Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 68 of 89
        Legal Texts from the Criminal Code on Applicable Criminal Qualifications


 On the attempt
 ARTICLE 121-4
 The perpetrator of an offence is the person who:
 1° commits the criminally prohibited act;
2° attempts to commit a felony or, in the cases provided for by Statute, a rnisderneanour.


ARTICLE 121-5
An attempt is committed where, being demonstrated by a beginning of execution, it was
suspended or failed to achieve the desired effect solely through circumstances independent of
the perpetrator's will.
On murder
ARTICLE 221-1
The willful causing of the death of another person is murder. It is punished with thirty years'
criminal imprisonment.

ARTICLE 221-4
Murder is punished by criminal imprisonment for life where it is committed:
I O against a minor under fifteen years of age;
2° against a natural or legitimate ascendant or the adoptive father or mother;
3° against a person whose particular vulnerability, due to age, sickness or infirmity, or to any
physical or psychological disability or to pregnancy, is apparent or known to the perpetrator;
4° against a judge or prosecutor, a juror, an advocate, a legal professional officer or a public
officer, a member of the gendannerie, a civil servant of the national police, customs, the
penitentiary administration or against any other person holding public authority or discharging
a public service mission, a fireman (whether professional or volunteer), the accredited warden
of a building or group of buildings or an agent carrying out on behalf of the tenant the duty of
caring for or watching an inhabited building in pursuance of article L. 127 .1 of the Code of
Construction and Habitation, in the exercise or on account of his functions or mission, when
the capacity of the victim is known or apparent to the perpetrator;
4 °bis against the spouse, the ascendants and direct descendants of the persons mentioned in 4 °
or against any other person who habitually resides in ~ home, because of the duties carried
out by these persons;                                  t;.--:O~ie Certifiee Conforme
4°ter against a person employed by a public transport ~work or any o                 carrymg out
a public service mission or against a health professio~i in the exerc · ..o         ~ where the
status of the victim is apparent or known to the perp~Qr; ---~~ __ . i ' .       -~ \ \   _
                 ·~ ff                                ~ ,-.._.        ~       - -1
    NE VARIETU):;fU'j/          Ahmad GHAZlfH     4
                                                      ii-c~;J::_. ~ " /                   i
                                     EXT-HOPKINS SAIA-00069


    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 69 of 89
    5° against a witness, a victim or civil party, either to prevent him from denouncing the action,
    filing a complaint or making a statement before a court, or because of his report, complaint or
    statement;

   6° because of the victim's actual or supposed membership or non-membership of a given ethnic
   group, nation, race or religion;

   7° because of the sexual orientation of the victim;

   8° by several people acting as an organised gang.
   9° by one or more spouse or partner pf the victim linked to them by a civil solidarity pact.
   10° against a person due to their refusal to sign a marriage contract or a union.

   The first two paragraphs of article 132-23 governing the safety period are applicable to the
   offences set out under the present article. Nevertheless, where the victim is a minor of fifteen
   years of age and the murder is preceded by or accompanied by rape, torture or acts of barbarity,
   the Cour d'assises may by a special decision either increase the safety period to thirty years, or,
   where it orders life imprisomnent, decide that none of the measures enumerated under article
   132-23 shall be granted to the convicted person; where the penalty is commuted, and unless the
   decree of pardon otherwise provides, the safety period is then equal to the length of the sentence
   resulting from the pardon.
   On murder

   Article 221-3
   Murder committed with premeditation is assassination. Assassination is punished by a criminal
   imprisonment for life.
   The first two paragraphs of article 132-23 governing the safety period apply to the offence under
   the present article. Nevertheless, where the victim is a minor who is fifteen years of age and the
   assassination is preceded by or accompanied by rape, torture or acts of barbarity, or when the
   assassination is against a magistrate, an agent of the national police, a military of the
   Gendannerie, an individual who is part of the personnel of prison administration or any other
   person representing the public force, while exercising his tasks or because of what his job
   represents, the Cour d'assises may by a special decision either increase the safety period to thirty
   years, or, where it imposes criminal imprisonment for life, decide that none of the measures
   enumerated wider Article 132-23 shall be granted to the convicted person. Where the sentence
   is commuted, and unless the decree of pardon otherwise provides, the safety period is equal to
   the length of the sentence resulting from the pardon.

   Article 132-171-1
   Ambushing is waiting for a certain time one or more per~nsin_~ place which is determined in
   order to commit one or more offence again~t them. &:: :0 Pie Certifiee c
   On Additional Penalties Applied to Natural Personf .-- _             ,.,,.I.E~ forrne
   Article22l-8                                            .{',~ ·.                 ~               \     .
                                                                                           1

   Natur~ perso?~ convicted. of the offences set out :~~r.-~~~-~re                             ,_   s1' in¢ur the
   followmg additional penalties.                   l~-_ ·· :-
                                                           ~- • ;-s .- ~
                                                                                _ - ,~ ·'
                                                                                p 'I __.:--' ' / ,

                                                    5

NE VARIET*          hmad GHAZLEH
                                         EXT-HOPKINS SAIA-00070


       Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 70 of 89
.1° prohibition, pursuant to the conditions set out under Article 131-27, to discharge the social
or professional activity in the exercise of which or on the occasion of the exercise of which the
offence was committed;

2° prohibition to hold or to carry, for a maximum period of five years, a weapon requiring a
licence;

3° suspension of the driving licence for a maximum period of five years; this suspension may
be limited to driving otherwise than in the exercise of a professional activity; in the cases
provided for by article 221-6-1, this measure may not be suspended, even partially, and may
not be limited to driving otherwise than in the exercise of a professional activity; in the cases
provided for by 1° to 6° and by the last paragraph of article 221-6-1, the maximum period of
suspension is ten years.

4° cancellation of the driving licence, together with the pro!lihition, for a maximum period of
five years, to apply for the issue of a new one;                ·

5° confiscation of dne or more weapons belonging to the convicted person or which he has
freely available to him;

6° withdrawal of the hunting licence, together with a prohibition, for a maximum period of five
years, to apply for the issue of a new one.

7° in cases provided for by article 221-6-1, the prohibition from driving certain motor vehicles,
including those for which a driving licence is not required, for a maximum period of five years:

8° in cases provided for by article 221-6-1, the requirement to complete a road safety awareness
course, at the offender's expense;

 9° in cases provided ·for by article 221-6-1, the immobilisation of the vehicle used by the
convicted person in committing the offence, if this vehicle belongs to him, for a period of up to
one year;
10° in cases provided for by article 221-6-1, the confiscation of the vehicle used by the
convicted person in committing the offence, if this vehicle belongs to him.

Confiscating the vehicle is mandatory on cases set out in 4° and last paragraph of article 221-
6-1 in addition to cases set out in 2°, 3° and 5° of this article, in case ofreoffeud or when the
person has already been convicted a final conviction in one of the felonies set out in articles
L.221-2, L.224-16, L.234-1, L.234-8, L.235-1, L.235-3 or L.413-1 of the Traffic Regulations
or for the fine set out in article L.413-1. The court may decide not to impose this penalty by
means of a specially reasoned judgment;




Ahmad GHAZLEH            NE VARIETUR                                                    --
                                                   6                                    }




                                       EXT-HOPKINS SAIA-00071
                     I
    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 71 of 89
Any conviction for the misdemeanours provided for by 1° to 6° and by the last paragraph of
article 221-6-1 results in the automatic cancellation of the driving licence with the prohibition
to apply for a new licence for a maximum period of ten years. In the case of a persistent
offender, the length_of the ban is automatically increased to ten years, and the court may, by a
specially reasoned judgment, provide that the ban be for life.

II- When court orders a sentence in crimes or offences provided for by sections 1 ofthis chapter,
additional penalties provided for by the 2nd, 5th~ ofl is obligatory. The duration of the penalty
set out by law in 2° of 6° is of a maximum of fifteen years.

The court may, by a specially reasoned judgment, when the sentence is issued by a correctional
court, to decide not to impose these penalties considering the circumstances during which the
offence took place and the personality of the offender.

ARTICLE 221-9

Natural persons convicted of the offences set out under Section 1 of the present chapter also
incur the following additional penalties:
1° prohibition of civic, civil and family rights, pursuant to the conditions set out under article
131-26;

2° prohibition to hold public office, pursuant to the conditions set out under article 131-27;
3° confiscation set out under article 131-31 :

4° area banishment, pursuant to the conditions set out under article 131-31.

ARTICLE 221-9-1
Natural persons guilty of murder or assassination preceded by or accompanied by rape. torture
or acts of barbarity are also liable to socio-judicial probation in the manner set out under articles
131-36-1 to 131-36-13.
ARTICLE 221-11
Any alien convicted of any of the offences set out under section 1 of the present Chapter may
be banished from French territory either permanently or for a maximum period of ten years,
pursuant to the conditions set out under article 131-30.



                                                      Copie certifiee
            Ahmad~:tff'
                ~
           NE VARIETUR




                                                  7



                                      EXT-HOPKINS SAIA-00072


    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 72 of 89
T   IBUNAL
D   GRANDE
I   S TANCE
D    PARIS

     •

     Copie du traite d'extradition entre la France
     et les Etats-Unis d' Amerique signe le 23 avril
                           1996




                                 EXT-HOPKINS SAIA-00073


         Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 73 of 89
          TRAITED'EXTRADITION ENTRE LA FRANCE ET LES ETATS-UNIS ~'AMERIQUE
           (ENSEMBLE UN PROCES-VERBAL D'ACCORD SUR LA REPRESENTATION),
                            SIGNE A PARIS LE 23 AVRIL 1996



Le President de la Republique fran98ise, Le President des Etats-Unis d'Amerique,
Rappelant la Convention d'extradition, avec Protocole, entre la Republique fram;aise et las Etats-Unis
                    a
d'Amerique, signee Paris le 6 janvier 1909 et la Convention additionnelle d'extradition, signee a Paris le
12 fevrier 1970, avec echange de lettres des 2 et 11 juin 1970, notant que ces conventions sont toujours
en vigueur entre le Gouvernement de la Republique 1'ra"98ise et le Gouvernement des Etats-Unis
d'Amerique jusqu'a l'entree en vigueur du present Traite ;              ,
Desireux d'etablir une cooperation plus efficace entre leurs Etats en vue de la repression de la.criminalite
et afin de faciliter leurs relations en matiere d'extradition par la conclusion d'un traite d'e~tradition ;
                                                                             a
ant resolu de conclure un nouveau Traite d'extradition-et cette fin ant designe comma plenipotentiaires :
Le President de la Republique fran~aise : M. Jacques Toubon, ·garde des sceaux, ministre de la justice ;
Le President des Etats-Unis d'Aml)rique : Mme Janet Reno, Attorney general des Etats-Unis d'Amerique,
lesquels, apres s'!tre mutuellement communique leurs pleins pouvoirs reconnus en bonne et due forme,
sont convenus des articles suivants :

Article 1er Obligation d'extrader

Les Etats contractants s'engagent a se llvrer reciproquement, selon les dispositions du present Traite,
toute personne qui est poursuivie ou condamnee par les autorltes competentes de l'Etat requerant pour
une infraction donnant lieu a extradition. ·

Article 2 Infractions donnant lieu a extradition

1.   Donnent lieu a extradition les Infractions punies selon les lois des deux Etats, d'une peine privative de
     liberte d'un maximum d'au mollis un an ou d'une peine plus severe. En outre, si !'extradition est
     demandee pour !'execution d'un jugement, la partie de la peine restant encore a executer doit lltre
     d'au moins six mois.
                             a
2. Donnent egalement lieu extradition les falts constitutifs d'une tentative ou de complicite d'infractions
     ou d'une participation a une association de malfaiteurs, telles que prevues au paragraphe 1er du
     present article.
3. Aux fins du present article, une infraction donne lieu a extradition :
a) Que les legislations des deux Etats contractants classent ou non !'infraction dans la m~me categorle
     ou la de.crivent ou non dans des termes identiques ;
b) lndependamment de la circonstance selon laquelle i _ s'agit d'une infraction pour laquelle la loi
     federale des Etats-Unis exige la preuve d'un element tel qu'un transport entre deux Etats, !'utilisation
     des services postaux, telegraphiques ou d'autres moyens d'echanges entre Etats des Etats-Unis
     d'Amerlque ou avec l'etranger ou les effets sur ces echanges, un tel element de preuve etant requis a
     la seule fin d'etablir la competence des juridictions federales des Etats-Unis.
4.L'extradition est accordee pour une infraction, donnant lieu a extradition, commise hors du territoire de
l'Etat requerant, lorsque la legislation de l'Etat requis autorise la poursuite ou prevoit la repression de
cette infraction, dans des circonstances analogues.
5. Si la demande d'extradition vise plusieurs faits distincts punis chacun par les legislations des deux
Etats d'une peine privative de liberte, mais dont certains ne rempllssent pas les conditions prevues par
les paragraphes 1 et 2, l'Etat requis accorde egalement !'extradition pour ces demiers.
6. En matiere d'impots directs et indirects, de drolts de douane ou de change de monnaies, !'extradition
est accordee dans les conditions prevues aux paragraphes 1 et 2 du present article.

Article 3 Nationalite

1. L'Etat requis n'est pas tenu d'accorder !'extradition de l'un de ses ressortissants, mais le Pouvoir
executif des Etats-Unis a la faculte de le faire, discretionnairement, s'il le juge approprie. La nationalite de
la personne reclamee est celle qu'elle ~l)osse ·                  moment d~ !~ ca,cnmission de !'infraction.
2. Si la demande d'extradition est refusee uniq m~~eie la persohrtefclamee est ressortissante
de l'Etat requis, celui-~I soumet, sur la deman ~~ ant, l'affaire"t'a ses autorites competentes
pour l'exerclce de l'acbon penale.               c- ~ ·;('""': .f.t ,. ,
                                 -===---==-                 : '~·~; c;,. :·! •::c,,··   f)
                                                                                             ·---- ----....
                                              '"'.) : ; '   t-·. .
                                           EXT-HOPKINS
                                                · · ''--"i SAIA-00074.,J




      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 74 of 89
Article 4 Infractions politiques

1.  L'extradition n'est pas accordee par la France lorsque !'infraction pour laquelle !'extradition est
    demandee est consideree par la France comme une infraction politique, comme une infraction
    connexe    a  une telle infraction ou comme une infraction inspiree par des motifs politiques.
    L'extradition n'est pas accordee par les Etats-Unis lorsque !'infraction pour laquelle !'extradition est
    demandee est consideree par les Etats-Unis comme une infraction politique.
2. Aux fins du present Traite, Jes infractions ci-apres ne sont pas considerees comme des infractions
    politiques, selon les modalltes prevues au paragraphe 1er du present article :
a) Homicide ou crime volontaire centre la pers_onne d'un Chef d'Etat de l'une des parties contractantes,
ou d'un membre de sa famllle, ou toute tentative, complicite ou participation           a
                                                                                        une association de
malfaiteurs en vue de commettre une de ces infractions ;
b) Infraction pour laquelle les deux Etats contractants ont l'obligatlon, en vertu d'un accord multilateral,
    d'extrader la personne reclamee ou de soumettre le cas aux autorites competentes pour decider des
    poursuites ;
c) Toute infraction grave lmpliquant une atteinte . a la vie, a l'lnteglite physique ou a la liberte de
    personnes beneficiant d'une protection intemationale y compris les agents diplomatiques ;
d) Toute infraction concernant un enlevement, une prise d'otage ou toute autre forme de detention
    illegale;
                                                                                        a
e) Toute infraction comportant !'utilisation de bombes, grenades, fusees, armes feu automatiques, ou
    de lettres ou colis pieges dans la mesure ou cette utilisation presente un danger pour les personnes ;
    et
    f) Toute tentative, compllcite ou participation a une association de malfalteurs en vue de commettre
    une des infractions visees aux b, c, d, e du present paragraphe.
3. L'Etat requis conserve la faculte de refuser !'extradition des personnes qui ont commis l'une des
    infractions mentionnees au paragraphe 2 b, c, d, e et f selon les modalites prevues au paragraphe
    1er du present article.
Afin d'evaiuer le caractere de !'infraction, l'Etat requis dolt prendre en consideration le caractere de
particuliere gravite de celle-ci, y compris :
a) Qu'elle a cree un danger collectif pour la vie, l'integrite corporelle ou la liberte des personnes ; ou
    b) Qu'elle a atteint des personnes etrangeres aux mobiles qui l'ont inspiree ; ou
    c) Que des moyens cruels ou perfides ont ete utilises pour sa realisation.
4. L'extradition n'est pas accordee si les autorites competentes pour la France ou si le Pouvoir executlf
des Etats-Unis ont des raisons serieuses de croire que la requete a pour but de poursuivre ou de punir
une personne pour des considerations de race, de religion, de nationalite ou d'opinions politiques.

Article 5 Infractions militaires

L'extradition n'est pas accordee sl l'infractlon pour laquelle elle est demandee est une Infraction
exclusivement militaire.

Article 6 Considerations humanitaires

L'extradition peut etre refusee par les autorites competentes franoaises ou par le Pouvoir executif des
Etats-Unis, iorsqu'elie est susceptible d'avoir des consequences exceptionneliement graves pour la
personne dont !'extradition est demandee, en raison de son age ou de son etat de sante.

Article 7 Peine capitale
                                                                                  --~
1.   L'extradition peut etre refusee lorsque !'infraction pour laquelle elle · est d'emandee est punie de la
     pelne capitale par la legislation de l'Etat requerant et lorsque la peine capitale n'est pas prevue par la
     legislation de l'Etat requis pour une telle infraction a moins que l'Etat requerant ne donne !'assurance
     que la peine capitale ne sera pas infligee ou si elie est prononcee; qu'eite ne sera pas executee.
2.   Dans le cas ou l'Etat requerant en donne !'assurance, c o ~ - - a-~article, la peine de mort, si
                                                     ~t,_,,f~~ ~':::::,
     elle est prononcee par les )Urldictions de l'Etat

Article 8 Poursuites anterieures                    ~


1.   L'extradition n'est pas accordee lorsque la personne reclamee a fait i'objet dans l'Etat requis d'un
     jugement
                                      EXT-HOPKINS SAIA-00075


 Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 75 of 89
     d'acquittement ou de condamnation ayant acquis un caractere definitif, pour !'infraction a raison de
     laquelle !'extradition est demandee.
2.   L'extradition ne peut pas etre refusee si les autorites de l'Etat requis ont decide de ne pas exercer de
     poursuites contre la personne reclamee, pour les falts a raison desquels !'extradition est demandee,
     ou de mettre fin a toutes poursuites penales qu'elles ont engagees contre ladite personne.

Article 9 Prescription

1.   L'extradition est refusee si !'action publique ou la peine sont prescrites selon la legislation de l'Etat
     requis.
2.   Les actes effectues dans l'Etat requerant qui ont pour effet d'interrompre ou de suspendre la
     prescription sont pris en compte par l'Etat requis, dans la mesure ou sa legislation le permet.

Article 10 Procedures d'extradition et pieces   a produire
1.       Toute demande d'extradition est transmise par voie diplomatique.
2.       Sont       produits       a       l'appui     de      cheque       demande       d'extradition
         a) Les documents, declarations ou autres types de renseignements qui decrivent la nationalite, la
         localisation probable de la personne reclamee et son identite de fac;:on a pouvoir etablir que la
         personne recherchee est la personne vlsee par la poursuite ou le jugement de condamnation ;
         b) Un expose des falts et la chronologie des principaux actes de procedure concernant l'affaire ;
         c) Le texte des dispositions legates applicables a l'infraction a raison de laquelle !'extradition est
         reclamee:
         d) Le texte          des dispositions      stipulant les     peines relatives a l'lnfraction
         et
3.       Lorsqu'une personne est reclamee en vue de poursuites, la demande d'extradition est egalement
         accompagnee :
a) Dans le cas d'une demande emanant des Etats-Unis, d'une copie dOment authentifiee du mandat
d'arret et du document etablissant les chefs d'accusation ;
b) Dans le cas d'une demande emanant de la France, de !'original ou d'une copie dOment authentifiee
     du mandat d'arret et de tous renselgnements necessaires qui justifieraient la mise en accusation de
     la personne si !'infraction avait ete commise aux Etats-Unis.
4. Lorsqu'une personne est reclamee parce qu'elle a ete declaree coupable ou parce qu'elle a ete
condamnee pour !'infraction a raison de laquelle !'extradition est demandee, la demande d'extradition doit
aussi etre accompagnee :
a) Dans le cas d'une demande emanant des Etats-Unis, si la personne a ete condamnee, de !'original
     ou de la copie dOment authentifiee de la decision definitive de condamnation ou, si la personne a ete
     declaree coupable mais n'a pas encore ate condamnee, d'une declaration d'une autorite judiciaire
     confirmant         la       culpabilite,      ainsi      que        de      la      copie         dOment
     authentifiee du mandat d'arrllt ;
b) Dans le cas d'une demande emanant de la France, de !'original ou de la copie dOment authentifiee de
     la decision de condamnation definitive ;
c) Dans tous les cas ou une peine a ete prononcee, d'une declaration relative au reliquat de la peine
     restant                                                                                                  a
     executer;
d) En cas de condamnation par defaut, des documents vises au paragraphe 3.

Article 11 Admissibilite des documents

Les documents qui accompagnent la demande d'extradition sont rec;us et admis comme preuves dans la
procedure         d'extradition     s'ils     repondent        aux        conditions        suivantes
a) Dans le cas d'une demande presentee par les Etats-Unis, s'ils sont transmis par la voie dlplomatique;
b) Dans le cas d'une demande presentee par la France, s'ils sont certifies par le principal representant
diplomatique ou consulaire des Etats-Unis residant sur le territoire de la Republique franc;aise, comme ii
est stipule par les dispositions en vigueur aux Etats-Unis regissant l'extradition1 ou s'ils sont certifies ou
authentifies d'une autre maniere agreee par les dispositions legales des Etats-Unis.

Artlcle 12 Traduction

Tousles documents soumis par l'Etat requerant dolvent ~tre ~du1ts dans la langue de l'Etat requis.




                                           EXT-HOPKINS SAIA-00076
                                                                                   '/
                                                        "", .:_~ ~r .__.,,,,..,. ,,..

      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 76 of 89
Article 13 Arrestatlon provisoire

1.   En cas d'urgence, un Etat contractant peut demander l'arrestation prov1so1re de la personne
     reclamee en attendant la transmission de la demande d'extradition. Cette demande d'arrestation
     provisoire est transmise directement entre le ministere de la justice de la Republique franr;:aise et le
     ministere de la justice des Etats-Unis, par les services d'lnterpol ou par la voie diplomatique.
2.   La demande d'arrestation provisoire_ doit etre accompagnee des renseignements sulvants
     a) Le signalement de la personne reclamee, ainsi que les renseignements sur sa nationalite
     b)     La     localisation     de    la     personne     reclamee,       si      elle  est     connue
     c) Un rappel des faits, notamment la date approximative et le lieu de commission de !'infraction ;
     d)       Les         references       aux       lois      qui        ont         ete     ·enfreintes
     e) Une declaration confirmant !'existence d'un mandat d'arret ou d'une decision de culpabilite ou de
     condamnatlon              contre          la          personne              reclamee                  et
     f) Une declaration indiquant qu'une demande d'extradltion de la personne reclamee suivra.
3.                                                                 a
     L'Etat requerant est informe sans delai de la suite donnee sa demande et des motifs d'un refus, le
     cas echeant.
4.   L'arrestation provisoire prend fin si, dans un delal de soixante jours apres l'arrestatlon aux termes du
     present Traite, l'Etat requis n'a pas ete saisl de la demande d'extradition officielle et des pieces
     mentionnees a !'article 10.
5.   La mlse en liberte en application du paragraphe 4 du present article ne fait pas obstacle a une
     nouvelle arrestation et a !'extradition si la demande d'extradition et les pieces a l'appui parviennent
     ulterieurement.

Article 14 Complement d'informations

1.                                                                      a
     Si l'Etat requis considere que les informations communiquees l'appui d'une demande d'extradition
     sont insuffisantes pour rempllr Jes conditions du present Traite, ii peut demander un complement
     d'informations, en fixant un delai raisonnable pour leur obtention. Les informations complementaires
     sont demandees et foumies par le moyen de la communication directe entre le ministere de la justice
     franr;:ais et le departement de la justice americain ou par la vole diplomatique.
2.   Si la personne reclamee se trouve sous ecrou extraditionnel et que les renseignements
     supplementaires ainsi fournis sont insuffisants ou ne parviennent pas dans le delai prescrit, ladite
     personne peut etre mise en liberte. Cetta mlse en liberte ne fait pas obstacle     ace
                                                                                        que l'Etat requerant
     presente une nouvelle demande d'extradltion, a raison de la meme Infraction ou d'une autre.
3.   Quand la personne reclamee est mise en liberte conformement aux dispositions du paragraphe 2,
     l'Etat requis en informe l'Etat requerant dans les meilleurs delais.

Article 15 Decision et remise

1. L'Etat requis fait connaTtre dans les mellleurs delais a l'Etat requerant sa decision sur la demande
d'extradition.
2. En cas de rejet, complet ou partial, de la demande, l'Etat requis indique le motif de sa decision. Sur
demande,       l'Etat  requis   communique       la     copie    des    decisions judicialres       pertinentes.
3. En cas d'acceptation, les autorites des Etats contractants conviennent de la date et du lieu de la
remise de la personne reclamee. L'Etat requis communique egalement a l'Etat requerant la duree de la
detention       subie    par    la     personne       reclamee      en     vue      de      son      extradition.
4. Si la personne reclamee n'a pas quitte le territoire de l'Etat requis, pour la France dans un delai de
             a
trente jours compter du jour fixe pour sa remise dans les conditions du paragraphe 3 du present article,
pour les Etats.:unis dans les delais prescrits par les dispositions legates de cet Etat, elle peut etre mise en
liberte et l'Etat requis peut ulterieurement refuser !'extradition pour les mttmes faits.
5. En cas de force majeure empechant la remise ou la reception de la personne reclamee, les deux Etats
conviennent d'une nouvelle date de remise et les dispositions du paragraphe 4 du present article sont
applicables.

Article 16 Remise temporaire ou ajournee

1. Lorsque la demande d'extraditlon est accordel;'), si des poursuites sont en courr 1v~@fOntre de la
                                                                                          I
personne reclamee, ou si elle execute une peine dans l'Etat req4i~1. , ~~t)fe\:flirs peut remettre
provisoirement la personne reclamee       al'Etat requerant, aux. ~t~\1ptru""" 'uit~.,~ personne alnsi
remlse reste a la, garde de l'Etat re~uerant et est r~~ise ~~v~au a l'Et :~'ql:1~:1 P~-~ conclusion
des procedures a son encontre, su1vant des cond1t1ons a_deterrmner par g po,:?~!)'.i~t_, \deux Etats.
                                     EXT-HOPKINS SAIA-00077
                                                                                 ~   -.:.-..,. . -:; :·~<~'t'    ~·===;;::::
                                                                                                                j.




Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 77 of 89
2. L'Etat requis peut ajourner !'extradition a l'encontre d'une personne si des poursuites sont en cours a
son encontre ou si elle execute une peine dans cet Etat. Cet ajoumement peut continuer jusqu'a la fin
des poursuites contre la personne reclamee et jusqu'a !'execution definitive de toute peine prononcee.

Article 17 Demandes d'extradition presentees par plusieurs Etats

Si !'extradition est demandee concurremment par plusieurs Etats, soit pour le m6me fait, soit pour des
faits differents, les autorites competentes franc;aises ou le Pouvoir executif des Etats-Unis statuent
compte tenu de toutes circonstances pertinentes et notamment de !'existence d'un traite a l'appui de la
demande, de la gravite et du lieu de commission des infractions, des dates respectives des demandes,
de la nationalite de l'lndivldu reclame et de la victlme, des interets respectifs des Etats requerants et de la
possibilite d'une extradition ulterieure vers un autre Etat.

Article 18 Saisie et remise de biens

1.   Dans la mesure permise par sa legislation, l'Etat requis peut saisir et remettre a l'Etat requerant tous
     articles, documents et pieces a conviction ayant trait a !'infraction pour laquelle !'extradition est
     accordee. La remise des articles, documents et pieces vises au present paragraphe peut etre
     effectuee meme dans le cas ou !'extradition ne peut avoir lieu, par suite du daces, de la disparition ou
     de !'evasion de la personne reclamee.
2.   L'Etat requis peut remettre les objets vises a condition de recevoir les assurances voulues de l'Etat
     requerant que lesdits objets lui seront restitues le plus tot possible. II peut aussi les garder
                                                     a
     temporairement s'il en a besoin comme pieces conviction.
3.   Les droits des tiers sur de tels objets seront dOment reserves.

Article 19 Ragle de la specialite

1.    La personne extradee en vertu du present Traite ne sera ni detenue, ni jugee, ni condamnee, ni
      punie, ni soumise a aucune restriction de sa liberte sur le territoire de l'Etat requerant pour un fait
      quelconque anterieur a la remise, autre que celui ayant motive !'extradition, sauf dans les cas
      suivants:
a) Lorsque l'Etat requis y consent, une demande pourra etre presentee a cet effet, accompagnee des
      pieces enumerees a !'article 10, ainsi que de toute declaration falte par la personne extradee
      concernant !'infraction pour laquelle le consentement de l'Etat requis est demandee ; ou
b} Lorsque, ayant eu la possibilite de le faire, la personne extradee n'a pas quitte le territoire de l'Etat
requerant dans les trente jours qui suivent son elarglssement definitif, ou si elle est retoumee sur le
territoire de cet Etat apres l'avoir quitte.
2. Si la qualification des faits pour lesquels la personne a ete extradee a fait l'objet au cours de la
      procedure d'une modification dans la legislation de l'Etat requerant ou si la personne .est poursuivie
      pour des faits qualifies differemment, cette personne peut etre poursuivie ou condamnee des lors que
      cette nouvelle qualification :
      a) Est fondee sur les memes faits que ceux vises dans la demande d'extradition et dans les pieces
jointes ; et
      b) Est punie d'une peine privative de liberte d'un maximum identique ou inferieur a celui prevu pour
!'infraction pour laquelle !'extradition a ete accordee.

Article 20 Reextradition vers un Etat tiers

1.   Lorsqu'une personne a ete remise par l'Etat requis a l'Etat requerant, celui-ci ne doit pas remettre la
     personne extradee a un Etat tiers pour une infraction anterieure a sa remise, sauf :
a) Si l'Etat requis consent a cette remise ; ou
b) Si la personne extradee, ayant eu la possibllite de le faire, n'a pas quitte le territoire de l'Etat
     requerant dans les trente jours qui suivent son elargissement definitif ou si elle est retournee sur le
     territoire de cet Etat apres l'avoir quitte.
2. Avant d'acceder a une demande au titre du a du _p~r~raphe 1 ci-dessus, l'Etat requis peut demander
la production des document~ mentiAl'lMS a .l'articlel10' eftoute declaration faite par la personne extradee
relative a !'infraction PQ"µrJ~tJeHll~ lcorisentement ~e l'Etst requis est demande.
                                                       e.
Article 21 Transit



                                                         /
                                                                            ---
                          t_:.. -         EXT-HOPKINS SAIA-00078


      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 78 of 89
1.   Chacun des Etats contractants peut autoriser le transit a travers son territoire d'une personne remise
     a l'autre Etat par un Etat tiers. La demande de transitpeut etre formulee par la voie diplomatique ou
     directement entre le ministere de la justice de la Republique franyaise et le departement de la justice
     americaln. Les services d'lnterpol peuvent 6tre egalement utilises dans une tetle hypothese. Elle est
     accompagnee du signalement de la personne en transit et d'un bref rappel des faits de l'affaire. Une
     personne en transit peut 6tre placee en detention provisoire pendant le transit.
2.   Aucune autorisation n'est necessaire, dans le cas ou la voie aerienne est utlllsee par un des Etats,
     lorsqu'aucun atterrissage n'est prevu sur le territoire de l'Etat de transit. En cas d'atterrissage fortuit,
     cet Etat peut exiger une demande de transit comme stipulll au paragraphe 1. L'Etat de transit place
     en detention provisoire la personne en transit, jusqu'a ce qu'il re~lve la demande de transit et que le
     transit soit effectue, a condition que la demande lui parvienne dans un delai de 96 heures apres
     l'atterrissage fortuit.

Article 22 Reprllsentation et frais

1.  L'Etat requis conseille et fournit son assistance a l'Etat requllrant dans le cadre d'une demande
    d'extraditlon. Ce type de consetl ou d'assistance est rendu conformement aux dispositions du proces-
    verbal d'accord qui fait partie integrante du present Traite.
2. L'Etat requerant prend a sa charge les frais resultant de la traduction des documents et du
                                                                   a
    transferement de la personne remise. L'Etat requls prend sa charge tous les autres frais engages
    sur son territoire en raison de la procedure d'extradition.
3. Aucun des deux Etats ne reclamera d'indemnisation pecunaire a l'autre Etat, suite a l'arrestation, a la
detention, a l'interrogatoire ou a la remise de personnes reclamlles aux termes du prllsent Traltll.

Article 23 Consultation

Le ministere de la justice de la Rllpublique fram.;aise et le departement de la justice des Etats-Unis
peuvent se consulter, directement ou par l'intermediaire d'lnterpol, sur le deroulement de la procedure
concernant chaque cas particufier et les moyens permettant l'application et !'amelioration des procedures
de mise en reuvre du present Tralte.

Article 24 Application

1.   Le present Traite s'applique aux infractions commises avant la date d'entree en vigueur du Traite
     comma a cetles qui ont ete commises apres cette date.
2.   Des l'entree en vigueur du present Traite, la Convention d'extradltion entre les Etats-Unis d'Amerique
     et la Republique franyalse, signee    aParis le 6 janvier 1909, ainsi que la Convention additionnelle
     d'extradition, avec llchanges de lettres, signee a Paris le 12 fevrier 1970, et les 2 et 11 juin 1970,
     entre les Etats-Unis d'Amerique et la Republique franc;aise, sont abrogees. Neanmoins, la
     Convention du 6 janvler 1909, completee le 12 fevrler 1970, s'applique a toute procedure
                                                                                                       a
     d'extradition dans laquelle les documents ont deja ete soumis aux tribunaux de l'Etat requis la date
     d'entree en vigueur du present Traite.

Article 25 Ratification et entree en vigueur

Chacune des deux Parties notifiera         al'autre l'accomplissement des procedures constitutionnelles
requises pour la ratification du present Traite. Le Traite entrera en vigueur le premier jour du deuxieme
mois suivant la. date de reception de la derniere notification.

Article 26 Denonciation

Chacun des deux Etats peut a tout moment denoncer le present Tralte en adressant a l'autre Etat, par
ecrit et par la voie diplomatique, une notification de denonclation et la denonciation prendra effet six mols
apres la date de reception de ladite notification. En foi de quoi, les plenipotentiaires respectifs ont slgne le
                      a
present Traite. Fait Paris, en double exemplaire, ce 23 avril 1996, e.n, Jangues franc;aise et anglaise, Jes
deux textes faisant egalement fol.                                       ·

Pour la Republique franc;aise : Jacques Toubon, Garde des sceaux, Ministre de la j~tice Pour les Etats-
Unis d'Amerique : Janet Reno, Attorney general


                                      EXT-HOPKINS SAIA-00079


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 79 of 89
                      PROCES-VERBAL D'ACCORD SUR LA REPRl:SENTATION

II est convenu qua chaque Etat a souhaite a_ccorder a l'autre la meilleure representation juridique et les
meilleurs conseils juridiques possibles (sans frais) dans la mesure ou sa Constitution et ses lois
l'autorisent.
Dans !'esprit du present accord, las deux Etats sont convenus de se foumir ces conseils et cette
representation (y compris devant leurs Cours) dans une mesure au moins identique ace qui est garantl a
tout autre Etat dans le cadre des procedures d'extradition exlstantes actuellement ou dans le futur. Pour
les Etats-Unis d'Arnerique, le present accord signifie qu'au minimum cet Etat designera un conseil
juridique charge d'etudier chaque demande d'extradition presentee par la France en vue de fournir des
conseils et des avis a la France concernant les forces et les faiblesses de l'affaire. De plus, dans ta
mesure ou cela est necessaire et opportun, le conseil juridique travaillera avec les autorites fran<;aises,
afin d'ameliorer la documentation produite en vue de faire aboutir la demande d'extradition. De meme les
 Etats-Unis d'Amerique s'engagent a representer la France a toute audience llee a la demande
d'extradition ainsi qu'a toute reunion organisee avant ou apres les audiences. Enfin, les Etats-Unis
d'Amerique s'engagent a representer la France lors de tout appel ou action en « Habeas Corpus » en
rapport avec la demande d'extradition.
Pour la France, !'accord slgnifie qu'au minimum , la France accepte:
 1. D'inclure dans le dossier presente a la chambre d'accusation tout memoire ou document transmis par
le gouvernement des Etats-Unis a l'appui de sa demande d'extradition, de fa<;on a permettre au
gouvernement des Etats-Unis de defendre par ecrit, et de maniere continue, sa demande d'extradition ;
2. De demander que les Etats-Unis fournissent des informations ou des explications supplementaires si
 besoin est;
 3. De communiquer au gouvernement des Etats-Unis une copie du document de transmission de sa
 demande d'extradition au Parquet gl§neral de la chambre d'accusation ;
4. S'efforcer de renvoyer la decision ou !'audience de la chambre d'accusation de fa<;on a permettre au
gouvernement des Etats-Unis, si necessaire, de defendre sa position et de soumettre des memoires
 supplementaires en reponse a !'argumentation orale presentee par la defense a !'audience. Ce renvoi se
ferait dans un temps strictement limite et pourrait etre decide automatiquement ou a la demande du
 Parquet;
 5. De recevoir des communications d'un officier consulaire americain ou d'un fonctionnaire du
 departement americain de la justice charge de representer les interets des Etats-Unis au cours de la
 procedure d'extradition. Le nom de ce representant sera communique au mlnistere de la justice de la
 Republique frani;aise et, si besoin, au procureur concerne par chaque demande d'extradition ;
 6. De donner l'opportunite au representant designe des Etats-Unis, et ce des que la demande
 d'extradition est presentee, de soumettre par notes au ministere de la justice de la Republique fran<;aise,
 toute information concernant les faits ou le droit, qu'elle estimera necessaire ;
 7. D'indiquer au gouvernement des Etats-Unis, au moyen de notes du ministere de la justice de la
 Republique fran~aise a l'ambassade des Etats-Unis a Paris, que la demande a ete transmise au Parquet
 conceme;
 8. D'informer l'ambassade des Etats-Unis a Paris de la date de la premiere audience de la chambre
 d'accusation ;
 9. De donner l'opportunlte au representant des Etats-Unis de transmettre, avant !'audience, une note
 supplementaire dans un laps de temps suffisant pour permettre a la partie interessee d'en etre informee
 et a la note d'etre versee au dossier ;
 10. De donner la possibilite aux representants autorises des Etats-Unis de communiquer dans les
 meilleurs delais avec le Parquet general par l'intermediaire du ministere de la justice de la Republique
 fran<;aise, dans la mesure ou celui-ci peut le faire, avant !'audience au cours de laquelle sera examinee la
 demande d'extradition. (cf. note 1)




                                                                                                  - '
                                                        i;.
                                                        -.~. ., -
                                         EXT-HOPKINS SAIA-00080
                                                            ..



     Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 80 of 89
                                        1uuma1 omc1el de !'Union europeenne                                               Ll8I/27


                                                         ACCORD
             entre l'Union europeenne et les Etats-Unis d'Amerique en matiere d'extradition

                                                            INDEX
Preambule

Article 1               Objet

Article 2               Definitions

Article 3               Champ d'application par rapport aux traites bilateraux d'extradition conclus par les Etats
                        membres

Article 4               Infractions pouvant donner lieu    a extradition
Article 5               Transmission et authentifkation des documents

Article 6               Transmission des demand es d'arrestation provisoire

Article 7               Transmission de documents       aIa suite d'une arrestation provisoire
Article 8               Complement d'informations

Article 9               Remise temporaire

Article 10              Demandes·d'extradition ou de remise presentees par plusieurs Etats

Article 11              Procedures d'extradition simplifiees

Article 12              Transit

Article 13              Peine de mort

Article 14              Presence d'informations sensibles dans une demande

Article 15              Consultations

Article 16              Application dans le temps

Article 17              Non-derogation

Article 18              Futurs traites bilateraux d'extradition conclus avec des Etats membres

Article 19              Designations et notifications

Article 20              Application territoriale

Article 21              Reexamen

Article 22              Entree en vigueur et denonciation

Note explicative




L 'UNION EUROPEENNE ET LES ETATS-UNIS D'AMERIQUE,

DESIREUX de faciliter davantage la cooperation entre !es Etats membrcs de !'Union europeenne et !es Etats-Unis d'Ame-
rique,

DESJREUX de ]utter plus efficacement contre la criminalite afin de proteger leurs societes democratiques respectives et
valeurs communes,

DANS LE RESPECT des droits des personnes et de la primaute du droit,                        Copie ci:~rt\fiee __confer
                                                                                                                . - -~- mr=
GARDANT A L'ESPRIT !es garanties prevues par leurs systemes juridiques respectifs,
extradee le droit a un proces equitable, y compris le droit d'etre jugee par un tribunal imparna

DESIREUX de conclure un accord relatif   a!'extradition des delinquants,

ONT DECIDE CE QUI SUIT:



                                             EXT-HOPKINS SAIA-00081


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 81 of 89
L 181/28                                          Journal officiel de ]'Union europeenne                                         19.7.2003

                            Article 1                                   e) !'article 8 s'applique en !'absence, dans les traites bilateraux,
                                                                           de dispositions regissant la presentation d'informations
                                                                           complementaires; lorsque !es traites bilateraux ne precisent
                              Objet                                        pas la voie a utiliser, le paragraphe 2 dudit article s'applique
                                                                           aussi.
Les parties contractantes s'engagent, confonnement aux dispo-
sitions du present accord, a renforcer leui: cooperation dans le         ~ l'article 9 s'applique en !'absence, dans les traites bilateraux,
cadre des relations en vigueur entre Jes Etats membres et les              de dispositions autorisant la rernise temporaire de personnes
Etats-Unis d'Amerique en matiere d'extradition des delinquants.            faisant l'objet de poursuites ou purgeant une peine dans
                                                                           l'Etat requis;

                                                                        g) sauf disposition contraire figurant dans !es traites bilateraux,
                             Article 2                                     l'article 10 s'applique en lieu et place des dispositions de
                                                                           ces traites se rapportant aux decisions a prendre concemant
                                                                           la reception de plusieurs demandes d'extradition portant sur
                          Definitions
                                                                           la meme personne, ou en !'absence de telles dispositions
                                                                           dans lesdits traites;
1. •Parties contractantes», signifie }'Union europeenne et Jes
   Etats-Unis d'Amerique;                                               h) !'article 11 s'applique en !'absence, dans !es traites bilate-
                                                                           raux, de dispositions autorisant une derogation aux proce-
2. «Etat membre», signifie un Etat membre de !'Union euro-                 dures d'extradition ou aux procedures d'extradition simpli-
   peenne;                                                                 fiees;

3. •Ministere de la justice», signifie pour Jes Etats-Unis d'Ame-        i) l'article 12 s'applique en I'absence, dans !es traites bilate-
   rique, le depai;tement de la justice (•Department of Justice»)           raux, de dispositions regissant le transit; lorsque Jes traites
   et, pour les Etats membres, leur ministere de la justice;                                                           a
                                                                            bilateraux ne precisent pas Ia procedure suivre en cas d'es-
   toutefois, dans Jes Etats membres ou Jes fonctions decrites              cale non prevue d'un aeronef, le paragraphe 3 dudit article
   aux articles 3, 5, 6, 8 et 12 sont exercees par le procureur             s'applique aussi;
   general, ce dernier peut ~tre designe pour exercer ces fonc-
   tions en lieu et place du ministere de la justice, conforme-          j) !'article 13 peut etre applique par ]'Etat requis en lieu et
   ment a !'article 19, a mains que les Etats-Unis et l'Etat                place des dispositions des traites bilateraux applicables ala
   membre concerne ne conviennent de designer une autre                     peine capitale, ou en !'absence de telles dispositions;
   entite.
                                                                         k:) !'article 14 s'applique en }'absence, clans Jes traites bilate-
                                                                             raux, de dispositions regissant le traitement des informations
                                                                             sensibles presentes dans une demande.
                             Article 3

                                                                         2. a) L'Union europeenne, conformement au traite sur ]'Union
Champ d'application par rapport ~ux traites bilateraux
      d'extradition conclus par les Etats membres                              europeenne, veille a ce que chaque Etat membre recon-
                                                                               naisse, par l'echange d'un instrument ecrit entre cet Etat
                                                                               rnembre et Jes Etats-Unis d'Amerique, que son accord
1.    L'Union euro~enne, conformement au traite sur ]'Union                    bilateral d'extradition en vigueur avec !es Etats-Unis
europeenne, et !es Etats-Unis d'Amerique veillent a ce que les                 d'Amerique s'applique de la maniere decrite clans le
dispositions du present accord s'appliquent, dans Jes conditions               present article.
ci-apres, aux traites bilateraux d'extradition en vigueur entre !es
Etats membres et !es Etats-Unis d'Amerique au moment de ]'en-               b) L'Union europeenne, conformement au traite sur ]'Union
tree en vigueur du present accord:                                             europeenne, veille a ce que les nouveaux Etats membres
                                                                               qui adherent a l'Union europeenne apres l'entree en
a) !'article 4 s'applique en lieu et place des dispositions des                vigueur du present accord et qui ont conclu des traites
   traites bilateraux qui autorisent ]'extradition uniquement                  bilateraux d'extradition avec Jes Etats-Unis d'Amerique
   pour une liste d'infractions penales determinees;                           prennent Jes mesures visees au point a).

b) !'article 5 s'applique en lieu et place des dispositions des             c) Les parties contractantes s'efforcent de mener a son
   traites bilateraux regissant la transmission, la certification,             terme le processus decrit au point b) avant l'adhesion
   l'authentification ou la legalisation d'une demande d'extradi-              prevue d'un nouvel Etat membre, ou des que possible
   tion et des pieces justificatives transmises par l'Etat requc-              apres celle-ci. L'Union europeenne notifie aux Etats-Unis
   rant;                                                                       d'Amerique la date d'adhesion des nouveaux Etats
                                                                               membres.
c) ]'article 6 s'applique en !'absence, dans les traites bilateraux,
   de dispositions autorisant la transmission directe de
   demandes d'arrestation provisoire entre le departement de la    3.    Si le processus decrit au paragraphe 2, point b), n'est pas
   justice des Etats-Unis et le ministere de la justice de l'Etat  conclu a la date d'adhesion, Jes dispositions du present accord
   membre concerne;                                                s'appliquent aux relations entre le nouvel Etat membre et !es
                                                                   Etats-Unis d'Amerique acompter de la date a Jaquelle ils se sont
d) l'article 7 s'applique en plus des dispositio EXT-HOPKINS SAIA-00082
                                                                   notifie mutuellement et ont notifie a!'Union europeenne l'ache-
   teraux regissant la transmission des demandes                   vement de leurs procedures internes a cet effet.
       Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 82 of 89
... .. . , ... vv.J                                Journal officiel de !'Union europeenne                                                   L 181/29

                               Article 4                                 2.    Les documents accompagnes du certificat ou revetus du
                                                                         cachet du ministere de ]a justice OU du ministere OU departe-
             Infractions pouvant donner lieu   aextradition              ment de l'Etat requerant charge des affaires etrangeres sont
                                                                         recevables clans les procedures d'extradition de l'Etat requis sans
                                                                         autre certification, authentification ou autre forme de legalisa-
1.     Une infraction est consideree comme pouvant donner !ieu           tion.
a extradition si elle est punissable, en vertu du droit de l'Etat
requerant et celui de l'Etat requis, d'une peine privative de
liberte d'une duree maximale de plus d'un an ou d'une peine
plus severe. Une infraction est egalement consideree comme                                                        Article 6
pouvant donner lieu a extradition si elle constitue une tentative
de commettre une infraction pouvant donner lieu a extradition,
une conspiration a cet effet ou une participation a une telle                Transmission des demandes d'arrestation provisoire
infraction. Lorsque la demande porte sur )'application de la
peine concemant une personne condamnee pour une infraction
pouvant donner lieu a extradition, la duree de la peine privative        Outre la voie diplomatique, Jes demandes d'arrestation provi-
de liberte restant apurger doit etre d'au moins quatre mGis.             soire peuvent egalement etre transmises directement du minis-
                                                                         tere de la justice de l'Etat requerant au ministere de la justice de
                                                                         l'Etat requis. II est egalement possible de transmettre une telle
2.     Si ]'extradition est accordee pour une infraction pouvant         demande en .utilisant Jes services de l'Organisation internatio-
donner lieu a extradition, elJe !'est egalement pour toute autre         nale de police criminelle {Interpol).
infraction specifiee dans la demande si cette demiere infraction
est punissable d'une peine privative de liberte d'un an ou
moins, pour autant que toutes les autres conditions pour !'ex-
tradition soient reunies.                                                                                         Article 7

3.  Aux fins du present article, une infraction est consideree
comme pouvant donner lieu aextradition:                                  Transmission de documents                     a la   sµite d'une arrestation
                                                                                                                 provisoire
a) que le droit de l'Etat requerant et celui de l'Etat requis
   classent ou non cette infraction dans la meme categoric ou            1.     Si la personne dont !'extradition est demandee est main-
   la decrivent en utilisant la meme terminologie;                       tenue en detention provisoire par l'Etat requis, l'Etat requerant
                                                                         peut s'acquitter de son obligation de transmettre sa demande
b) que la legislation federale des Etats-Unis exige ou non que           d'extradition et les pieces justificatives par la voie diplomatique
   soient presents des elements tels que des transports entre            conformement a !'article 5, paragraphe 1, en presentant cette
   Etats, !'utilisation de services postaux ou d'autres services         demande et ces pieces a l'ambassade de l'Etat requis etablie clans
   intervenant clans le commerce entre Etats ou avec l'etranger,         l'Etat requerant. Dans ce cas, la date de reception de cette
   ces elements servant uniquement a etablir la competence               demande par l'ambassade est consideree comme etant la date
   d'un tribunal federal des Etats-Unis, et                              de reception par l'Etat requis aux fins de l'application du delai
                                                                         devant etre respecte en vertu du traite d'extradition en vigueur
c) dans !es affaires penales lie.es a 1a fiscalite, aux droits de        afin que la personne puisse etre maintenue en detention.
   douane, au controle des changes et au .controle de ]'importa-
   tion ou de !'exportation de certains produits, que le droit de
   l'Etat requfrant et celui de l'Etat requis prevoient ou non !es       2. Si, a la date de la signature du present accord, un Etat
   memes types de taxes, droits de douane, controle des                  membre ne peut, en raison de la jurisprudence constante de
   changes ou controle de l'importation ou de !'exportation des          son systeme juridique applicable a cette date, appliquer !es
   memes types de produits.                                              mesures vise.es au paragraphe 1, le present article ne Jui est pas
                                                                         applicable jusqu'au moment ou cet Etat membre et Jes Etats-
4.    Si !'infraction a ete commise hors du territoire de l'Etat         Unis d'Amerique en decident autrement au moyen de l'echange
                                                                         d'une note diplomatique.
requerant, !'extradition est accordee sous reserve des. autres
conditions applicables a cet effet, si le droit de l'Etat requis
prevoit des sanctions pour des faits commis hors de son te,rri-
toire clans des circonstances analogues. Si le droit de l'Etat
requis ne prevoit pas de sanctions pour des faits commis hors                                                     Article 8
de son territoire dans des circonstances analogues, le pouvoir
                              a
executif de cet Etat peut, sa discretion, accorder !'extradition                                  Complement d'infonnations
pour autant que toutes Jes autres conditions pour !'extradition
soient reunies.
                                                                          1.    L'Etat requis peut demander a l'Etat requerant de foumir
                                                                          des informations complementaires clans un delai raisonnable,
                                                                          qu'il precise, s'il juge que Jes ~fc,rmat~ons c;ommuniquees a
                               Article 5                                  l'appui de la demand~ d'extraditioh pour se conformer aux obli-
                                                                          gations prevues par le traite d'extraditio'n en vi~eur sont insuf-
           Transmission et authent:ifi.cation des documents               fisantes.                        .'
                                                                                                                   -
                                                                                                                  ·..


1.     Les demandes d'extradition et Jes pieces justificatives sont       2.   Ce complement d'infortpa : .··
transmises par la voie diplomatique, y compris selon les moda-            foumi directement par Jes m~ist~
lites vise.es a!'article 7.                                               concemes.                    ,,
                                                                                        '   ...
                                                                                              -~
                                                                                            ~!'-....... , .,,.
                                                        EXT-HOPKINS SAIA-00083


                      Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 83 of 89
L 181/30                                          Journal officiel de !'Union europeenne                                         19.7.2003

                             Article 9                                   g) l'ordre chronologique de reception des demandes des Etats
                                                                            requerants.
                        Remise temporaire

1.   En cas d'acceptation d'une demande d'extradition concer-                                        Article 11
nant une person·ne faisant l'objet de poursuites ou purgeant
une peine dans l'Etat requis, ce dernie! peut remettre temporai-                     Procedures d'extradition simplifiees
rement cette personne recherchee a l'Etat requerant aux fins de
poursuites.
                                                                         Si la personne recherchee consent a etre remise a l'Etat reque-
                                                                         rant, l'Etat requis peut, conformement aux principes et proce-
2.     La personne ainsi remise est maintenue en detention dans          dures prevus par son systeme juridique, la remettre aussi rapi-
l'Etat requerant et est rendue a l'Etat requis _au terme des pour-       dement que possible sans autres forrnalites. Le consentement de
suites engagees contre elle, confol:Ilement aux conditions       a       la personne recherchee peut comprendre la renonciation la      a
arreter d'un commun accord par l'Etat requerant et par l'Etat            protection offerte par la regle de speciallte.
requis. Le temps passe en detention sur le territoire de l'Etat
requerant dans l'attente des poursuites qui y sont menees p,eut
etre deduit de la duree de la peine restant a purger dans l'Etat
requis.                                                                                              Article 12

                                                                                                      Transit
                             Article 10
                                                                         1.     Un Etat membre peut autoriser le transport a travers son
                                                                         territoire d'une personne remise aux Etats-Unis d'Amerique par
Demandes d'extradition ou de remise presentees par
                                                                         un Etat tiers ou par Jes Etats-Unis d'Amerique a un Etat tiers.
                    plusieurs Etats
                                                                         Les Etats-Unis d'Amerique peuvent autoriser le transport           a
                                                                         travers !eur territoire d'une personne remise a un Etat membre
1.    Si l'Etat requis re1,oit, pour 131 meme personne, des              par un Etat tiers ou par un Etat membre a un Etat tiers.
demandes d'extradition emanant de l'Etat requerant et d'un ou
plusieurs autres Etats, que ce soit pour la meme infraction, ou
                                                                         2.     Toute demande de transit est transmise par la voie diplo-
pour des infractions diffe_rentes, le pouvoir executif de l'Etat
                                                                         matique ou directement entre le departement de la justice des
                    a
requis determine quel Etat la personne sera remise, le cas
                                                                         Etats-Unis et le ministere de la justice de l'Etat membre
echeant.                                                                 conceme. Elle peut egalement etre transmise par l'intermediaire
                                                                         des services d'Interpol. La demande contient une description de
2.     Si un Etat membre requis re1,oit une demande d'extradi-           la personne transportee, ainsi qu'un bref expose des elements
tion des Etats-Unis d'Amerique et une demande de remise au               de l'affaire. Une personne en transit est maintenue en detention
titre d'un mandat d'arret europeen pour la meme personne, que            pendant la duree du transit.
ce soit pour la meme infraction ?U pour des infractions diffe-
rentes, !'autorite competente de l'Etat membre requis, determine
                                                                         3.    Aucune autorisation n'est requise en cas de transport
a quel Etat la personne sera remise, le cas echeant~ A cette fin,
                                                                         aerien ne prevoyant aucune escale sur le territoire de l'Etat de
l'autorite competente est le pouvoir executif de l'Etat membre
                                                                         transit. En cas d'escale non prevue, l'Etat sur le territoire duquel
requis si, aux termes du traite d'extradition bilateral en vigueur
                                                                         elle se produit peut exiger la presentation d'une demande de
entre Jes Etats-Unis d'Amerique et l'Etat membre, Jes decisions
                                                                         transit conformement au paragraphe 2. Toutes Jes mesures
sur des demandes concurrentes sont prises par cette autorite; si
                                                                         necessaires pour empecher la personne de prendre la fuite sont
le traite d'extradition bilateral ne le prevoit pas, _l'autorite
                                                                         prises jusqu'a ce que le transit soit effectue, pour autant que la
competente est designee par l'Etat membre en vertu de !'article
                                                                         demande de transit ait ete re1,ue dans !es 96 heures suivant l'es-
19.                                                                      cale non prevue.

3.    Pour former sa decision en vertu des paragraphes 1 et
2, l'Etat requis prend en compte l'ensemble des elements perti-
nents, y compris, mais pas seulement, ceux qui sont deja                                              Article 13
enonces dans le traite d'extradition en vigueur et, s'ils n'y
figurent pas deja, les elements suivants:                                                          Peine de mort

 a) le fait que les demandes aient ete ou non presentees en vertu
                                                                      Lorsque !'infraction pour laquelle !'extradition est demandee est
    d'un traite;
                                                                      punissable de la peine de mort aux terrnes de la loi de l'Etat
b)    l'endroit ou chacune des infractions a ete commise;             r~querant et ne !'est pas aux termes de la loi de l'Etat requis,
                                                                      l'Etat requis peut accorder !'extradition a condition que la peine
 c)   les interets de chacun des Etats requerants;                    de mort ne soit pas prononcee           al'encontre de la personne
                                                                      recherchee ou, si, pour des raisons d~ procedure, cette condi-
 d)   la gravite des infractions;                                     tion ne peut etre respectee par l'Etat requerant, a condition que
                                                                      la, peine de mort, si elle est pronoricee, ne soit pas executee. Si
 e)   la nationalite de la victime;                                   l'Etat requerant accepte ' tradition sous reserve des conditions
                                                                      enoncees dans le present a
                                                   EXT-HOPKINS SAIA-00084                                    _. especte ces conditions. Si
 ij   la possibilite qu'une extradition puisse etre effectuee ulte-   l'Etat requerant n 'acce te               .        r .radition peut
      rieurement entre les Etats requerants, et                       etre refa ' .                                           -- ·
        Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 84 of 89
1 7. / • .t.UU.)                                  Journal officiel de ]'Union europeenne                                                            L 181/31

                              Article   14                                                                Article 19

    Presence d'infonnations sensibles dans une demande                                       Designations et notifications

Lorsque l'Etat requerant envisage de communiquer des informa-             L'Union europeenne notifie aux Etats-Unis toute designation
                                    a
tions particulierement sensibles l'appui de sa demande d'ex-              effectuee en application de !'article 2, paragraphe 3, et de ]'ar-
                                                                          ticle 10, _paragraphe 2, ~vant l'echange d'instrurnents ecrits
tradition, ii peut consulter l'Etat requis afin de determiner dans
quelle mesure ces informations peuvent etre protegees par ce                                                                          a
                                                                          entre !es Etats-Unis et les Etats membres vise !'article 3, para-
dernier. Si l'Etat requis ne peut pas proteger !es informations de        graphe 2.
la maniere souhaitee par l'Etat requerant, celui-ci determine si
ces informations seront ou non neanmoins communiquees.
                                                                                                          Article 20

                                                                                                Application territoriale
                            · Article 15
                                                                          1.       Le present accord s'applique:
                           Consultations
                                                                          a) aux Etats-Unis d'Amerique;
Si necessaire, Jes parties contractantes se consultent pour               b) en ce qui conceme !'Union europeenne:
permettre une utilisation aussi efficace que possible du present
accord, y compris pour favoriser le reglement de tout differend                -    aux :Etats membres,
concemant son interpretation ou son application.                               -    aux territoires dont un Etat membre assure Jes relations
                                                                                    exterieures, ou aux pays qui ne sont pas des Etats
                                                                                    membres, a l'egard desquels un Etat membre a d'autres
                                                                                    devoirs dans le domaine . des relations exterieures,
                              Article 16
                                                                                    lorsque cela a ete convenu par l'echange d'une note
                                                                                    diplomatique entre Jes parties contractantes dument
                      Application dans le temps                                     confinnee par l'Etat membre conceme.

1.    Le present accord s'applique aux infractions commises               2.     Une partie contractante peut mettre fin a ]'application du
tant avant qu'apres son entree en vigueur.                                present accord a un territoire ou un pays faisant l'objet de !'ex-
                                                                          tension prevue au paragraphe 1, point b) moyennant un
2.   Le present accord s'applique aux demandes d'extradition              preavis ecrit de six mois donne a l'autre partie contractante par
fonnulees apres son entree en vigueur. Cependant, Jes articles 4          la voie diplomatique, lorsque cela est dument confirme entre
et 9 s'appliqu~nt aux demandes pendantes clans un Etat requis             l'Etat membre conceme et Jes Etats-Unis .
au moment de l'entree en vigueur de )'accord.

                                                                                                          Article 21
                              Article 17                                                                  Reexamen

                          Non-derogation                                  Les parties contractantes conviennent de proceder a un
                                                                          reexamen commun du present accord, si necessaire, et, en tout
1.    Le present accord est sans prejudice de la possibilite              etat de cause, au plus tard dnq ans apres son entree en vigueur.
               a
reconnue l'Etat requis par un traite d'extradition bilateral en           Ce reexarnen porte notamment sur la mise en reuvre concrete
vigueur entre un Etat membre et les Etats-Unis d'Arnerique d'in-          de !'accord et peut egalement avoir trait a des questions telles
                                             a
voquer des motifs de refus se rapportant une question non                 que les consequences du developpement de l'Union europeenne
regie par le present accord.        .                                     en ce qui conceme l'objet du present accord, y compris }'article
                                                                          10.
2.     Si Jes principes constitutionnels de l'Etat requis ou des
decisions judiciaires definitives ayant un caractere contraignant
sont de nature a faire obstacle a ]'execution de son obligation                                           Article 22
d'extradition et que ni le present accord ni le traite bilateral
applicable ne permettent de resoudre la question, l'Etat requis                            Entree en vigueur et denonciation
et l'Etat requerant procedent a des consultations.
                                                                          1.    Le present accord entre en vigueur le premier jour qui
                                                                          suit le troisieme mois apres la date a laquelle Jes parties
                                                                          contractantes ont echange !es instruments indiquant qu'elles
                              Article 18
                                                                          ont mene a bien leurs procedures internes a cet effet. Ces
                                                                          instruments precisent egalernent que Jes actes vises a !'article 3,
Futurs traites bilateraux d'extradition conclus avec les                  paragrap e 2, ont ete a~ornplis.
                      Etats membres
                                                                                        .~_,,.. .•....._.,,arties contractantes peut a tout moment
Le present accord n'empeche pas la conclusion, apres son                  mettre .            -esent . .ord en en informant l'autre partie par
entree en vigueur, d'accords bilateraux conformes au present              ecrit. C!:tte · JJO                       d effet six mois apres la date de
accord entre un Etat membre et Jes Etats-Unis d'Amerique. f~ -       ..
                                                                     ,.   sa notifita.!ion.
                                                                                                                  "'·---·------...-.··~. ...... .
                                                                t·!:' ·
                                                      EXT-HOPKINS SAIA-00085


                   Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 85 of 89
1181/32                                      Journal officiel de l'Union europeenne                                      19.7.2003

                 En foi de quoi, les plenipotentiaires soussignes ont appose leurs signatures au bas du present
                 accord.


          Fait a Washington D.C., le vingt-cinq juin deux mille trois en double exemplaire en langues allemande,
          anglaise, danoise, espagnole, finnoise, fram;aise, grecque, italienne, neerlandaise, portugaise et suedoise,
          chacun de ces textes faisant egalement foi.

          Por la Uni6n Europea
          For Den Europa:iske Union
          Fur die Europaische Union
          na TflV B.Jix,.niiKl'J 'EM.aJ
          For the European Union
          Pour l'Union europeenne
          Per l'Unione europea
          Voor de Europese Unie
          Pela Uniao Europeia
          Euroopan unionin puolesta
          Pa Europeiska unionens vagnar




          Por los Estados Unidos de America
          For Arnerikas Forenede Stater
          Fur die Vereinigten Staaten von Amerika
          no m; ~ rlo,\nEia; rri<; AJ.l+IKft
          For the United States of America
          Pour les Etats-Unis d'Arnerique
          Per gli Stati Uniti d'America
          Voor de Verenigde Staten van Amerika
          Pelos Estados Unidos da America
          Amerikan yhdysvaltojen puolesta
          Pa Amerikas forenta staters vagnar




                                             EXT-HOPKINS SAIA-00086


    Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 86 of 89
                                   Journal officieJ de ]'Union europeenne                                        L 181/33



Note explicative relative    a !'accord   entre )'Union europeenne e( Jes Etats-Unis d'Amerique en
                                           matiere d'extradition


La presente note explicative precise !'interpretation convenue entre Jes parties contractantes concernant
!'application de certaines dispositions de !'accord entre !'Union europeenne et Jes Etats-Unis d'Amerique en
matiere d'extradition (ci-apres denomme «l'accord,,) ..

Concemant !'article 10
L'article 10 n'entend affect~r ni les obligations des Etats parties au statut de Rome de la Cour penale inter-
nationale, ni les droits des Etats-Unis d'Amerique en tant que non-partie en ce qui conceme la Cour penale
intemationale.

 Concemant l'article 18
L'artide 18 prevoit que ]'accord n'empe<;_he pas la conclusio~, apres son entree en vigueur, d'accords bilate-
raux en matiere d'extradition entre un Etat membre et les Etats-Unis d'Amerique, qui soient conformes a
]'accord.
~i une mesure prevue par l'ascord devait creer une difficulte de nature operationnelle pour un ou plusieurs
Etats membres ou pour Jes Etats-Unis d'Amerique, cette difficulte devrait d'abord etre reglee, si possible,
par le biais de consultations entre l'Etat membre ou Jes Etats membres concernes et Jes Etats-Unis d'Ame-
rique ou, le cas echeant, selon les procedures de consultation definies dans ]'accord. Si les consultations ne
perrnettaient pas a elles seules de resoudre cette difficulte opera~onnelle, ii serait conforme a!'accord que
les accords bilateraux qui seraient conclus par la suite entre l'Etat membre ou Jes Etats membres et Jes
Etats-Unis d'Amerique prevoient un autre mecanisme, applicable sur le plan operationnel, qui perrnette
d'atteindre Jes objectifs vises par la disposition au sujet de laquelle la difficulte est apparue.




                                        EXT-HOPKINS SAIA-00087


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 87 of 89
                       'T.}R·
                       ;1)ijj~·

                    -lt                                                                                                                               ..• ~=--




 ?"·j,_:                                                                                                                                                                                                                                                                                                                                       . : ··f
                                                                                                                                                                                                                                                  .~.   :.,.
      ~                                                                                                                                                                                                                                                                ·.<l" .·,, .
       ~       .:                                                                           .•, ,;.                                                                                                      \:                   . ,!''·      ',..                            ...




                                                                                                                                                                                                                                                               ·./."                  -.,._, .


                                  :,f~_t_,:_~


                                   .:-
                                                               :~<:- ·.:. ?(\"
                                        .l._~:_'..:_:._·_:___; ;


                                                              '.r""~?·i -~· ., ,-,:. -· ,:--;,:;~
                                                                                                            P.
                                                                                                           :··, - .
                                                                                                                     '!           ~   ..
                                                                                                                                          .• .
                                                                                                                                           '   .. .



                                                                                                            ~-~-- {'J.,t.· :-· .·~.<'.··.·.·.. •...
                                                                                                            -~ "·"' -7.               •               . ·_,,.. .,
                                                                                                                                                                            .

                                  ,,,.                                                                                                                                                                                                                                                                             .._,.,.,;.,.
                                  :~ --                                                                              '.,!>~{ ;
"i:."' '•"f.
                                  ~;,.,,. ,.<··· ·~;·.(.                                     -~.: .
L.~t\'' ~
                                                                                                                      .:=. ··•
                                  •""'           '                 :,. :;:-' I~,                       '•    •.f-1    ~       :   ?:

                                  (~~~
;-.            ~"· .                                                                                                                                                                                                                                                                                              . t :_

                                                                             ' . : .' :{ii ,i~·r.                                                                                      .        ~;;,,,~'.ff''·"''fi·                      s>'<,O:!,,,,                                   ~Yi.                     .: .              . :1._•.

                                  •;:;: -: :';' '. ::.i~f:.' . ~~-:~sl~t,1:ft1       :,,pf.:(; ,:' .:,c~.
                                                                                                                                                                                                                                                                                                                         '{
                                                                                                                                                                                                                                                                                                                                                ·:...;,.
                                                                                                                                                                                                                                                                                                                     i   ~    .f,


                                           :.-·: ·,,.
                                          tt;~
                                          l\,
                                              . ~- .
                                                                           "·J :·.-'F;l•r··',
                                                                                       ..-, .; .. ,. .
                                                                                   ~ :c.- , ~ , ~ 1': •
                                                                                                I     • •• •
                                                                                                      l,                  •
                                                                                                                                               ,-.,;--· .., . . •.'";;"ft
                                                                                                                                                 -h•• ·•
                                                                                                                                                                       "•
                                                                                                                                                                    ,1 ••
                                                                                                                                                                    •
                                                                                                                                                                            _   :-~~:·!'t
                                                                                                                                                                                  1,   ·~
                                                                                                                                                                                            d

                                                                                                                                                                                            '
                                                                                                                                                                                                 .   ;

                                                                                                                                                                                                     -
                                                                                                                                                                                                          • •

                                                                                                                                                                                                              :u~-  o :. ,W
                                                                                                                                                                                                               u .:~·~
                                                                                                                                                                                                                               '· ·, ,~.- .,_
                                                                                                                                                                                                                          .~_-~ "·:.,. . .,. · -.~ ,~l,.
                                                                                                                                                                                                                                                                                 ,.;c·?, · , .,.:·:_ ,;;''
                                                                                                                                                                                                                                                                                 ·f(l::~ ..-:
                                                                                                                                                                                                                                                                                  ··,!           '
                                                                                                                                                                                                                                                                                                     ~~ .i.
                                                                                                                                                                                                                                                                                                      ,       '
                                                                                                                                                                                                                                                                                                                           7• c··

··-..:-




    . '~--
 ' .:,_.,_
 i,- ,':,,•

 ,,




                                                                                                                                                                                                 EXT-HOPKINS SAIA-00088


                                                                            Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 88 of 89
                                                                           "'·



           .' c,:
             .   ~-~      ' ',' . ··. •, . ,,~··. . ·:.   .              .. ,


             • • f • '•     •~   •4'; '   ••   '

              ~  .. ~,?:\ .:..
             ·ls.'l:,..;..~t.i..,".'.•;.-··        .;N        . • •·•,::J!,




                       PASSPORT
                    PAS~
                    PAS,'PORt£                                           YJ-1-.l\'if(-I
                                                                                 p
                                                                                        . i
                                                                      WALSH
                                                                '    ~          ,..._     ' Prt!lftMC / jjoa,tn;
                                                                     JU)tt HOPKINS-EWA
                                                                     ~             1• / 'i,1111)1~    I   JI-a.id
                                                                     UNITED ST ATES Of AME.RICA
                                                                     ll:ndllfftit ' I>•"' oi,~'"!F,hnifrioo,rn'fflll
                                                                t ~~.&11961                                             . ·             •
                                                                • P,1;1.i.c1wu, , 1.1,,1n,"'~' "Fdi'i.1G•m"""'°
                                                                    'MASsActfUSETTS. U.SA                                                                   F
                                                                     Dell<! <t ,...... 10.,1u, dM,          o /i.,;;ti.,<lo e,1""'1',;,1r-   Aldlufl\' I ~1111"~   .IUO<>Ul'f
                                                                .., 26:td 2Dlt - .                                         UnlteJf-sfiim;· --:-':
                                                                    o~'rJI ..,_,""11:m, ...i,,,.,.._.,,... a.w....o,,.1
                                                                                                                        De.partment of S te ..,
                                                                    ~f:tli'20''9
                                                                    ~/Mt
                                                                      ~S[[ J?AOC27
                                                                                                     ~,...l\clla<_
                                                                                                                                      __        us~             ~



          P<:USAWA LSH<<J t,jqf <HOJ>1' ItH<S A·lA<<<<<<<<<<<<;<< <
          4543319595U$A6t 1021 JF 19;0225910;6·559032<8&39.34




                                                          EXT-HOPKINS SAIA-00089


Case 1:19-mj-00378-LPA Document 12-1 Filed 03/13/20 Page 89 of 89
